 



Exhibit 10.1
AGREEMENT AND PLAN OF MERGER
BY AND BETWEEN
ALLIANCE FINANCIAL CORPORATION
AND
BRIDGE STREET FINANCIAL, INC.
April 23, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I Certain Definitions
    1  
 
       
1.1 Certain Definitions
    1  
 
       
ARTICLE II The Merger
    9  
 
       
2.1 Merger
    9  
2.2 Closing; Effective Time
    9  
2.3 Certificate of Incorporation and Bylaws
    9  
2.4 Directors and Officers of Surviving Corporation
    9  
2.5 Effects of the Merger
    10  
2.6 Tax Consequences
    10  
2.7 Possible Alternative Structures
    10  
2.8 Additional Actions
    11  
 
       
ARTICLE III Conversion of Shares
    11  
 
       
3.1 Conversion of BSFI Common Stock; Merger Consideration
    11  
3.2 Election Procedures
    13  
3.3 Procedures for Exchange of BSFI Common Stock
    15  
3.4 Treatment of BSFI Options
    17  
3.5 Bank Merger
    17  
3.6 Reservation of Shares
    17  
 
       
ARTICLE IV Representations and Warranties of BSFI
    17  
 
       
4.1 Standard
    18  
4.2 Organization
    18  
4.3 Capitalization
    19  
4.4 Authority; No Violation
    20  
4.5 Consents
    20  
4.6 Financial Statements
    21  
4.7 Taxes
    21  
4.8 No Material Adverse Effect
    22  
4.9 Material Contracts; Leases; Defaults
    23  
4.10 Ownership of Property; Insurance Coverage
    24  
4.11 Legal Proceedings
    25  
4.12 Compliance With Applicable Law
    25  
4.13 Employee Benefit Plans
    26  
4.14 Brokers, Finders and Financial Advisors
    28  
4.15 Environmental Matters
    29  
4.16 Loan Portfolio
    30  
4.17 Related Party Transactions
    31  
4.18 Deposits
    31  

(i)



--------------------------------------------------------------------------------



 



              Page  
4.19 Board Approval
    31  
4.20 Registration Obligations
    32  
4.21 Risk Management Instruments
    32  
4.22 Fairness Opinion
    32  
4.23 Intellectual Property
    32  
4.24 Duties as Fiduciary
    32  
4.25 Employees; Labor Matters
    33  
4.26 BSFI Information Supplied
    33  
4.27 Securities Documents
    34  
4.28 Internal Controls
    34  
4.29 Bank Owned Life Insurance
    34  
4.30 American Jobs Creation Act
    34  
4.31 Ladd’s Agency, Inc
    35  
 
       
ARTICLE V Representations and Warranties of AFC
    35  
 
       
5.1 Standard
    35  
5.2 Organization
    35  
5.3 Capitalization
    36  
5.4 Authority; No Violation
    37  
5.5 Consents
    37  
5.6 Financial Statements
    38  
5.7 Taxes
    39  
5.8 No Material Adverse Effect
    40  
5.9 Material Contracts
    40  
5.10 Ownership of Property; Insurance Coverage
    40  
5.11 Legal Proceedings
    41  
5.12 Compliance With Applicable Law
    41  
5.13 Employee Benefit Plans
    42  
5.14 Brokers, Finders and Financial Advisors
    44  
5.15 Environmental Matters
    44  
5.16 Intellectual Property
    45  
5.17 Duties as Fiduciary
    45  
5.18 Employees; Labor Matters
    45  
5.19 AFC Information Supplied
    46  
5.20 Securities Documents
    46  
5.21 Internal Controls
    46  
5.22 American Jobs Creation Act
    46  
5.23 AFC Common Stock
    47  
 
       
ARTICLE VI Covenants of BSFI
    47  
 
       
6.1 Conduct of Business
    47  
6.2 Current Information
    52  
6.3 Access to Properties and Records
    53  
6.4 Financial and Other Statements
    53  
6.5 Maintenance of Insurance
    54  

(ii)



--------------------------------------------------------------------------------



 



              Page  
6.6 Disclosure Supplements
    54  
6.7 Consents and Approvals of Third Parties
    54  
6.8 All Reasonable Efforts
    55  
6.9 Failure to Fulfill Conditions
    55  
6.10 No Solicitation
    55  
6.11 Reserves and Merger-Related Costs
    56  
6.12 Board of Directors and Committee Meetings
    56  
6.13 Transaction Expenses of BSFI
    56  
6.14 Stock Repurchase Plan; ESOP Loan
    57  
 
       
ARTICLE VII Covenants of AFC
    57  
 
       
7.1 Conduct of Business
    57  
7.2 Current Information and Consultation
    59  
7.3 Financial and Other Statements
    59  
7.4 Maintenance of Insurance
    60  
7.5 Disclosure Supplements
    60  
7.6 Consents and Approvals of Third Parties
    60  
7.7 All Reasonable Efforts
    60  
7.8 Failure to Fulfill Conditions
    60  
7.9 Employee Benefits
    61  
7.10 Directors and Officers Indemnification and Insurance
    63  
7.11 Stock Listing
    65  
7.12 Reservation of Stock
    65  
7.13 Communications to BSFI Employees; Training
    65  
7.14 Changes in Capitalization
    65  
 
       
ARTICLE VIII Regulatory and Other Matters
    66  
 
       
8.1 Meeting of Shareholders
    66  
8.2 Proxy Statement-Prospectus; Merger Registration Statement
    66  
8.3 Regulatory Approvals
    67  
8.4 Affiliates
    68  
 
       
ARTICLE IX Closing Conditions
    68  
 
       
9.1 Conditions to Each Party’s Obligations under this Agreement
    68  
9.2 Conditions to the Obligations of AFC under this Agreement
    69  
9.3 Conditions to the Obligations of BSFI under this Agreement
    70  
 
       
ARTICLE X The Closing
    71  
 
       
10.1 Time and Place
    71  
10.2 Deliveries at the Pre-Closing and the Closing
    71  
 
       
ARTICLE XI Termination, Amendment and Waiver
    71  
 
       
11.1 Termination
    71  

(iii)



--------------------------------------------------------------------------------



 



              Page  
11.2 Effect of Termination
    76  
11.3 Amendment, Extension and Waiver
    77  
 
       
ARTICLE XII Miscellaneous
    77  
 
       
12.1 Confidentiality
    77  
12.2 Public Announcements
    78  
12.3 Survival
    78  
12.4 Notices
    78  
12.5 Parties in Interest
    79  
12.6 Complete Agreement
    79  
12.7 Counterparts
    79  
12.8 Severability
    79  
12.9 Governing Law
    80  
12.10 Interpretation
    80  
12.11 Specific Performance
    80  
12.12 Waiver of Trial by Jury
    80  

(iv)



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
     This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is dated as of
April 23, 2006 by and between Alliance Financial Corporation, a New York
corporation (“AFC”), and Bridge Street Financial, Inc., a Delaware corporation
(“BSFI”).
Recitals
     1. The Board of Directors of each of AFC and BSFI (i) has determined that
this Agreement and the business combination and related transactions
contemplated hereby are in the best interests of their respective companies and
shareholders and (ii) has determined that this Agreement and the transactions
contemplated hereby are consistent with and in furtherance of their respective
business strategies, and (iii) has approved this Agreement.
     2. In accordance with the terms of this Agreement, BSFI will merge with and
into AFC (the “Merger”), and it is anticipated that immediately thereafter
Oswego County National Bank, which is a wholly owned subsidiary of BSFI, will be
merged with and into Alliance Bank, a wholly owned subsidiary of AFC.
     3. As a condition to the willingness of AFC to enter into this Agreement,
each of the directors and executive officers of BSFI have entered into a Voting
Agreement, substantially in the form of Exhibit A hereto, dated as of the date
hereof, with AFC (the “Voting Agreement”), pursuant to which each such director
has agreed, among other things, to vote all shares of BSFI Common Stock (as
defined herein) owned by such person in favor of the approval of this Agreement
and the transactions contemplated hereby, upon the terms and subject to the
conditions set forth in such Voting Agreement.
     4. The parties intend the Merger to qualify as a reorganization within the
meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the
“Code”), and that this Agreement be and is hereby adopted as a “plan of
reorganization” within the meaning of Sections 354 and 361 of the Code.
     5. The parties desire to make certain representations, warranties and
agreements in connection with the business transactions described in this
Agreement and to prescribe certain conditions thereto.
     6. In consideration of the mutual covenants, representations, warranties
and agreements herein contained, and of other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
CERTAIN DEFINITIONS
     1.1 Certain Definitions.
     As used in this Agreement, the following terms have the following meanings
(unless the context otherwise requires, references to Articles and Sections
refer to Articles and Sections of this Agreement).

 



--------------------------------------------------------------------------------



 



     “Acquisition Proposal” shall have the meaning set forth in Section 6.10.
     “AFC” shall mean Alliance Financial Corporation, a New York corporation,
with its principal executive offices located at 120 Madison Street, Tower II,
18th Floor, Syracuse, New York 13202.
     “AFC Benefit Plans” shall mean those plans described on AFC Disclosure
Schedule 5.13.1.
     “AFC Common Stock” shall mean the common stock, par value $1.00 per share,
of AFC.
     “AFC Disclosure Schedule” shall mean a written disclosure schedule
delivered by AFC to BSFI specifically referring to the appropriate section of
this Agreement.
     “AFC Financial Statements” shall mean the (i) the audited consolidated
statements of condition (including related notes and schedules) of AFC as of
December 31, 2005 and 2004 and the consolidated statements of income,
comprehensive income, changes in shareholders’ equity and cash flows (including
related notes and schedules, if any) of AFC for each of the three years ended
December 31, 2005, as set forth in AFC’s annual report on Form 10-K for the year
ended December 31, 2005, and (ii) the unaudited interim consolidated financial
statements of AFC as of the end of each calendar quarter following December 31,
2005, and for the periods then ended, as filed by AFC in its Securities
Documents.
     “AFC Loan Participation” shall have the meaning set forth in
Section 5.15.2.
     “AFC Loan Property” shall have the meaning set forth in 5.15.2.
     “AFC Preferred Stock” shall have the meaning set forth in Section 5.3.1.
     “AFC Regulatory Reports” means the Call Reports of Alliance Bank, and
accompanying schedules (other than such schedules as are required to be kept
confidential pursuant to applicable law or regulatory requirements), filed or to
be filed with the FDIC with respect to each calendar quarter beginning with the
quarter ended March 31, 2006, through the Closing Date, and all Annual Reports
on Form FR Y-6 and any Current Report on Form FR Y-6 filed with the FRB by BSFI
from December 31, 2005 through the Closing Date.
     “AFC SEC Reports” shall have the meaning set forth in Section 5.20.
     “AFC Shareholder Rights Plan” means that certain Rights Agreement dated
October 19, 2001 between AFC and American Stock Transfer & Trust Company,
including the exhibits thereto.
     “AFC Shareholders Meeting” shall have the meaning set forth in
Section 8.1.2.
     “AFC Subsidiary” means any corporation, 20% or more of the capital stock of
which is owned, either directly or indirectly, by AFC or Alliance Bank, except
any corporation the stock of which is held in the ordinary course of the lending
activities of Alliance Bank.

- 2 -



--------------------------------------------------------------------------------



 



     “AFC Stock” shall have the meaning set forth in Section 5.3.1.
     “Affiliate” means any Person who directly, or indirectly, through one or
more intermediaries, controls, or is controlled by, or is under common control
with, such Person and, without limiting the generality of the foregoing,
includes any executive officer or director of such Person and any Affiliate of
such executive officer or director.
     “Agreement” means this agreement, the exhibits and schedules hereto and any
amendment hereto.
     “Alliance Bank” shall mean Alliance Bank, N.A. a national banking
association with its principal offices located at 120 Madison Street, Tower II,
18th Floor, Syracuse, New York 13202, which is a wholly owned subsidiary of AFC.
     “Bank Merger” shall mean the merger of Oswego County National Bank with and
into Alliance Bank, with Alliance Bank as the surviving institution.
     “Bank Regulator” shall mean any Federal or state banking regulator,
including but not limited to the OCC, FDIC and the FRB, which regulates or has
the statutory authority to regulate, even if only for a moment in time, Alliance
Bank, Oswego County National Bank, and their respective holding companies and
subsidiaries, as the case may be.
     “Benefit Plan Determination Date” shall have the meaning set forth in
Section 7.9.1.
     “BHCA” shall mean the Bank Holding Company Act of 1956, as amended.
     “BSFI” shall mean Bridge Street Financial, Inc., a Delaware corporation
with its principal office located at 300 State Route 104, Oswego, New York
13126.
     “BSFI Benefit Plans” shall have the meaning set forth in Section 4.13.1.
     “BSFI Common Stock” shall mean the common shares, par value $0.01 per
share, of BSFI.
     “BSFI Disclosure Schedule” shall mean the collective written disclosure
schedules delivered by BSFI to AFC pursuant hereto, and specifically referring
to the appropriate section of this Agreement to which such schedule relates.
     “BSFI ESOP” shall mean the Employee Stock Ownership Plan of Oswego County
Bancorp, Inc. or any successor thereto.
     “BSFI Expenses” shall have the meaning set forth in Section 6.13.
     “BSFI Financial Statements” shall mean (i) the audited consolidated
statements of financial condition (including related notes and schedules) of
BSFI as of December 31, 2005 and 2004 and the related consolidated statements of
income, changes in shareholders’ equity and cash flows (including related notes
and schedules, if any) of BSFI for each of the three years ended December 31,
2005, as incorporated by reference in BSFI’s annual report on Form 10-K for the
year ended December 31, 2005 from BSFI’s annual report to stockholders for such
year

- 3 -



--------------------------------------------------------------------------------



 



and (ii) the unaudited interim consolidated financial statements of BSFI as of
the end of each calendar quarter following December 31, 2005, and for the
periods then ended, as filed by BSFI in its Securities Documents.
     “BSFI Loan Participation” shall have the meaning set forth in
Section 4.15.2.
     “BSFI Loan Property” shall have the meaning set forth in Section 4.15.2.
     “BSFI Option” shall mean an option to purchase shares of BSFI Common Stock
granted pursuant to the BSFI Stock Option Plans and the outstanding option
agreements, and outstanding as of the date hereof, as set forth in BSFI
Disclosure Schedule 3.4.
     “BSFI Preferred Stock” shall have the meaning set forth in Section 4.3.1.
     “BSFI Regulatory Reports” means the Call Reports of Oswego County National
Bank, and accompanying schedules (other than such schedules as are required to
be kept confidential pursuant to applicable law or regulatory requirements),
filed or to be filed with the FDIC with respect to each calendar quarter
beginning with the quarter ended March 31, 2006, through the Closing Date, and
all Annual Reports on Form FR Y-6 and any Current Report on Form FR Y-6 filed
with the FRB by BSFI from December 31, 2005 through the Closing Date.
     “BSFI Restricted Stock” means the shares of restricted stock of BSFI issued
pursuant to the Bridge Street Financial, Inc. 2003 Recognition and Retention
Plan and the Oswego County Bancorp, Inc. Restricted Stock Plan.
     “BSFI Restricted Stock Plans” shall mean the restricted stock plans
maintained by BSFI for the benefit of the employees of Oswego County National
Bank pursuant to which shares of BSFI Restricted Stock may be issued.
     “BSFI Stock” shall have the meaning set forth in Section 4.3.1.
     “BSFI Stockholders Meeting” shall have the meaning set forth in
Section 8.1.1.
     “BSFI Stock Option Plans” shall mean the Bridge Street Financial, Inc. 2003
Stock Option Plan and the Oswego County Bancorp, Inc. Stock Option Plan.
     “BSFI Subsidiary” means any corporation, 10% or more of the capital stock
of which is owned, either directly or indirectly, by BSFI, Oswego County
National Bank or Ladd’s Agency, Inc., a New York corporation, except any
corporation the stock of which is held in the ordinary course of the lending
activities of Oswego County National Bank.
     “Certificate” shall mean a certificate or book entry evidencing shares of
BSFI Common Stock.
     “Claim” shall have the meaning set forth in Section 7.10.2.
     “Closing Date” shall have the meaning set forth in Section 2.2.
     “Code” shall mean the Internal Revenue Code of 1986, as amended.

- 4 -



--------------------------------------------------------------------------------



 



     “Confidentiality Agreements” shall mean those confidentiality agreements
dated as of January 27, 2006 and April 10, 2006 between AFC and BSFI.
     “CRA” shall have the meaning set forth in Section 4.12.1.
     “Current BSFI Employees” shall have the meaning set forth in Section 7.9.2.
     “Determination Date” shall have the meaning set forth in Section 11.1.9.
     “DGCL” shall mean the Delaware General Corporation Law.
     “Dissenting Shares” shall have the meaning set forth in Section 3.1.6.
     “Dissenting Shareholder” shall have the meaning set forth in Section 3.1.6.
     “Effective Time” shall mean the date and time specified pursuant to
Section 2.2 as the effective time of the Merger.
     “Environmental Laws” shall mean any applicable federal, state or local law,
statute, ordinance, rule, regulation, code, license, permit, approval, consent,
order, judgment, decree, injunction or agreement with any governmental entity
relating to (1) the protection, preservation or restoration of the environment
(including, without limitation, air, water vapor, surface water, groundwater,
drinking water supply, surface soil, subsurface soil, plant and animal life or
any other natural resource), and/or (2) the use, storage, recycling, treatment,
generation, transportation, processing, handling, labeling, production, release
or disposal of Materials of Environmental Concern. The term Environmental Law
includes without limitation (a) the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, 42 U.S.C. § 9601, et seq; the
Resource Conservation and Recovery Act, as amended, 42 U.S.C. § 6901, et seq;
the Clean Air Act, as amended, 42 U.S.C. § 7401, et seq; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. § 1251, et seq; the Toxic
Substances Control Act, as amended, 15 U.S.C. § 2601, et seq; the Emergency
Planning and Community Right to Know Act, 42 U.S.C. § 11001, et seq; the Safe
Drinking Water Act, 42 U.S.C. § 300f, et seq; and all comparable state and local
laws, and (b) any common law (including without limitation common law that may
impose strict liability) that may impose liability or obligations for injuries
or damages due to the presence of or exposure to any Materials of Environmental
Concern as in effect on or prior to the date of this Agreement.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” means, with respect to any Person, any other Person that,
together with such Person, would be treated as a single employer under
Section 414 of the Code or Section 4001 of ERISA.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Exchange Agent” shall mean American Stock Transfer and Trust Company, or
such other bank or trust company or other agent as mutually agreed upon by AFC
and BSFI, which

- 5 -



--------------------------------------------------------------------------------



 



shall act as agent for AFC in connection with the exchange procedures for
exchanging Certificates for the Merger Consideration.
     “Exchange Fund” shall have the meaning set forth in Section 3.3.1.
     “Exchange Ratio” shall have the meaning set forth in Section 3.1.3.
     “FDIC” shall mean the Federal Deposit Insurance Corporation or any
successor thereto.
     “FHLB” shall mean the Federal Home Loan Bank of New York or any successor
thereto.
     “FRB” shall mean the Board of Governors of the Federal Reserve System, or
any designee thereof or successor thereto.
     “GAAP” shall mean accounting principles generally accepted in the United
States of America applied on a consistent basis.
     “Governmental Entity” shall mean any Federal or state court, administrative
agency or commission or other governmental authority or instrumentality.
     “Indemnified Liabilities” shall have the meaning set forth in
Section 7.10.2.
     “Indemnified Parties” shall have the meaning set forth in Section 7.10.2.
     “Insurance Regulator” shall mean the New York State Insurance Department
and any other Governmental Entity which has authority to regulate a New York
insurance agency.
     “IRS” shall mean the United States Internal Revenue Service.
     “Knowledge” as used with respect to a Person (including references to such
Person being aware of a particular matter) means those facts that are known by
the officers and directors of such Person after reasonable inquiry, and includes
any facts, matters or circumstances set forth in any written notice from any
Bank Regulator or any other written notice received by an officer or director of
that Person.
     “Ladd’s” shall have the meaning set forth in Section 4.31.1.
     “Material Adverse Effect” shall mean, with respect to AFC or BSFI,
respectively, any effect that (i) is material and adverse to the financial
condition, results of operations or business of AFC and its Subsidiaries taken
as a whole, or BSFI and its Subsidiaries taken as a whole, respectively, or
(ii) materially impairs the ability of either BSFI, on the one hand, or AFC, on
the other hand, to perform its obligations under this Agreement or otherwise
materially impedes the consummation of the transactions contemplated by this
Agreement; provided, however, that in determining whether a Material Adverse
Effect has occurred, there shall be excluded any effect the cause of which is
(i) any change after the date of this Agreement in (x) laws, rules or
regulations of general applicability or published interpretations thereof by
courts or governmental authorities, (y) GAAP or (z) regulatory accounting
requirements, in any such case applicable to banks or their holding companies
generally and not specifically relating to BSFI or any of its Subsidiaries, on
the one hand, or AFC or any of its Subsidiaries, on the other hand, (ii)

- 6 -



--------------------------------------------------------------------------------



 



the announcement of this Agreement or any action or omission of BSFI or any BSFI
Subsidiary on the one hand, or AFC or any of its Subsidiaries, on the other
hand, required under this Agreement or taken or omitted to be taken with the
express written permission of AFC or BSFI, respectively, (iii) any changes after
the date of this Agreement in general economic or capital market conditions
affecting banks or their holding companies generally, or (iv) changes or events,
after the date hereof, affecting the financial services industry generally and
not specifically relating to BSFI or its Subsidiaries, on the one hand, or AFC
or any of its Subsidiaries, on the other hand, provided that a decrease in the
trading or market prices of the BSFI Common Stock or AFC Common Stock shall not
be considered, by itself, to constitute a Material Adverse Effect.
     “Materials of Environmental Concern” means pollutants, contaminants,
wastes, toxic substances, petroleum and petroleum products, and any other
materials regulated under Environmental Laws.
     “Maximum Amount” shall have the meaning set forth in Section 7.10.1.
     “Merger” shall mean the merger of BSFI with and into AFC pursuant to the
terms hereof.
     “Merger Consideration” shall mean the cash or AFC Common Stock, or
combination thereof, in an aggregate per share amount to be paid by AFC for each
share of BSFI Common Stock, as set forth in Section 3.1.
     “Merger Registration Statement” shall mean the registration statement,
together with all amendments, filed with the SEC under the Securities Act for
the purpose of registering the offer of shares of AFC Common Stock to be offered
to holders of BSFI Common Stock in connection with the Merger.
     “Non-qualified Deferred Compensation Plan” shall have the meaning set forth
in Section 4.13.1.
     “NYBCL” shall mean the New York Business Corporation Law.
     “Observer” shall have the meaning set forth in Section 6.12.
     “OCC” shall mean the Office of the Comptroller of the Currency, any
district office thereof, or any successor thereto.
     “Oswego County National Bank” shall mean Oswego County National Bank, a
national banking association, with its principal office located at 300 State
Route 104, Oswego, New York 13126, and which is a wholly owned subsidiary of
BSFI.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.
     “Person” shall mean any individual, corporation, partnership, joint
venture, association, trust or “group” (as that term is defined under the
Exchange Act).
     “Proxy Statement-Prospectus” shall have the meaning set forth in
Section 8.2.1.

- 7 -



--------------------------------------------------------------------------------



 



     “Regulatory Agreement” shall have the meaning set forth in Section 4.12.3.
     “Regulatory Approvals” means the approval of any Bank Regulator or
Insurance Regulator that is necessary in connection with the consummation of the
Merger, the Bank Merger and the related transactions contemplated by this
Agreement.
     “Representative” shall have the meaning set forth in Section 3.2.2.
     “Rights” shall mean puts, calls, warrants, options, conversion, redemption,
repurchase or other rights, convertible securities, stock appreciation rights
and other arrangements or commitments which obligate an entity to issue or
dispose of any of its capital stock or other ownership interests or which
provide for compensation based on the equity appreciation of its capital stock.
     “SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
     “Securities Act” shall mean the Securities Act of 1933, as amended.
     “Securities Documents” shall mean all reports, offering circulars, proxy
statements, registration statements and all similar documents filed pursuant to
the Securities Laws.
     “Securities Laws” shall mean the Securities Act; the Exchange Act; the
Investment Company Act of 1940, as amended; the Investment Advisers Act of 1940,
as amended; the Trust Indenture Act of 1939, as amended, and the rules and
regulations of the SEC promulgated thereunder.
     “Shortfall Number” shall have the meaning set forth in Section 3.2.6.
     “Stock Election Number” shall have the meaning set forth in Section 3.2.5.
     “Stock Conversion Number” shall have the meaning set forth in
Section 3.2.1.
     “Subsidiary” means any corporation, 10% or more of the capital stock of
which is owned, either directly or indirectly, except any corporation the stock
of which is held in the ordinary course of the lending activities, of either
Alliance Bank or Oswego County National Bank, as applicable.
     “Superior Proposal” shall have the meaning set forth in Section 6.10.
     “Surviving Corporation” shall have the meaning set forth in Section 2.1.
     “Tax” shall mean any federal, state, local, foreign or provincial income,
gross receipts, property, sales, service, use, license, lease, excise,
franchise, employment, payroll, withholding, employment, unemployment insurance,
workers’ compensation, social security, alternative or added minimum, ad
valorem, value added, stamp, business license, occupation, premium,
environmental, windfall profit, customs, duties, estimated, transfer or excise
tax, or any other tax, custom, duty, premium, governmental fee or other
assessment or charge of any kind whatsoever, together with any interest, penalty
or additional tax imposed by any Governmental Entity.

- 8 -



--------------------------------------------------------------------------------



 



     “Termination Date” shall mean January 31, 2007.
     “Termination Fee” shall have the meaning set forth in Section 11.2.2(C).
     “Treasury Stock” shall have the meaning set forth in Section 3.1.2.
     “Voting Agreement” shall have the meaning set forth in the recitals.
     Other terms used herein are defined in the preamble and elsewhere in this
Agreement.
ARTICLE II
THE MERGER
     2.1 Merger.
     Subject to the terms and conditions of this Agreement, at the Effective
Time: (a) BSFI shall merge with and into AFC, with AFC as the resulting or
surviving corporation (the “Surviving Corporation”); and (b) the separate
existence of BSFI shall cease and all of the rights, privileges, powers,
franchises, properties, assets, liabilities and obligations of BSFI shall be
vested in and assumed by AFC. As part of the Merger, each outstanding share of
BSFI Common Stock will be converted into the right to receive the Merger
Consideration pursuant to the terms of Article III.
     2.2 Closing; Effective Time.
     The Merger shall be effected by the filing of a certificate of merger with
the New York Department of State and the Delaware Department of State on the day
of the Closing (the “Closing Date”), in accordance with the NYBCL and DGCL,
respectively. The “Effective Time” means the date and time upon which the
certificate of merger is filed with the New York Department of State and the
Delaware Department of State, or as otherwise stated in the certificate of
merger, in accordance with the NYBCL and DGCL, respectively.
     2.3 Certificate of Incorporation and Bylaws.
     The Certificate of Incorporation and Bylaws of AFC as in effect immediately
prior to the Effective Time shall be the Certificate of Incorporation and Bylaws
of the Surviving Corporation, until thereafter amended as provided therein and
by applicable law.
     2.4 Directors and Officers of Surviving Corporation.
     Until changed in accordance with the Certificate of Incorporation and
Bylaws of the Surviving Corporation, the officers and directors of AFC
immediately prior to the Effective Time shall be the officers of Surviving
Corporation, in each case until their respective successors are duly elected or
appointed and qualified. At the Effective Time, the number of persons
constituting the Board of Directors of AFC and Alliance Bank shall be increased
by two members, and Deborah Stanley and a second individual to be selected by
AFC in accordance with the procedure set forth in the letter of intent dated as
of April 4, 2005 (each a “New Member” and collectively, the “New Members”) shall
be appointed to the AFC Board and Alliance Bank Board in each case with a term
of office expiring at the next annual meeting of

- 9 -



--------------------------------------------------------------------------------



 



stockholders of AFC to be held following the Effective Time; provided, however,
that AFC and Alliance Bank shall not have any obligation to appoint any New
Member to serve on AFC’s or Alliance Bank’s Board if such person is not a member
of either the BSFI or the Oswego County National Bank Board of Directors
immediately prior to the Effective Time. BSFI will submit a list of proposed
directors for consideration by the Governance Committee of AFC. It is intended
that this individual will qualify as an “independent director” under applicable
Securities Laws and NASDAQ listing standards and will be a resident and business
leader in Oswego County.
     2.5 Effects of the Merger.
     At and after the Effective Time, the Merger shall have the effects as set
forth in the NYBCL.
     2.6 Tax Consequences.
     It is intended that the Merger shall constitute a reorganization within the
meaning of Section 368(a) of the Code, and that this Agreement shall constitute
a “plan of reorganization” as that term is used in Sections 354 and 361 of the
Code. From and after the date of this Agreement and until the Closing, each
party hereto shall use its reasonable best efforts to cause the Merger to
qualify, and will not knowingly take any action, cause any action to be taken,
fail to take any action or cause any action to fail to be taken which action or
failure to act would reasonably be expected to prevent the Merger from
qualifying as a reorganization under Section 368(a) of the Code. Following the
Closing, neither AFC nor any of its Affiliates shall knowingly take any action,
cause any action to be taken, fail to take any action or cause any action to
fail to be taken, which action or failure to act would reasonably be expected to
cause the Merger to fail to qualify as a reorganization under Section 368(a) of
the Code. Each of AFC and BSFI hereby agrees to deliver a certificate
substantially in compliance with IRS published advance ruling guidelines, with
customary exceptions and modifications thereto, to enable BSFI’s counsel to
deliver the legal opinion contemplated by Section 9.1.6, which certificate shall
be dated as of the date of such opinion and shall be true and correct as of such
date.
     2.7 Possible Alternative Structures.
     Notwithstanding anything to the contrary contained in this Agreement and
subject to the satisfaction of the conditions set forth in Article IX and the
prior written consent of BSFI, which consent shall not be unreasonably withheld
or delayed, prior to the Effective Time AFC may revise the structure for
effecting the Merger described in Section 2.1 or the Bank Merger including,
without limitation, by substituting a wholly owned subsidiary for AFC or
Alliance Bank, as applicable, provided that (i) any such subsidiary shall become
a party to, and shall agree to be bound by, the terms of this Agreement;
(ii) there are no adverse Federal or state income tax consequences to BSFI
stockholders, and nothing would prevent the rendering of the opinion
contemplated in Section 9.1.6, as a result of the modification; (iii) the
consideration to be paid to the holders of BSFI Common Stock under this
Agreement is not thereby changed in kind, value or reduced in amount; and
(iv) such modification will not delay materially or jeopardize receipt of any
Regulatory Approvals or other consents and approvals relating to the
consummation of the Merger or otherwise cause any condition to Closing set forth
in Article IX not to be capable of being fulfilled. The parties hereto agree to
appropriately amend this Agreement and any related documents in order to reflect
any such revised structure.

- 10 -



--------------------------------------------------------------------------------



 



     2.8 Additional Actions.
     If, at any time after the Effective Time, AFC shall consider or be advised
that any further deeds, documents, assignments or assurances in law or any other
acts are necessary or desirable to (i) vest, perfect or confirm, of record or
otherwise, in AFC its right, title or interest in, to or under any of the
rights, properties or assets of BSFI or any BSFI Subsidiary, or (ii) otherwise
carry out the purposes of this Agreement, BSFI and its officers and directors
shall be deemed to have granted to AFC an irrevocable power of attorney to
execute and deliver, in such official corporate capacities, all such deeds,
assignments or assurances in law or any other acts as are necessary or desirable
to (a) vest, perfect or confirm, of record or otherwise, in AFC its right, title
or interest in, to or under any of the rights, properties or assets of BSFI or
(b) otherwise carry out the purposes of this Agreement, and the officers and
directors of the AFC are authorized in the name of BSFI or otherwise to take any
and all such action.
ARTICLE III
CONVERSION OF SHARES
     3.1 Conversion of BSFI Common Stock; Merger Consideration.
     At the Effective Time, by virtue of the Merger and without any action on
the part of AFC, BSFI or the holders of any of the shares of BSFI Common Stock,
the Merger shall be effected in accordance with the following terms:
          3.1.1 Each share of AFC Common Stock that is issued and outstanding
immediately prior to the Effective Time shall remain issued and outstanding
following the Effective Time and shall be unchanged by the Merger.
          3.1.2 All shares of BSFI Common Stock held in the treasury of BSFI and
each share of BSFI Common Stock owned by AFC prior to the Effective Time (other
than shares held in a fiduciary capacity or in connection with debts previously
contracted) and each share of BSFI Common Stock held in a trust under the BSFI
Restricted Stock Plans but not subject to an award of BSFI Restricted Stock
(“Treasury Stock”), shall, at the Effective Time, cease to exist, and such
shares, including any Certificates therefor, shall be canceled as promptly as
practicable thereafter, and no payment or distribution shall be made in
consideration therefor.
          3.1.3 Each outstanding share of BSFI Common Stock with respect to
which an election to receive AFC Common Stock has been effectively made and not
revoked or lost, pursuant to Section 3.2.3 (a “Stock Election”), shall be
converted into the right to receive 0.7547 (the “Exchange Ratio”) shares of AFC
Common Stock, subject to adjustment as provided in Section 3.1.9 (the “Stock
Consideration”) (collectively, the “Stock Election Shares”).
          3.1.4 Each outstanding share of BSFI Common Stock with respect to
which an election to receive cash has been effectively made and not revoked or
lost, pursuant to Section 3.2.3 (a “Cash Election”), shall be converted into the
right to receive a cash payment, without interest, equal to $23.06 (the “Cash
Consideration”) (collectively, the “Cash Election Shares”).

- 11 -



--------------------------------------------------------------------------------



 



          3.1.5 For each outstanding share of BSFI Common Stock other than as to
which a Cash Election or a Stock Election has been effectively made and not
revoked or lost, pursuant to Section 3.2.3 (collectively, “Non-Election
Shares”), the right to receive from AFC such Stock Consideration and/or Cash
Consideration as is determined in accordance with Section 3.2.
          3.1.6 Each outstanding share of BSFI Common Stock, the holder of which
has perfected his right to dissent under applicable law and has not effectively
withdrawn or lost such right as of the Effective Time (the “Dissenting Shares”),
shall not be converted into or represent a right to receive the Merger
Consideration hereunder, and the holder thereof shall be entitled only to such
rights as are granted by applicable law. BSFI shall give AFC immediate notice
upon receipt by BSFI of any such demands for payment of the fair value of such
shares of BSFI Common Stock and of withdrawals of such notice and any other
related communications (any shareholder duly making such demand being
hereinafter called a “Dissenting Shareholder”), and AFC shall have the right to
participate in all discussions, negotiations and proceedings with respect to any
such demands. BSFI shall not, except with the prior written consent of AFC,
voluntarily make any payment with respect to, or settle or offer to settle, any
such demand for payment, or waive any failure to timely deliver a written demand
for appraisal or the taking of any other action by such Dissenting Shareholder
as may be necessary to perfect appraisal rights under applicable law. Any
payments made in respect of Dissenting Shares shall be made by the Surviving
Company.
          3.1.7 If any Dissenting Shareholder withdraws or loses (through
failure to perfect or otherwise) his right to such payment at or prior to the
Effective Time, such holder’s shares of BSFI Common Stock shall be converted
into a right to receive the Merger Consideration in accordance with the
applicable provisions of this Agreement. If such holder withdraws or loses
(through failure to perfect or otherwise) his right to such payment after the
Effective Time, each share of BSFI Common Stock of such holder shall be entitled
to receive the Merger Consideration.
          3.1.8 Upon the Effective Time, outstanding shares of BSFI Common Stock
shall no longer be outstanding and shall automatically be canceled and shall
cease to exist, and shall thereafter by operation of this Section 3.1 represent
only the right to receive the Merger Consideration and any dividends or
distributions with respect thereto or any dividends or distributions with a
record date prior to the Effective Time that were declared or made by BSFI on
such shares of BSFI Common Stock in accordance with the terms of this Agreement
on or prior to the Effective Time and which remain unpaid at the Effective Time.
          3.1.9 No Fractional Shares. Notwithstanding anything to the contrary
contained herein, no certificates or scrip representing fractional shares of AFC
Common Stock shall be issued upon the surrender for exchange of Certificates, no
dividend or distribution with respect to AFC Common Stock shall be payable on or
with respect to any fractional share interests, and such fractional share
interests shall not entitle the owner thereof to vote or to any other rights of
a shareholder of AFC. In lieu of the issuance of any such fractional share, AFC
shall pay to each former holder of BSFI Common Stock who otherwise would be
entitled to receive a fractional share of AFC Common Stock, an amount in cash,
rounded to the nearest cent and without interest, equal to the product of
(i) the fraction of a share to which such holder

- 12 -



--------------------------------------------------------------------------------



 



would otherwise have been entitled and (ii) the average of the daily closing
sales prices of a share of AFC Common Stock as reported on the NASDAQ National
Market for the five consecutive trading days immediately preceding the Closing
Date. For purposes of determining any fractional share interest, all shares of
BSFI Common Stock owned by a BSFI shareholder shall be combined so as to
calculate the maximum number of whole shares of AFC Common Stock issuable to
such BSFI shareholder.
     3.2 Election Procedures.
          3.2.1 Holders of BSFI Common Stock may elect to receive shares of AFC
Common Stock or cash in exchange for their shares of BSFI Common Stock. The
total number of shares of BSFI Common Stock to be converted into Stock
Consideration pursuant to this Section 3.2.1 shall be equal to the product
obtained by multiplying (x) the number of shares of BSFI Common Stock
outstanding immediately prior to the Effective Time by (y) 0.75 (the “Stock
Conversion Number”). All other shares of BSFI Common Stock shall be converted
into Cash Consideration.
          3.2.2 An election form and other appropriate customary transmittal
material in such form as AFC and BSFI shall mutually agree (“Election Form”),
will be mailed no more than forty (40) business days and no less than twenty
(20) business days prior to the anticipated Effective Time or on such earlier
date as AFC and BSFI shall mutually agree (the “Mailing Date”) or if a later
date is agreed upon by AFC and BSFI no later than five (5) business days prior
to the Mailing Date, to each holder of record of BSFI Common Stock entitled to
vote at the BSFI Stockholders Meeting (as defined in Section 8.1.1) permitting
such holder, subject to the allocation and election procedures set forth in this
Section 3.2, (i) to specify the number of shares of BSFI Common Stock owned by
such holder with respect to which such holder desires to make a Cash Election in
accordance with the provision of Section 3.1.4, (ii) to specify the number of
shares of BSFI Common Stock owned by such holder with respect to which such
holder desires to make a Stock Election, in accordance with the provision of
Section 3.1.3, or (iii) to indicate that such record holder has no preference as
to the receipt of cash or AFC Common Stock for such shares (a “Non-Election”).
Holders of record of shares of BSFI Common Stock who hold such shares as
nominees, trustees or in other representative capacities (a “Representative”)
may submit multiple Election Forms, provided that each such Election Form covers
all the shares of BSFI Common Stock held by each Representative for a particular
beneficial owner. Any shares of BSFI Common Stock with respect to which the
holder thereof shall not, as of the Election Deadline (as defined in
Section 3.2.3), have made an election by submission to the Exchange Agent of an
effective, properly completed Election Form shall be deemed Non-Election Shares.
Any Dissenting Shares shall be deemed shares subject to a Cash Election, and
with respect to such shares the holders thereof shall in no event receive
consideration comprised of AFC Common Stock. AFC shall make available one or
more Election Forms as may reasonably be requested in writing from time to time
by all persons who become holders (or beneficial owners) of BSFI Common Stock
between the BSFI Stockholders Meeting record date and the close of business on
the business day prior to the Election Deadline (as defined in Section 3.2.3),
and BSFI shall provide to the Exchange Agent all information reasonably
necessary for it to perform as specified herein.

- 13 -



--------------------------------------------------------------------------------



 



          3.2.3 The term “Election Deadline”, as used below, shall mean 5:00
p.m., Eastern time, on the 30th calendar day following the date the Election
Form is first mailed. An election shall have been properly made only if the
Exchange Agent shall have actually received a properly completed Election Form
by the Election Deadline. Any Election Form may be revoked or changed by the
person submitting such Election Form to the Exchange Agent by written notice to
the Exchange Agent only if such notice of revocation or change is actually
received by the Exchange Agent at or prior to the Election Deadline. The
Certificate or Certificates relating to any revoked Election Form shall be
promptly returned without charge to the person submitting the Election Form to
the Exchange Agent. Subject to the terms of this Agreement and of the Election
Form, the Exchange Agent shall have discretion to determine whether any
election, revocation or change has been properly or timely made and to disregard
immaterial defects in the Election Forms, and any good faith decisions of the
Exchange Agent regarding such matters shall be binding and conclusive. Neither
AFC or the Exchange Agent shall be under any obligation to notify any person of
any defect in an Election Form.
          3.2.4 No later than three (3) business days after the Effective Time,
AFC shall cause the Exchange Agent to effect the allocation among holders of
BSFI Common Stock of rights to receive the Cash Consideration and the Stock
Consideration as set forth in Sections 3.2.5 and 3.2.6.
          3.2.5 If the aggregate number of shares of BSFI Common Stock with
respect to which Stock Elections shall have been made (the “Stock Election
Number”) exceeds the Stock Conversion Number, then all Cash Election Shares and
all Non-Election Shares of each holder thereof shall be converted into the right
to receive the Cash Consideration, and Stock Election Shares of each holder
thereof will be converted into the right to receive the Stock Consideration in
respect of that number of Stock Election Shares equal to the product obtained by
multiplying (x) the number of Stock Election Shares held by such holder by
(y) the fraction, the numerator of which is the Stock Conversion Number and the
denominator of which is the Stock Election Number, with the remaining number of
such holders’ Stock Election Shares being converted into the right to receive
the Cash Consideration.
          3.2.6 If the Stock Election Number is less than the Stock Conversion
Number (the amount by which the Stock Conversion Number exceeds the Stock
Election Number being referred to herein as the “Shortfall Number”), then all
Stock Election Shares shall be converted into the right to receive the Stock
Consideration and the Non-Election Shares and Cash Election Shares shall be
treated in the following manner:
          (A) If the Shortfall Number is less than or equal to the number of
Non-Election Shares, then all Cash Election Shares shall be converted into the
right to receive the Cash Consideration and the Non-Election Shares of each
holder thereof shall convert into the right to receive the Stock Consideration
in respect of that number of Non-Election Shares equal to the product obtained
by multiplying (x) the number of Non-Election Shares held by such holder by
(y) a fraction, the numerator of which is the Shortfall Number and the
denominator of which is the total number of Non-Election Shares, with the
remaining number of such holder’s Non-Election Shares being converted into the
right to receive the Cash Consideration; or

- 14 -



--------------------------------------------------------------------------------



 



          (B) If the Shortfall Number exceeds the number of Non-Election Shares,
then all Non-Election Shares shall be converted into the right to receive the
Stock Consideration and Cash Election Shares of each holder thereof shall
convert into the right to receive the Stock Consideration in respect of that
number of Cash Election Shares equal to the product obtained by multiplying
(x) the number of Cash Election Shares held by such holder by (y) a fraction,
the numerator of which is the amount by which (1) the Shortfall Number exceeds
(2) the total number of Non-Election Shares and the denominator of which is the
total number of Cash Election Shares, with the remaining number of such holder’s
Cash Election Shares being converted into the right to receive the Cash
Consideration.
     3.3 Procedures for Exchange of BSFI Common Stock.
          3.3.1 AFC to Make Merger Consideration Available. Promptly after the
Effective Time, AFC shall deposit, or shall cause to be deposited, with the
Exchange Agent for the benefit of the holders of BSFI Common Stock, for exchange
in accordance with this Section 3.3, an aggregate amount of cash sufficient to
pay the aggregate amount of cash payable pursuant to this Article III (including
the estimated amount of cash to be paid in lieu of fractional shares of BSFI
Common Stock) and shall instruct the Exchange Agent to issue such cash and
shares of AFC Common Stock for exchange in accordance with this Section 3.3
(such cash and shares of AFC Common Stock, together with any dividends or
distributions with respect thereto (without any interest thereon) being
hereinafter referred to as the “Exchange Fund”).
          3.3.2 Exchange of Certificates. AFC shall take all steps necessary to
cause the Exchange Agent, not later than five (5) business days after the
Effective Time, to mail to each holder of a Certificate or Certificates who has
not previously surrendered such certificates with an Election Form, a form
letter of transmittal for return to the Exchange Agent and instructions for use
in effecting the surrender of the Certificates in exchange for the Merger
Consideration and cash in lieu of fractional shares into which the BSFI Common
Stock represented by such Certificates shall have been converted as a result of
the Merger, if any. The letter of transmittal shall specify that delivery shall
be effected, and risk of loss and title to the Certificates shall pass, only
upon delivery of the Certificates to the Exchange Agent. Upon proper surrender
of a Certificate for exchange and cancellation to the Exchange Agent, together
with a properly completed letter of transmittal, duly executed, the holder of
such Certificate shall be entitled to receive in exchange therefor the Merger
Consideration and the certificate so surrendered shall be cancelled. No interest
will be paid or accrued on any Cash Consideration or any cash payable in lieu of
fractional shares or any unpaid dividends and distributions, if any, payable to
holders of Certificates.
          3.3.3 Rights of Certificate Holders after the Effective Time. The
holder of a Certificate that prior to the Merger represented issued and
outstanding BSFI Common Stock shall have no rights, after the Effective Time,
with respect to such BSFI Common Stock except to surrender the Certificate in
exchange for the Merger Consideration as provided in this Agreement. No
dividends or other distributions declared after the Effective Time with respect
to AFC Common Stock shall be paid to the holder of any unsurrendered Certificate
until the holder thereof shall surrender such Certificate in accordance with
this Section 3.3. After the surrender of a Certificate in accordance with this
Section 3.3, the record holder thereof shall be entitled to

- 15 -



--------------------------------------------------------------------------------



 




receive any such dividends or other distributions, without any interest thereon,
which theretofore had become payable with respect to shares of AFC Common Stock
represented by such Certificate.
          3.3.4 Surrender by Persons Other than Record Holders. If the Person
surrendering a Certificate and signing the accompanying letter of transmittal is
not the record holder thereof, then it shall be a condition of the payment of
the Merger Consideration that: (i) such Certificate is properly endorsed to such
Person or is accompanied by appropriate stock powers, in either case signed
exactly as the name of the record holder appears on such Certificate, and is
otherwise in proper form for transfer, or is accompanied by appropriate evidence
of the authority of the Person surrendering such Certificate and signing the
letter of transmittal to do so on behalf of the record holder; and (ii) the
person requesting such exchange shall pay to the Exchange Agent in advance any
transfer or other similar taxes required by reason of the payment to a Person
other than the registered holder of the Certificate surrendered, or required for
any other reason, or shall establish to the satisfaction of the Exchange Agent
that such tax has been paid or is not payable.
          3.3.5 Closing of Transfer Books. From and after the Closing Date,
there shall be no transfers on the stock transfer books of BSFI of the BSFI
Common Stock that were outstanding immediately prior to the Effective Time. If,
after the Effective Time, Certificates representing such shares are presented
for transfer to the Exchange Agent, they shall be exchanged for the Merger
Consideration and canceled as provided in this Section 3.3.
          3.3.6 Return of Exchange Fund. At any time following the six (6) month
period after the Effective Time, AFC shall be entitled to require the Exchange
Agent to deliver to it any portion of the Exchange Fund which had been made
available to the Exchange Agent and not disbursed to holders of Certificates
(including, without limitation, all interest and other income received by the
Exchange Agent in respect of all funds made available to it), and thereafter
such holders shall be entitled to look to AFC (subject to abandoned property,
escheat and other similar laws) with respect to any Merger Consideration that
may be payable upon due surrender of the Certificates held by them.
Notwithstanding the foregoing, neither AFC nor the Exchange Agent shall be
liable to any holder of a Certificate for any Merger Consideration delivered in
respect of such Certificate to a public official pursuant to any abandoned
property, escheat or other similar law.
          3.3.7 Lost, Stolen or Destroyed Certificates. In the event any
Certificate shall have been lost, stolen or destroyed, upon the making of an
affidavit of that fact by the person claiming such Certificate to be lost,
stolen or destroyed and the posting by such person of a bond in such amount as
the Exchange Agent may reasonably direct as indemnity against any claim that may
be made against it with respect to such Certificate, the Exchange Agent will
issue in exchange for such lost, stolen or destroyed Certificate the Merger
Consideration deliverable in respect thereof.
          3.3.8 Withholding. AFC or the Exchange Agent will be entitled to
deduct and withhold from the consideration otherwise payable pursuant to this
Agreement or the transactions contemplated hereby to any holder of BSFI Common
Stock such amounts as AFC (or any Affiliate thereof) or the Exchange Agent are
required to deduct and withhold with respect to the making of such payment under
the Code, or any applicable provision of U.S. federal,

- 16 -



--------------------------------------------------------------------------------



 




state, local or non-U.S. tax law. To the extent that such amounts are properly
withheld by AFC or the Exchange Agent, such withheld amounts will be treated for
all purposes of this Agreement as having been paid to the holder of the BSFI
Common Stock in respect of whom such deduction and withholding were made by AFC
or the Exchange Agent.
     3.4 Treatment of BSFI Options.
     BSFI Disclosure Schedule 3.4 sets forth all of the outstanding BSFI Options
as of the date hereof. Immediately prior to the Effective Time, each BSFI
Option, whether or not vested or exercisable, shall be terminated and the holder
thereof shall be paid by BSFI immediately prior to the Effective Time an amount
in cash determined by multiplying (i) the excess, if any, of the Cash
Consideration over the applicable per share exercise price of that option by
(ii) the number of shares of BSFI Common Stock that the holder could have
purchased (assuming full vesting of that option) had that holder exercised that
option immediately before the Effective Time, less applicable tax withholding;
provided, however, that in no event shall the foregoing treatment of the BSFI
Options affect the Stock Conversion Number or the provisions of Sections 3.2.5
and 3.2.6 hereof. Subject to the foregoing, the BSFI Stock Option Plans and all
BSFI Options issued thereunder shall terminate at the Effective Time. Prior to
the Effective Time, BSFI shall take such actions as may be necessary to give
effect to the transactions contemplated by this Section 3.4, including, without
limitation, the provision of any notices to holders of BSFI Options as may be
provided for in the BSFI Stock Option Plans and the adoption of any necessary
amendments to such plans. BSFI also shall use its reasonable best efforts to
obtain the written acknowledgement of each holder of a then-outstanding BSFI
Option with respect to the termination of such BSFI Option and the payment
therefor in accordance with the terms of this Agreement.
     3.5 Bank Merger.
     BSFI and AFC shall use their reasonable best efforts to cause the merger of
Oswego County National Bank with and into Alliance Bank, with Alliance Bank as
the surviving institution. In addition, following the execution and delivery of
this Agreement, AFC will cause Alliance Bank, and BSFI will cause Oswego County
National Bank, to execute and deliver an agreement and plan of merger in respect
of the Bank Merger.
     3.6 Reservation of Shares.
     AFC shall reserve for issuance a sufficient number of shares of the AFC
Common Stock for the purpose of issuing shares of AFC Common Stock to the BSFI
stockholders in accordance with this Article III.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BSFI
     BSFI represents and warrants to AFC that the statements contained in this
Article IV are correct as of the date of this Agreement and will be correct as
of the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Article IV), subject
to the standard set forth in Section 4.1 and except as set forth in the BSFI
Disclosure Schedule delivered by BSFI to AFC on the date hereof, and except as
to

- 17 -



--------------------------------------------------------------------------------



 



any representation or warranty which specifically relates to an earlier date,
which only need be correct as of such earlier date. References to the Knowledge
of BSFI shall include the Knowledge of Oswego County National Bank.
     4.1 Standard.
     Except as set forth in the following sentence, no representation or
warranty of BSFI contained in this Article IV shall be deemed untrue or
incorrect, and BSFI shall not be deemed to have breached a representation or
warranty, as a consequence of the existence of any fact, circumstance or event
unless such fact, circumstance or event, individually or taken together with all
other facts, circumstances or events inconsistent with any paragraph of this
Article IV, has had or reasonably could be expected to have a Material Adverse
Effect, disregarding for these purposes (x) any qualification or exception for,
or reference to, materiality in any such representation or warranty and (y) any
use of the terms “material”, “materially”, “in all material respects”, “Material
Adverse Effect” or similar terms or phrases in any such representation or
warranty. The foregoing standard shall not apply to representations and
warranties contained in Sections 4.2 (other than the last sentence of
Sections 4.2.1 and 4.2.2), 4.3, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9. 4.10. 4.11, 4.13,
4.15, 4.16, 4.27 and 4.28, which shall be deemed untrue, incorrect and breached
if they are not true and correct in all respects.
     4.2 Organization.
          4.2.1 BSFI is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, and is duly registered as
a bank holding company under the BHCA. BSFI has full corporate power and
authority to carry on its business as now conducted. BSFI is duly licensed or
qualified to do business in the states of the United States and foreign
jurisdictions where its ownership or leasing of property or the conduct of its
business requires such qualification.
          4.2.2 Oswego County National Bank is a national banking association
duly organized, validly existing and in good standing under the laws of the
United States. The deposits in Oswego County National Bank are insured by the
FDIC to the fullest extent permitted by law, and all premiums and assessments
required to be paid in connection therewith have been paid by Oswego County
National Bank when due. Oswego County National Bank is a member in good standing
of each of the Federal Reserve System and the FHLB and owns the requisite amount
of stock of each as set forth on BSFI Disclosure Schedule 4.2.2.
          4.2.3 BSFI Disclosure Schedule 4.2.3 sets forth each BSFI Subsidiary
and its jurisdiction of incorporation or organization. Each BSFI Subsidiary is a
corporation, limited liability company or other legal entity as set forth on
BSFI Disclosure Schedule 4.2.3, duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization.
Each BSFI Subsidiary is duly licensed or qualified to do business in the states
of the United States and foreign jurisdictions where its ownership or leasing of
property or conduct of its business requires such qualification.
          4.2.4 The respective minute books of BSFI, Oswego County National Bank
and each other BSFI Subsidiary accurately records all corporate actions of their
respective stockholders and boards of directors (including committees).

- 18 -



--------------------------------------------------------------------------------



 



          4.2.5 Prior to the date of this Agreement, BSFI has made available to
AFC true and correct copies of the certificate of incorporation or articles of
association, as applicable, and bylaws or other governing documents of BSFI,
Oswego County National Bank and each other BSFI Subsidiary.
     4.3 Capitalization.
          4.3.1 The authorized capital stock of BSFI consists of (i) 5,000,000
shares of BSFI Common Stock and (ii) 1,000,000 shares of preferred stock, $.01
par value per share (“BSFI Preferred Stock” and collectively with the BSFI
Common Stock, “BSFI Stock”). There are 2,309,179 shares of BSFI Common Stock
validly issued and outstanding, fully paid and non-assessable and free of
preemptive rights, (ii) 527,314 shares of BSFI Common Stock held by BSFI as
Treasury Stock, but not including 27,196 shares of BSFI Common Stock held in
trust under the BSFI Restricted Stock Plans but not subject to an award of BSFI
Restricted Stock, and (iii) no shares of BSFI Preferred Stock issued or
outstanding. BSFI does not own, of record or beneficially, any shares of BSFI
Stock which are not Treasury Stock. Oswego County National Bank does not own, of
record or beneficially, any shares of BSFI Stock. Neither BSFI nor any BSFI
Subsidiary has or is bound by any Rights or other arrangements of any character
relating to the purchase, sale or issuance or voting of, or right to receive
dividends or other distributions on, any capital stock of BSFI, or any other
security of BSFI or a BSFI Subsidiary or any securities representing the right
to vote, purchase or otherwise receive any capital stock of BSFI or a BSFI
Subsidiary or any other security of BSFI or any BSFI Subsidiary, other than
shares of BSFI Common Stock underlying the BSFI Options and BSFI Restricted
Stock. BSFI has granted options to acquire 145,005 shares of BSFI Common Stock
at a weighted average exercise price of $9.15 per share. BSFI Disclosure
Schedule 4.3.1 sets forth: the name of each holder of a BSFI Option, identifying
the number of shares each such individual may acquire pursuant to the exercise
of such options, the plan under which such options were granted, the grant,
vesting and expiration dates, and the exercise price relating to the options
held, and whether the BSFI Option is an incentive stock option or a nonqualified
stock option. BSFI Disclosure Schedule 4.3.1 also sets forth the name of each
holder of record of BSFI Restricted Stock and the number of shares held by such
Person. All shares of BSFI Common Stock issuable pursuant to the BSFI Option
Plans will be duly authorized, validly issued, fully paid and non-assessable
when issued upon the terms and conditions specified in the instruments pursuant
to which they are issuable.
          4.3.2 BSFI owns all of the capital stock of each BSFI Subsidiary, free
and clear of any lien or encumbrance. Except for the BSFI Subsidiaries and as
set forth in BSFI Disclosure Schedule 4.3.2, BSFI does not possess, directly or
indirectly, any equity interest in any corporate or other legal entity, except
for equity interests held in the investment portfolios of BSFI or any BSFI
Subsidiary (which as to any one issuer, do not exceed five percent (5%) of such
issuer’s outstanding equity securities) and equity interests held in connection
with the lending activities of Oswego County National Bank, including stock in
the FHLB.
          4.3.3 To BSFI’s Knowledge, except as set forth on BSFI Disclosure
Schedule 4.3.3, as of the date hereof no Person is the beneficial owner (as
defined in Section 13(d) of the Exchange Act) of five percent (5%) or more of
the outstanding shares of BSFI Common Stock.

- 19 -



--------------------------------------------------------------------------------



 



          4.3.4 No bonds, debentures, notes or other indebtedness having the
right to vote on any matters on which BSFI’s shareholders may vote have been
issued by BSFI and are outstanding.
     4.4 Authority; No Violation.
          4.4.1 BSFI has full corporate power and authority to execute and
deliver this Agreement and, subject to the receipt of the Regulatory Approvals
described in Section 8.3 and the approval of this Agreement by BSFI’s
stockholders, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by BSFI and the completion by BSFI of the transactions contemplated hereby, up
to and including the Merger, have been duly and validly approved by the Board of
Directors of BSFI. This Agreement has been duly and validly executed and
delivered by BSFI, and subject to approval by the stockholders of BSFI and
receipt of the Regulatory Approvals and due and valid execution and delivery of
this Agreement by AFC, constitutes the valid and binding obligation of BSFI,
enforceable against BSFI in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity.
          4.4.2 (a) Subject to compliance by AFC with the terms and conditions
of this Agreement, the execution and delivery of this Agreement by BSFI, subject
to receipt of Regulatory Approvals, and BSFI’s and AFC’s compliance with any
conditions contained therein, and subject to the receipt of the approval of the
stockholders of BSFI, the consummation of the transactions contemplated hereby,
and (b) compliance by BSFI with the terms and provisions hereof will not
(i) conflict with or result in a breach of any provision of the certificate of
incorporation or articles of association, as applicable, and bylaws of BSFI or
any BSFI Subsidiary; (ii) violate any statute, code, ordinance, rule,
regulation, judgment, order, writ, decree or injunction applicable to BSFI or
any BSFI Subsidiary or any of their respective properties or assets; or
(iii) violate, conflict with, result in a breach of any provisions of,
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, result in the termination or amendment of,
accelerate the performance required by, or result in a right of termination or
acceleration or the creation of any lien, security interest, charge or other
encumbrance upon any of the properties or assets of BSFI or any BSFI Subsidiary
under any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other investment or
obligation to which BSFI or any BSFI Subsidiary is a party, or by which they or
any of their respective properties or assets may be bound or affected.
     4.5 Consents.
     Except for (a) the receipt of the Regulatory Approvals and compliance with
any conditions contained therein, (b) compliance with applicable requirements of
the Securities Act, the Exchange Act and state securities or “blue sky” laws;
(c) the filing of the Certificate of Merger with the New York Department of
State and the Delaware Department of State, and (d) the approval of this
Agreement by the requisite vote of the stockholders of BSFI and the shareholders
of AFC, no consents, waivers or approvals of, or filings or registrations with,
any Governmental Entity or Bank Regulator are necessary, and no consents,
waivers or approvals of, or filings or registrations with, any other third
parties are necessary, in connection with (x) the

- 20 -



--------------------------------------------------------------------------------



 



execution and delivery of this Agreement by BSFI, the completion by BSFI of the
Merger and the performance by BSFI of its obligations hereunder or (y) the
execution and delivery of the agreement and plan of merger in respect of the
Bank Merger and the completion of the Bank Merger. BSFI has no reason to believe
that (i) any required Regulatory Approvals or other required consents or
approvals will not be received or will include the imposition of any condition
(financial or otherwise) or requirement that could reasonably be expected by
BSFI to result in a Material Adverse Effect on BSFI and Oswego County National
Bank, taken as a whole, or AFC and Alliance Bank, taken as a whole, or that
(ii) any public body or authority having jurisdiction over the affairs of BSFI
or its Subsidiaries, the consent or approval of which is not required or
pursuant to the rules of which a filing is not required, will object to the
completion of the transactions contemplated by this Agreement.
     4.6 Financial Statements.
          4.6.1 The BSFI Regulatory Reports have been prepared in all material
respects in accordance with applicable regulatory accounting principles and
practices throughout the periods covered by such statements, and fairly present
in all material respects the consolidated financial position, results of
operations and changes in shareholders’ equity of BSFI as of and for the periods
ended on the dates thereof, in accordance with applicable regulatory accounting
principles applied on a consistent basis.
          4.6.2 BSFI has previously made available to AFC the BSFI Financial
Statements covering periods ended prior to the date hereof. The BSFI Financial
Statements have been prepared in accordance with GAAP in all material respects,
and (including the related notes where applicable) fairly present in each case
in all material respects (subject in the case of the unaudited interim
statements to normal year-end adjustments) the consolidated financial position,
results of operations and cash flows of BSFI and the BSFI Subsidiaries on a
consolidated basis as of and for the respective periods ending on the dates
thereof, in accordance with GAAP during the periods involved, except as
indicated in the notes thereto, or in the case of unaudited statements, as
permitted by Form 10-Q.
          4.6.3 At the date of each consolidated statement of financial
condition included in the BSFI Financial Statements or in the BSFI Regulatory
Reports, BSFI did not have any liabilities, obligations or loss contingencies of
any nature (whether absolute, accrued, contingent or otherwise) of a type
required to be reflected in such BSFI Financial Statements or in the BSFI
Regulatory Reports or in the footnotes thereto which are not fully reflected or
reserved against therein or fully disclosed in a footnote thereto, except for
liabilities, obligations and loss contingencies which are not material
individually or in the aggregate, and subject, in the case of any unaudited
statements, to normal, recurring audit adjustments and the absence of footnotes.
     4.7 Taxes.
     BSFI and the BSFI Subsidiaries are members of the same affiliated group
within the meaning of Code Section 1504(a). BSFI, on behalf of itself and its
Subsidiaries, has timely filed or caused to be filed all material foreign,
federal, state and local income, franchise, excise, real and personal property
and other Tax returns and reports (including, but not limited to, those filed on
a consolidated, combined or unitary basis) required to have been filed by BSFI
and the BSFI

- 21 -



--------------------------------------------------------------------------------



 



Subsidiaries prior to the date hereof, or requests for extensions to file such
returns and reports have been timely filed, except that BSFI has not filed any
Tax returns on behalf of Ladd’s for any period prior to the fiscal year ended
December 31, 2005. All of the foregoing returns and reports are true, correct,
and complete. BSFI and the BSFI Subsidiaries have timely paid or, prior to the
Effective Time will pay, all Taxes, whether or not shown on such returns or
reports, due or claimed to be due to any Governmental Entity other than Taxes
which are being contested in good faith or for which adequate provision has been
made on the BSFI Financial Statements. BSFI and the BSFI Subsidiaries have paid
and will pay all installments of estimated Taxes due on or before the Effective
Time. BSFI and the BSFI Subsidiaries have declared on their Tax returns all
positions taken therein that could give rise to a substantial underpayment of
United States Federal Income Tax within the meaning of Section 6662 of the Code
(or any corresponding provision of state or local laws). BSFI and the BSFI
Subsidiaries have paid or made adequate provision in accordance with GAAP in the
BSFI SEC Reports and the BSFI Financial Statements for all Taxes payable in
respect of all periods ending on or prior to the date of this Agreement and will
have made or provided for all Taxes payable in respect of all periods ended on
or prior to the Closing Date. BSFI and its Subsidiaries are subject to Tax
audits in the ordinary course of business. BSFI management does not believe that
an adverse resolution to any of such audits would be reasonably likely to have a
Material Adverse Effect on BSFI. BSFI and the BSFI Subsidiaries have not been
notified in writing by any jurisdiction that the jurisdiction believes that BSFI
or any of the BSFI Subsidiaries were required to file any Tax return that was
not filed. The BSFI Subsidiaries have not been a member of a group with which
they have filed or been included in a combined, consolidated or unitary income
Tax return other than a group the common parent of which was BSFI. BSFI or the
BSFI Subsidiaries were not obligated to make, other than as set forth on the
BSFI Disclosure Schedule 4.7, and as a result of any event connected with the
transactions contemplated by this Agreement, will not become obligated to make,
any “excess parachute payment” within the meaning of Section 280G of the Code in
connection with the “change of control” resulting from the transactions
contemplated by this Agreement. As of the date hereof, all deficiencies proposed
as a result of any audits have been paid or settled. There are no claims or
assessments pending against BSFI or any BSFI Subsidiary for any alleged
deficiency in any Tax, and neither BSFI nor any BSFI Subsidiary has been
notified in writing of any proposed Tax claims or assessments against BSFI or
any BSFI Subsidiary. BSFI and the BSFI Subsidiaries each have complied with all
applicable laws relating to the payment, collection and withholding of amounts
on account of Taxes, have duly and timely withheld, collected and paid over to
the appropriate taxing authority all amounts required to be so withheld and paid
under all applicable laws, and have duly and timely filed all Tax returns with
respect to such withheld Taxes, within the time prescribed under any applicable
law. BSFI and the BSFI Subsidiaries have delivered to AFC true and complete
copies of all Tax returns of BSFI and the BSFI Subsidiaries for taxable periods
ending within three (3) years of the date of this Agreement.
     4.8 No Material Adverse Effect.
     Neither BSFI nor any BSFI Subsidiary has suffered any Material Adverse
Effect since December 31, 2005 and, to BSFI’s Knowledge, no event has occurred
or circumstance arisen since that date which, in the aggregate, has had or is
reasonably likely to have a Material Adverse Effect on BSFI.

- 22 -



--------------------------------------------------------------------------------



 



     4.9 Material Contracts; Leases; Defaults.
          4.9.1 Except as set forth in BSFI Disclosure Schedule 4.9.1, neither
BSFI nor any BSFI Subsidiary is a party to or subject to: (i) any employment,
consulting or severance contract or arrangement with any past or present
officer, director, employee or consultant of BSFI or any BSFI Subsidiary, except
for “at will” arrangements; (ii) any plan, arrangement or contract providing for
bonuses, pensions, options, deferred compensation, retirement payments, profit
sharing or similar arrangements for or with any past or present officers,
directors, employees or consultants of BSFI or any BSFI Subsidiary; (iii) any
collective bargaining agreement with any labor union relating to employees of
BSFI or any BSFI Subsidiary; (iv) any agreement which by its terms limits or
affects the payment of dividends by BSFI or any BSFI Subsidiary; (v) any
instrument evidencing or related to indebtedness for borrowed money in excess of
$50,000, whether directly or indirectly, by way of purchase money obligation,
conditional sale, lease purchase, guaranty or otherwise, in respect of which
BSFI or any BSFI Subsidiary is an obligor to any person, which instrument
evidences or relates to indebtedness other than deposits, FHLB advances with a
term to maturity not in excess of one year, repurchase agreements, bankers’
acceptances, and transactions in “federal funds” or which contains financial
covenants or other non-customary restrictions (other than those relating to the
payment of principal and interest when due) which would be applicable on or
after the Closing Date to BSFI or any BSFI Subsidiary; (vi) any other agreement,
written or oral, which is not terminable without cause on 60 days’ notice or
less without penalty or payment, or that obligates BSFI or any BSFI Subsidiary
for the payment of more than $25,000 annually or for the payment of more than
$50,000 over its remaining term; or (vii) any agreement (other than this
Agreement), contract, arrangement, commitment or understanding (whether written
or oral) that materially restricts or limits the conduct of business by BSFI or
any BSFI Subsidiary.
          4.9.2 Each real estate lease that will require the consent of the
lessor or its agent as a result of the Merger or the Bank Merger by virtue of
the terms of any such lease, is listed in BSFI Disclosure Schedule 4.9.2
identifying the section of the lease that contains such prohibition or
restriction. Subject to any consents that may be required as a result of the
transactions contemplated by this Agreement, to its Knowledge neither BSFI nor
any BSFI Subsidiary is in material default under any material contract,
agreement, commitment, arrangement, lease, insurance policy or other instrument
to which it is a party, by which its assets, business, or operations may be
bound or affected, or under which it or its assets, business, or operations
receive benefits, and there has not occurred any event that, with the lapse of
time or the giving of notice or both, would constitute such a default.
          4.9.3 True and correct copies of agreements, contracts, arrangements
and instruments referred to in Section 4.9.1 and 4.9.2 have been made available
to AFC on or before the date hereof, are listed on BSFI Disclosure Schedules
4.9.1 and 4.9.2 and are in full force and effect without modification on the
date hereof. Except as set forth in BSFI Disclosure Schedule 4.9.3, no such
agreement, plan, contract, or arrangement (i) provides for acceleration of the
vesting of benefits or payments due thereunder upon the occurrence of a change
in ownership or control of BSFI or any BSFI Subsidiary or upon the occurrence of
a subsequent event; (ii) requires BSFI or any BSFI Subsidiary to provide a
benefit in the form of BSFI Common Stock or determined by reference to the value
of BSFI Common Stock or (iii) contains

- 23 -



--------------------------------------------------------------------------------



 




provisions which permit an employee or independent contractor to terminate such
agreement or arrangement without cause and continue to accrue future benefits
thereunder.
     4.10 Ownership of Property; Insurance Coverage.
          4.10.1 BSFI and each BSFI Subsidiary has good and, as to real
property, marketable title to all assets and properties owned by BSFI or each
BSFI Subsidiary, as applicable, in the conduct of its businesses, whether such
assets and properties are real or personal, tangible or intangible, including
assets and property reflected in the most recent consolidated statement of
financial condition contained in the BSFI Financial Statements or acquired
subsequent thereto (except to the extent that such assets and properties have
been disposed of in the ordinary course of business, since the date of such
consolidated statement of financial condition), subject to no encumbrances,
liens, mortgages, security interests or pledges, except (i) those items which
secure liabilities for public or statutory obligations or any discount with,
borrowing from or other obligations to FHLB, inter-bank credit facilities,
reverse repurchase agreements or any transaction by a BSFI Subsidiary acting in
a fiduciary capacity, and (ii) statutory liens for amounts not yet delinquent or
which are being contested in good faith. BSFI and the BSFI Subsidiaries, as
lessee, have the right under valid and existing leases of real and personal
properties used by BSFI and the BSFI Subsidiaries in the conduct of their
businesses to occupy or use all such properties as presently occupied and used
by each of them. Such existing leases and commitments to lease constitute or
will constitute operating leases for both tax and financial accounting purposes
and the lease expense and minimum rental commitments with respect to such leases
and lease commitments are as disclosed in all material respects in the notes to
the BSFI Financial Statements.
          4.10.2 With respect to all material agreements pursuant to which BSFI
or any BSFI Subsidiary has purchased securities subject to an agreement to
resell, if any, BSFI or such BSFI Subsidiary, as the case may be, has a lien or
security interest (which to BSFI’s Knowledge is a valid, perfected first lien)
in the securities or other collateral securing the repurchase agreement, and the
value of such collateral equals or exceeds the amount of the debt secured
thereby.
          4.10.3 BSFI and each BSFI Subsidiary currently maintain insurance
considered by each of them to be reasonable for their respective operations.
Neither BSFI nor any BSFI Subsidiary, has received notice from any insurance
carrier on or before the date hereof that (i) such insurance will be canceled or
that coverage thereunder will be reduced or eliminated, or (ii) premium costs
with respect to such policies of insurance will be substantially increased.
Except as listed on BSFI Disclosure Schedule 4.10.3, there are presently no
claims pending under such policies of insurance and no notices of claim have
been given by BSFI or any BSFI Subsidiary under such policies. All such
insurance is valid and enforceable and in full force and effect (other than
insurance that expires in accordance with its terms), and within the last three
years BSFI and each BSFI Subsidiary has received each type of insurance coverage
for which it has applied and during such periods has not been denied
indemnification for any claims submitted under any of its insurance policies.
BSFI Disclosure Schedule 4.10.3 identifies all policies of insurance maintained
by BSFI and each BSFI Subsidiary, including the name of the insurer, the policy
number, the type of policy and any applicable deductibles, as well as the other

- 24 -



--------------------------------------------------------------------------------



 




matters required to be disclosed under this Section 4.10.3. BSFI has made
available to AFC copies of all of the policies listed on BSFI Disclosure
Schedule 4.10.3.
     4.11 Legal Proceedings.
     Except as set forth on BSFI Disclosure Schedule 4.11, neither BSFI nor any
BSFI Subsidiary is a party to any, and there are no pending or, to BSFI’s
Knowledge, threatened, legal, administrative, arbitration or other proceedings,
claims (whether asserted or unasserted), actions or governmental investigations
or inquiries of any nature, (i) against BSFI or any BSFI Subsidiary, (ii) to
which BSFI or any BSFI Subsidiary’s assets are or may be subject,
(iii) challenging the validity or propriety of any of the transactions
contemplated by this Agreement, or (iv) which reasonably could be expected to
adversely affect the ability of BSFI or any BSFI Subsidiary to perform under
this Agreement.
     4.12 Compliance With Applicable Law.
     Except as set forth on BSFI Disclosure Schedule 4.12:
          4.12.1 To BSFI’s Knowledge, BSFI and each BSFI Subsidiary is in
compliance in all material respects with all applicable federal, state, local
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders or
decrees applicable to it, its properties, assets and deposits, its business, its
conduct of business and its relationship with its employees, including, without
limitation, the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, the Equal Credit
Opportunity Act, the Truth in Lending Act, the Real Estate Settlement Procedures
Act, the Consumer Credit Protection Act, the Fair Credit Reporting Act, the Fair
Debt Collections Act, the Fair Housing Act, the Community Reinvestment Act of
1977 (“CRA”), the Home Mortgage Disclosure Act, and all other applicable fair
lending laws and other laws relating to discriminatory business practices, and
neither BSFI nor any BSFI Subsidiary has received any written notice to the
contrary.
          4.12.2 BSFI and each BSFI Subsidiary has all material permits,
licenses, authorizations, orders and approvals of, and has made all filings,
applications and registrations with, all Governmental Entities and Bank
Regulators that are required in order to permit it to own or lease its
properties and to conduct its business as presently conducted; all such permits,
licenses, certificates of authority, orders and approvals are in full force and
effect and, to the Knowledge of BSFI, no suspension or cancellation of any such
permit, license, certificate, order or approval is threatened or will result
from the consummation of the transactions contemplated by this Agreement,
subject to obtaining the approvals set forth in Section 8.3.
          4.12.3 For the period beginning January 1, 2003, neither BSFI nor any
BSFI Subsidiary has received any written notification or any other communication
from any Bank Regulator or Insurance Regulator (i) asserting that BSFI or any
BSFI Subsidiary is not in material compliance with any of the statutes,
regulations or ordinances which such Bank Regulator or Insurance Regulator
enforces; (ii) threatening to revoke any license, franchise, permit or
governmental authorization; (iii) requiring or threatening to require BSFI or
any BSFI Subsidiary, or indicating that BSFI or any BSFI Subsidiary may be
required, to enter into a cease and desist order, agreement or memorandum of
understanding or any other agreement with any

- 25 -



--------------------------------------------------------------------------------



 




federal or state governmental agency or authority which is charged with the
supervision or regulation of banks or insurance agencies, or engages in the
insurance of bank deposits, restricting or limiting, or purporting to restrict
or limit the operations of BSFI or any BSFI Subsidiary, including without
limitation any restriction on the payment of dividends; or (iv) directing,
restricting or limiting, or purporting to direct, restrict or limit the
operations of BSFI or any BSFI Subsidiary (any such notice, communication,
memorandum, agreement or order described in this sentence is hereinafter
referred to as a “Regulatory Agreement”). Neither BSFI nor any BSFI Subsidiary
has consented to or entered into any Regulatory Agreement that is currently in
effect. BSFI has disclosed to AFC its most recent regulatory ratings.
     4.13 Employee Benefit Plans.
          4.13.1 BSFI Disclosure Schedule 4.13.1 contains a list of all written
and unwritten pension, retirement, profit-sharing, thrift, savings, deferred
compensation, stock option, employee stock ownership, employee stock purchase,
restricted stock, severance pay, retention, vacation, bonus or other incentive
plans, all employment, change in control, consulting, severance and retention
agreements, all other written employee programs, arrangements or agreements, all
medical, vision, dental, disability, life insurance, workers’ compensation,
employee assistance or other health or welfare plans, and all other employee
benefit or fringe benefit plans, including “employee benefit plans” as that term
is defined in Section 3(3) of ERISA, currently adopted, maintained by, sponsored
in whole or in part by, or contributed to by BSFI or any of its ERISA Affiliates
for the benefit of employees, former employees, retirees, dependents, spouses,
directors, independent contractors or other beneficiaries of BSFI and under
which employees, former employees, retirees, dependents, spouses, directors, or
other beneficiaries of BSFI are eligible to participate (collectively, the “BSFI
Benefit Plans”). BSFI has furnished or otherwise made available to AFC true and
complete copies of (i) the plan documents and summary plan descriptions for each
written BSFI Benefit Plan, (ii) a summary of each unwritten BSFI Benefit Plan,
(iii) the annual report (Form 5500 series) for the three most recent years for
each BSFI Benefit Plan (if applicable), (iv) the actuarial valuation reports
with respect to each tax-qualified BSFI Benefit Plan that is a defined benefit
plan for the three most recent years, (v) all related trust agreements,
insurance contracts or other funding agreements which implement the BSFI Benefit
Plans (if applicable), (vi) the most recent IRS determination letter with
respect to each tax-qualified BSFI Benefit Plan (or, for a BSFI Benefit Plan
maintained under a pre-approved prototype or volume submitter plan, the IRS
determination letter on such pre-approved plan) and (vii) all substantive
correspondence relating to any BSFI Benefit Plan addressed to or received from
the IRS, the Department of Labor or any other Governmental Entity within the
past 5 years. BSFI Disclosure Schedule 4.13.1 identifies each BSFI Benefit Plan
that may be subject to Section 409A of the Code (“Non-qualified Deferred
Compensation Plan”) and the aggregate amounts deferred under each such
Non-qualified Deferred Compensation Plan as of March 31, 2006. Each
Non-qualified Deferred Compensation Plan has been maintained and operated in
compliance with Section 409A of the Code so that no Taxes under Section 409A of
the Code may be imposed on participants in such plans.
          4.13.2 All BSFI Benefit Plans are in material compliance with (and
have been managed and administrated in accordance with) the applicable terms of
ERISA, the Code and

- 26 -



--------------------------------------------------------------------------------



 




any other applicable laws. Except as set forth on BSFI Disclosure
Schedule 4.13.2, each BSFI Benefit Plan governed by ERISA that is intended to be
a qualified retirement plan under Section 401(a) of the Code has either
(i) received a favorable determination letter from the IRS (and BSFI is not
aware of any circumstances likely to result in revocation of any such favorable
determination letter) or timely application has been made therefore, or (ii) is
maintained under a prototype plan which has been approved by the IRS and is
entitled to rely upon the IRS National Office opinion letter issued to the
prototype plan sponsor. To the Knowledge of BSFI and the BSFI Subsidiaries,
there exists no fact which would adversely affect the qualification of any of
the BSFI Benefit Plans intended to be qualified under Section 401(a) of the
Code, or any threatened or pending claim against any of the BSFI Benefit Plans
or their fiduciaries by any participant, beneficiary or Governmental Entity.
          4.13.3 Except as set forth on BSFI Disclosure Schedule 4.13.3, no
“defined benefit plan” (as defined in Section 414(j) of the Code) has been
maintained at any time by BSFI or any of its ERISA Affiliates for the benefit of
the employees or former employees of BSFI or its Subsidiaries.
          4.13.4 Within the last six years, neither BSFI nor any of its ERISA
Affiliates maintained or had any obligation to contribute to a BSFI Benefit Plan
which is a “multiemployer plan” within the meaning of Section 3(37) of ERISA,
and within the last six years neither BSFI nor any of its ERISA Affiliates has
incurred any withdrawal liability within the meaning of Section 4201 of ERISA to
any such “multiemployer plan.” Neither BSFI nor any of its ERISA Affiliates has
incurred any unsatisfied liability (other than Pension Benefit Guaranty
Corporation (“PBGC”) premiums) to the PBGC, the IRS or any other individual or
entity under Title IV of ERISA or Section 412 of the Code, and no event or
condition exists that could reasonably be expected to result in the imposition
of any liability on BSFI or any of its ERISA Affiliates under such provisions or
that could reasonably be expected to have an adverse effect on AFC or Alliance
Bank.
          4.13.5 BSFI has complied in all material respects with the notice and
continuation requirements of Parts 6 and 7 of Subtitle B of Title I of ERISA and
Section 4980B of the Code, and the regulations thereunder. All reports,
statements, returns and other information required to be furnished or filed with
respect to BSFI Benefit Plans have been timely furnished, filed or both in
accordance with Sections 101 through 105 of ERISA and Sections 6057 through 6059
of the Code, and they are true, correct and complete. To BSFI’s Knowledge,
records with respect to BSFI Benefit Plans have been maintained in compliance
with Section 107 of ERISA. To BSFI’s Knowledge, neither BSFI nor any other
fiduciary (as that term is defined in Section 3(21) of ERISA) with respect to
any of BSFI Benefit Plans has any liability for any breach of any fiduciary
duties under Sections 404, 405 or 409 of ERISA.
          4.13.6 BSFI has not, with respect to any of BSFI Benefit Plans, nor,
to BSFI’s Knowledge, has any administrator of any of BSFI Benefit Plans, the
related trusts or any trustee thereof, engaged in any prohibited transaction
which would subject BSFI, any ERISA Affiliate of BSFI, any of BSFI Benefit
Plans, any administrator or trustee or any party dealing with any of BSFI
Benefit Plans or any such trusts, to a Tax or penalty on prohibited transactions
imposed by ERISA, Section 4975 of the Code, or to any other liability under
ERISA.

- 27 -



--------------------------------------------------------------------------------



 



          4.13.7 Except as set forth on BSFI Disclosure Schedule 4.13.7, BSFI
has no liability for retiree health and life benefits under any of BSFI Benefit
Plans.
          4.13.8 Except as set forth on BSFI Disclosure Schedule 4.13.8, neither
the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will (A) result in any payment (including
severance or unemployment compensation) becoming due to any director or any
employee of BSFI from BSFI under any BSFI Benefit Plan, (B) increase any
benefits otherwise payable under any BSFI Benefit Plan or (C) result in any
acceleration of the time of payment or vesting of any such benefit. Except as
set forth on BSFI Disclosure Schedule 4.13.8, no payment which is or may be made
by, from or with respect to any BSFI Benefit Plan, either alone or in
conjunction with any other payment will or could properly be characterized as an
“excess parachute payment” under Section 280G of the Code (or any corresponding
provisions of state, local or foreign tax law) or will or could, either
individually or collectively, provide for any payment by BSFI or any of its
ERISA Affiliates that would not be deductible under Code Section 162(m).
          4.13.9 The actuarial present values of all accrued deferred
compensation entitlements (including entitlements under any executive
compensation, supplemental retirement, or employment agreement) of employees and
former employees of BSFI and their respective beneficiaries, other than
entitlements accrued pursuant to funded retirement plans subject to the
provisions of Section 412 of the Code or Section 302 of ERISA, have been fully
reflected on the BSFI Financial Statements to the extent required by and in
accordance with GAAP.
          4.13.10 There is not, and has not been, any trust or fund maintained
by or contributed to by BSFI or its employees to fund an employee benefit plan
which would constitute a Voluntary Employees’ Beneficiary Association or a
“welfare benefit fund” within the meaning of Section 419(a) of the Code.
          4.13.11 No claim, lawsuit, arbitration or other action has been
asserted or instituted or, to the Knowledge of BSFI, has been threatened or is
anticipated, against any BSFI Benefit Plan (other than routine claims for
benefits and appeals of such claims), BSFI or any BSFI Subsidiary or any
director, officer or employee thereof, or any of the assets of any trust of any
BSFI Benefit Plan.
     4.14 Brokers, Finders and Financial Advisors.
     Neither BSFI nor any BSFI Subsidiary, nor any of their respective officers,
directors, employees or agents, has employed any broker, finder or financial
advisor in connection with the transactions contemplated by this Agreement, or
incurred any liability or commitment for any fees or commissions to any such
person in connection with the transactions contemplated by this Agreement except
for the retention of Austin Associates, LLC by BSFI and the fee payable pursuant
thereto. A true and correct copy of the engagement agreement with Austin
Associates, LLC, setting forth the fee payable to Austin Associates, LLC for its
services rendered to BSFI in connection with the Merger and transactions
contemplated by this Agreement, is attached to BSFI Disclosure Schedule 4.14.

- 28 -



--------------------------------------------------------------------------------



 



     4.15 Environmental Matters.
          4.15.1 Except as may be set forth in BSFI Disclosure Schedule 4.15,
with respect to BSFI and each BSFI Subsidiary:
               (A) Each of BSFI and the BSFI Subsidiaries, and to the Knowledge
of BSFI and the BSFI Subsidiaries, the BSFI Loan Properties (as defined in
Section 4.15.2) are, and have been, in material compliance with, and are not
liable under, any Environmental Laws;
               (B) Neither BSFI nor any BSFI Subsidiary has received written
notice that there is any material suit, claim, action, demand, executive or
administrative order, directive, request for information, investigation or
proceeding pending and, to the Knowledge of BSFI and the BSFI Subsidiaries, no
such action is threatened, before any court, governmental agency or other forum
against them or any BSFI Loan Property (x) for alleged noncompliance (including
by any predecessor) with, or liability under, any Environmental Law or
(y) relating to the presence of or release into the environment of any Materials
of Environmental Concern (as defined herein), whether or not occurring at or on
a site owned, leased or operated by BSFI, any of the BSFI Subsidiaries or on or
at a BSFI Loan Property;
               (C) To the Knowledge of BSFI and the BSFI Subsidiaries, the
properties currently owned or operated by BSFI or any BSFI Subsidiary
(including, without limitation, soil, groundwater or surface water on, or under
the properties, and buildings thereon) are not contaminated with and do not
otherwise contain any Materials of Environmental Concern other than in amounts
permitted under applicable Environmental Law;
               (D) To the Knowledge of BSFI and the BSFI Subsidiaries, there are
no underground storage tanks on, in or under any properties owned or operated by
BSFI or any of the BSFI Subsidiaries or any BSFI Loan Property, and no
underground storage tanks have been closed or removed from any properties owned
or operated by BSFI or any of the BSFI Subsidiaries or any BSFI Loan Property
except as in compliance with Environmental Laws; and
               (E) During the period of (a) BSFI’s or any of the BSFI
Subsidiaries’ ownership or operation of any of their respective current
properties or (b) BSFI’s or any of the BSFI Subsidiaries’ participation in the
management of any BSFI Loan Property, to the Knowledge of BSFI and the BSFI
Subsidiaries, there has been no material contamination by or material release of
Materials of Environmental Concern in, on, under or affecting such properties.
To the Knowledge of BSFI and the BSFI Subsidiaries, prior to the period of
(x) BSFI’s or any of the BSFI Subsidiaries’ ownership or operation of any of
their respective current properties or (y) BSFI’s or any of the BSFI
Subsidiaries’ participation in the management of any BSFI Loan Property, there
was no material contamination by or release of Materials of Environmental
Concern in, on, under or affecting such properties.

- 29 -



--------------------------------------------------------------------------------



 



               (F) Neither BSFI nor any other BSFI Subsidiary has conducted any
environmental studies during the past five (5) years (other than Phase I studies
or Phase II studies which did not indicate any contamination of the environment
by Materials of Environmental Concern above reportable levels) with respect to
any properties owned or leased by it or any of its Subsidiaries, or with respect
to any BSFI Loan Property.
          4.15.2 For purposes of this Section 4.15, “BSFI Loan Property” means
any property in which BSFI or a BSFI Subsidiary holds a direct or indirect
security interest securing to a loan or other extension of credit made by them,
including through a BSFI Loan Participation, and “BSFI Loan Participation” means
a participation interest in a loan or other extension of credit other than by
BSFI or a BSFI Subsidiary.
     4.16 Loan Portfolio.
          4.16.1 The allowances for loan losses reflected in the notes to BSFI’s
audited consolidated statements of financial condition at December 31, 2005 and
2004 were, and the allowance for loan losses shown in the notes to the unaudited
consolidated financial statements for periods ending after December 31, 2005
were, or will be, adequate, as of the dates thereof, under GAAP.
          4.16.2 BSFI Disclosure Schedule 4.16.2 sets forth a listing, as of the
most recently available date (and in no event earlier than March 31, 2006), by
account, of: (A) all loans (including loan participations) of Oswego County
National Bank that have been accelerated during the past twelve months; (B) with
respect to all commercial loans (including commercial real estate loans), all
notification letters and other written communications from Oswego County
National Bank to any borrowers, customers or other parties during the past
twelve months wherein Oswego County National Bank has requested or demanded that
actions be taken to correct existing defaults or facts or circumstances which
may become defaults; (C) each borrower, customer or other party which has
notified Oswego County National Bank during the past twelve months of, or has
asserted against BSFI or Oswego County National Bank, in each case in writing,
any “lender liability” or similar claim, and, to the Knowledge of BSFI and
Oswego County National Bank, each borrower, customer or other party which has
given BSFI or Oswego County National Bank any oral notification of, or orally
asserted to or against BSFI or Oswego County National Bank, any such claim; and
(D) all loans, (1) that are contractually past due 90 days or more in the
payment of principal and/or interest, (2) that are on non-accrual status,
(3) that as of March 31, 2006 are classified as “Other Loans Specially
Mentioned”, “Special Mention”, “Substandard”, “Doubtful”, “Loss”, “Classified”,
“Criticized”, “Watch list” or words of similar import, together with the
principal amount of and accrued and unpaid interest on each such Loan and the
identity of the obligor thereunder, (4) where a reasonable doubt exists as to
the timely future collectibility of principal and/or interest, whether or not
interest is still accruing or the loans are less than 90 days past due,
(5) where the interest rate terms have been reduced and/or the maturity dates
have been extended subsequent to the agreement under which the loan was
originally created due to concerns regarding the borrower’s ability to pay in
accordance with such initial terms, or (6) where a specific reserve allocation
exists in connection therewith; and (E) all other assets classified by BSFI or
Oswego County National Bank as real estate acquired through foreclosure or in
lieu of foreclosure, including in-substance foreclosures, and all other assets
currently held that were acquired through foreclosure

- 30 -



--------------------------------------------------------------------------------



 




or in lieu of foreclosure. BSFI Disclosure Schedule 4.16.2 may exclude any
individual loan with a principal outstanding balance of less than $50,000,
provided that BSFI Disclosure Schedule 4.16.2 includes, for each category
described, the aggregate amount of individual loans with a principal outstanding
balance of less than $50,000 that has been excluded.
          4.16.3 All loans receivable (including discounts) and accrued interest
entered on the books of BSFI and the Oswego County National Bank arose out of
bona fide arm’s-length transactions, were made for good and valuable
consideration in the ordinary course of BSFI’s and Oswego County National Bank’s
respective businesses, and the notes or other evidences of indebtedness with
respect to such loans (including discounts) are true and genuine and are what
they purport to be. The loans, discounts and the accrued interest reflected on
the books of BSFI and Oswego County National Bank are subject to no defenses,
set-offs or counterclaims (including, without limitation, those afforded by
usury or truth-in-lending laws), except as may be provided by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally or by general
principles of equity. All such loans are owned by BSFI or Oswego County National
Bank free and clear of any liens.
          4.16.4 The notes and other evidences of indebtedness evidencing the
loans described above, and all pledges, mortgages, deeds of trust and other
collateral documents or security instruments relating thereto are valid, true
and genuine, and what they purport to be.
     4.17 Related Party Transactions.
     Neither BSFI nor any BSFI Subsidiary is a party to any transaction
(including any loan or other credit accommodation) with any Affiliate of BSFI or
any BSFI Subsidiary, except as set forth in BSFI Disclosure Schedule 4.17 or as
described in BSFI’s proxy statement dated August 22, 2005 distributed in
connection with its annual meeting of stockholders held on September 21, 2005.
Except as described in such proxy statement, all such transactions (a) were made
in the ordinary course of business, (b) were made on substantially the same
terms, including interest rates and collateral, as those prevailing at the time
for comparable transactions with other Persons, and (c) did not involve more
than the normal risk of collectibility or present other unfavorable features. No
loan or credit accommodation to any Affiliate of BSFI or any BSFI Subsidiary is
presently in default or, during the three year period prior to the date of this
Agreement, has been in default or has been restructured, modified or extended.
Neither BSFI nor any BSFI Subsidiary has been notified that principal or
interest with respect to any such loan or other credit accommodation will not be
paid when due or that the loan grade classification accorded such loan or credit
accommodation is inappropriate.
     4.18 Deposits.
     None of the deposits of Oswego County National Bank is a “brokered deposit”
as defined in 12 C.F.R. Section 337.6(a)(2).
     4.19 Board Approval.
     The approval of the Board of Directors of BSFI constitutes the approval of
this Agreement for purposes of Section 203 of the Delaware Law. To the Knowledge
of BSFI,

- 31 -



--------------------------------------------------------------------------------



 



except for Section 203 of the Delaware Law (which has been rendered
inapplicable), no state takeover statute is applicable to the Merger and the
transactions contemplated by this Agreement.
     4.20 Registration Obligations.
     Neither BSFI nor any BSFI Subsidiary is under any obligation, contingent or
otherwise, which will survive the Effective Time by reason of any agreement to
register any transaction involving any of its securities under the Securities
Act.
     4.21 Risk Management Instruments.
     All interest rate swaps, caps, floors, option agreements, futures and
forward contracts and other similar risk management arrangements, whether
entered into for BSFI’s own account, or for the account of one or more of BSFI’s
Subsidiaries or their customers (all of which are set forth in BSFI Disclosure
Schedule 4.21), were entered into in compliance with all applicable laws, rules,
regulations and regulatory policies, and to the Knowledge of BSFI and each BSFI
Subsidiary, with counterparties believed to be financially responsible at the
time; and to BSFI’s and each BSFI Subsidiary’s Knowledge each of them
constitutes the valid and legally binding obligation of BSFI or such BSFI
Subsidiary, enforceable in accordance with its terms (except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar laws of general applicability relating to or
affecting creditors’ rights or by general equity principles), and is in full
force and effect. Neither BSFI nor any BSFI Subsidiary, nor, to the Knowledge of
BSFI and each BSFI Subsidiary, any other party thereto, is in breach of any of
its obligations under any such agreement or arrangement.
     4.22 Fairness Opinion.
     BSFI has received an opinion, a copy of which will be provided to AFC, from
Austin Associates, LLC to the effect that, subject to the terms, conditions and
qualifications set forth therein, as of the date hereof, the Merger
Consideration to be received by the stockholders of BSFI pursuant to this
Agreement is fair to such shareholders from a financial point of view. Such
opinion has not been amended or rescinded as of the date of this Agreement.
     4.23 Intellectual Property.
     BSFI and each BSFI Subsidiary owns or, to BSFI’s Knowledge, possesses valid
and binding licenses and other rights (subject to expirations in accordance with
their terms) to use all patents, copyrights, trade secrets, trade names,
computer software, service marks and trademarks used in its respective business,
each without payment, and neither BSFI nor any BSFI Subsidiary has received any
notice of breach or conflict with respect thereto that asserts the rights of
others. BSFI and each BSFI Subsidiary have performed all the obligations
required to be performed, and are not in default in any respect, under any
contract, agreement, arrangement or commitment relating to any of the foregoing.
     4.24 Duties as Fiduciary.
     Oswego County National Bank (i) is not presently engaged in any line of
business which requires it to act in a “fiduciary capacity” to any other Person
and (ii) has, if required by virtue of

- 32 -



--------------------------------------------------------------------------------



 



any line of business in which it previously was engaged in a “fiduciary
capacity,” performed all of its duties in a fashion that complied with all
applicable laws, regulations, orders, agreements, wills, instruments, and common
law standards in effect at that time. Oswego County National Bank has not
received notice of any claim, allegation, or complaint from any person that
Oswego County National Bank failed to perform these duties in a manner that
complied with all applicable laws, regulations, orders, agreements, wills,
instruments, and common law standards, except for notices involving matters that
have been resolved and any cost of such resolution is reflected in BSFI’s
Financial Statements. For purposes of this Section 4.24, the term “fiduciary
capacity” (i) shall mean (a) acting as trustee, executor, administrator,
registrar of stocks and bonds, transfer agent, guardian, assignee, receiver, or
custodian under a uniform gifts to minors act and (b) possessing investment
discretion on behalf of another, and (ii) shall exclude Oswego County National
Bank’s capacity with respect to individual retirement accounts.
     4.25 Employees; Labor Matters.
          4.25.1 BSFI Disclosure Schedule 4.25.1 sets forth the following
information with respect to each employee of BSFI and the BSFI Subsidiaries
(including Ladd’s Agency, Inc.) as of March 31, 2006: job location, job title,
current annual base salary and years of service.
          4.25.2 There are no labor or collective bargaining agreements to which
BSFI or any BSFI Subsidiary is a party. There is no union organizing effort
pending or, to the Knowledge of BSFI, threatened against BSFI or any BSFI
Subsidiary. There is no labor strike, labor dispute (other than routine employee
grievances that are not related to union employees), work slowdown, stoppage or
lockout pending or, to the Knowledge of BSFI, threatened against BSFI or any
BSFI Subsidiary. There is no unfair labor practice or labor arbitration
proceeding pending or, to the Knowledge of BSFI, threatened against BSFI or any
BSFI Subsidiary (other than routine employee grievances that are not related to
union employees). BSFI and each BSFI Subsidiary is in compliance with all
applicable laws respecting employment and employment practices, terms and
conditions of employment and wages and hours, and are not engaged in any unfair
labor practice. Neither BSFI nor any BSFI Subsidiary is a party to, or bound by,
any agreement for the leasing of employees.
          4.25.3 To BSFI’s Knowledge, all Persons who at any time since
January 1, 2002 have been treated as independent contractors by BSFI or any BSFI
Subsidiary for Tax purposes have met the criteria to be so treated under all
applicable federal, state and local Tax laws, rules and regulations.
     4.26 BSFI Information Supplied.
     The information relating to BSFI and any BSFI Subsidiary to be contained in
the Merger Registration Statement, or in any other document filed with any Bank
Regulator or other Governmental Entity in connection herewith, will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances in which
they are made, not misleading.

- 33 -



--------------------------------------------------------------------------------



 



     4.27 Securities Documents.
     Since January 1, 2003, BSFI has filed with the SEC all forms, reports,
schedules, registration statements, definitive proxy statements and information
statements or other filings (“BSFI SEC Reports”) required to be filed by it with
the SEC. As of their respective dates, BSFI SEC Reports complied as to form with
the requirements of the Exchange Act or the Securities Act, as applicable, and
the applicable rules and regulations of the SEC promulgated thereunder in all
material respects. As of their respective dates and as of the date any
information from the BSFI SEC Reports has been incorporated by reference, the
BSFI SEC Reports did not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein made, in light of the circumstances under which they were
made, not misleading. BSFI has filed all contracts, agreements and other
documents or instruments required to be filed as exhibits to the BSFI SEC
Reports.
     4.28 Internal Controls.
     None of BSFI or any BSFI Subsidiary’s records, systems, controls data or
information are recorded, stored, maintained, operated or otherwise wholly or
partly dependent on or held by any means (including any electronic, mechanical
or photographic process, whether computerized or not) which (including all means
of access thereto and therefrom) are not under their exclusive ownership and
direct control. BSFI has devised and maintains a system of internal accounting
controls sufficient to provide reasonable assurances regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles and the
applicable provisions of the Securities Act or the Exchange Act.
     4.29 Bank Owned Life Insurance.
     BSFI and each BSFI Subsidiary has obtained the written consent of each
employee on whose behalf bank owned life insurance (“BOLI”) has been purchased.
Oswego County National Bank has taken all actions necessary to comply with
applicable law in connection with its purchase of BOLI. BSFI Disclosure
Schedule 4.29 sets forth all BOLI owned by BSFI or any BSFI Subsidiary and a
list of the lives insured thereunder.
     4.30 American Jobs Creation Act.
     BSFI and each BSFI Subsidiary has taken, or will take, any and all actions
necessary to comply with the provisions of the American Jobs Creation Act of
2004, and all rules and regulations promulgated thereunder, that are currently
in effect or that become effective prior to the Closing Date and are required to
be complied with prior to Closing; provided, however, that until IRS regulations
are promulgated under Section 409A of the Code, BSFI and each BSFI Subsidiary
shall only be required to make good faith efforts to comply with Section 409A of
the Code and the regulations proposed thereunder.

- 34 -



--------------------------------------------------------------------------------



 



     4.31 Ladd’s Agency, Inc.
          4.31.1 Ladd’s Agency, Inc., a New York corporation (“Ladd’s”) is a
wholly-owned Subsidiary of BSFI.
          4.31.2 Ladd’s and its Affiliates are in compliance with all laws,
rules, and regulations applicable to Persons engage in the insurance agency
business. Neither Ladd’s nor any of its Affiliates has been a party, directly or
indirectly, to the placement of insurance which is unlawful.
          4.31.3 To the Knowledge of BSFI and Ladd’s, no binder of insurance has
been issued or sent to any Person by or on behalf of Ladd’s unless and until the
relevant risk was properly bound and all binders of insurance on the part of
Ladd’s are complete and accurate.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF AFC
     AFC represents and warrants to BSFI that the statements contained in this
Article V are correct as of the date of this Agreement and will be correct as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Article V), subject
to the standard set forth in Section 5.1 and except as set forth in the AFC
Disclosure Schedule delivered by AFC to BSFI on the date hereof, and except to
any representation of warranty which specifically relates to an earlier date,
which only need be so correct as of such earlier date. AFC has made a good
faith, diligent effort to ensure that the disclosure on each schedule of the AFC
Disclosure Schedule corresponds to the Section referenced herein. References to
the Knowledge of AFC shall include the Knowledge of Alliance Bank.
     5.1 Standard.
     Except as set forth in the following sentence, no representation or
warranty of AFC contained in this Article V shall be deemed untrue or incorrect,
and AFC shall not be deemed to have breached a representation or warranty, as a
consequence of the existence of any fact, circumstance or event unless such
fact, circumstance or event, individually or taken together with all other
facts, circumstances or events inconsistent with any paragraph of Article V, has
had or reasonably could be expected to have a Material Adverse Effect,
disregarding for these purposes (x) any qualification or exception for, or
reference to, materiality in any such representation or warranty and (y) any use
of the terms “material”, “materially”, “in all material respects”, “Material
Adverse Effect” or similar terms or phrases in any such representation or
warranty. The foregoing standard shall not apply to representations and
warranties contained in Sections 5.2 (other than the last sentence of
Sections 5.2.1 and 5.2.2), 5.3, 5.4, 5.5, 5.6, 5.7, 5.8, 5.9, 5.10, 5.11, 5.13,
5.15, 5.20 and 5.21 which shall be deemed untrue, incorrect and breached if they
are not true and correct in all respects.
     5.2 Organization.
          5.2.1 AFC is a corporation duly organized, validly existing and in
good standing under the laws of the State of New York, and is duly registered as
a financial holding

- 35 -



--------------------------------------------------------------------------------



 



company under the BHCA. AFC has full corporate power and authority to carry on
its business as now conducted and is duly licensed or qualified to do business
in the states of the United States and foreign jurisdictions where its ownership
or leasing of property or the conduct of its business requires such
qualification.
          5.2.2 Alliance Bank is a national banking association duly organized,
and validly existing under the laws of the United States. The deposits in
Alliance Bank are insured by the FDIC to the fullest extent permitted by law,
and all premiums and assessments required to be paid in connection therewith
have been paid when due. Alliance Bank is a member of the Federal Reserve System
and FHLB and owns the requisite amount of stock of each as set forth on AFC
Disclosure Schedule 5.2.2.
          5.2.3 AFC Disclosure Schedule 5.2.3 sets forth each AFC Subsidiary and
its jurisdiction of incorporation or organization. Each AFC Subsidiary is a
corporation, limited liability company or other legal entity as set forth on AFC
Disclosure Schedule 5.2.3, duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization. Each AFC
Subsidiary is duly licensed or qualified to do business in the states of the
United States and foreign jurisdictions where its ownership or leasing of
property or conduct of its business requires such qualification.
          5.2.4 The respective minute books of AFC and Alliance Bank accurately
record all corporate actions of their respective stockholders and boards of
directors (including committees).
          5.2.5 Prior to the date of this Agreement, AFC has made available to
BSFI true and correct copies of the certificate of incorporation or articles of
association, as applicable, and bylaws of AFC and Alliance Bank and each other
AFC Subsidiary.
     5.3 Capitalization.
          5.3.1 The authorized capital stock of AFC consists of (i) 10,000,000
shares of AFC Common Stock and (ii) 1,000,000 shares of preferred stock, $25.00
par value per share (“AFC Preferred Stock” and collectively with the AFC Common
Stock, the “AFC Stock”). There are (i) 3,565,012 shares of AFC Common Stock
validly issued and outstanding, fully paid and non-assessable and free of
preemptive rights, (ii) 413,589 shares of AFC Common Stock held by AFC as
treasury stock, and (iii) no shares of AFC Preferred Stock outstanding. Alliance
Bank does not own, of record or beneficially, any shares of AFC Stock, other
than shares held as treasury stock. Neither AFC nor any AFC Subsidiary has or is
bound by any Rights or other arrangements of any character relating to the
purchase, sale or issuance or voting of, or right to receive dividends or other
distributions on, any capital stock of AFC, or any other security of AFC or an
AFC Subsidiary or any securities representing the right to vote, purchase or
otherwise receive any capital stock of AFC or an AFC Subsidiary or any other
security of AFC or any AFC Subsidiary, other than shares of AFC Common Stock
underlying the options and restricted stock granted pursuant to benefit plans
maintained by AFC or issuable pursuant to the AFC Shareholder Rights Plan. AFC
has granted options to acquire 253,049 shares of AFC Common Stock. All shares of
AFC Common Stock issuable pursuant to option plans maintained by AFC will be
duly authorized, validly issued, fully paid and non-assessable when issued upon
the terms and conditions specified in the instruments pursuant to which they are
issuable.

- 36 -



--------------------------------------------------------------------------------



 



          5.3.2 AFC owns all of the capital stock of each AFC Subsidiary free
and clear of all liens, security interests, pledges, charges, encumbrances,
agreements and restrictions of any kind or nature.
          5.3.3 No bonds, debentures, notes or other indebtedness having the
right to vote on any matters on which AFC’s shareholders may vote have been
issued by AFC and are outstanding.
     5.4 Authority; No Violation.
          5.4.1 AFC has full corporate power and authority to execute and
deliver this Agreement and, subject to receipt of the required Regulatory
Approvals described in Section 8.3, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by AFC and the completion by AFC of the transactions contemplated
hereby, up to and including the Merger, have been duly and validly approved by
the Board of Directors of AFC, and no other corporate proceedings on the part of
AFC are necessary to complete the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by AFC, and subject
to the receipt of the Regulatory Approvals, approval by the stockholders of BSFI
and the shareholders of AFC, and due and valid execution and delivery of this
Agreement by BSFI, constitutes the valid and binding obligations of AFC,
enforceable against AFC in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity.
          5.4.2 (a) Subject to compliance of BSFI with the terms and conditions
of this Agreement, the execution and delivery of this Agreement by AFC, subject
to receipt of the Regulatory Approvals, and compliance by BSFI and AFC with any
conditions contained therein, and subject to the receipt of the approval of the
stockholders of BSFI, the consummation of the transactions contemplated hereby,
and (b) compliance by AFC with any of the terms or provisions hereof will not
(i) conflict with or result in a breach of any provision of the certificate of
incorporation or articles of association, as applicable, and bylaws of AFC or
any AFC Subsidiary; (ii) violate any statute, code, ordinance, rule, regulation,
judgment, order, writ, decree or injunction applicable to AFC or any AFC
Subsidiary; or (iii) violate, conflict with, result in a breach of any
provisions of, constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, result in the termination or
amendment of, accelerate the performance required by, or result in a right of
termination or acceleration or the creation of any lien, security interest,
charge or other encumbrance upon any of the properties or assets of AFC or any
AFC Subsidiary under any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
investment or obligation to which any of them is a party, or by which they or
any of their respective properties or assets may be bound or affected.
     5.5 Consents.
     Except for (a) the receipt of the Regulatory Approvals and compliance with
any conditions contained therein, (b) compliance with applicable requirements of
the Securities Act, the Exchange Act and state securities or “blue sky” laws,
(c) the filing of the Certificate of Merger with the New York Department of
State and the Delaware Department of State, (d) the

- 37 -



--------------------------------------------------------------------------------



 



filing with the SEC of (i) the Merger Registration Statement and (ii) such
reports under Sections 13(a), 13(d), 13(g) and 16(a) of the Exchange Act as may
be required in connection with this Agreement and the transactions contemplated
hereby and the obtaining from the SEC of such orders as may be required in
connection therewith, (e) notification of the listing of AFC Common Stock to be
issued in the Merger on the NASDAQ National Market and (f) the approval of this
Agreement by the requisite vote of the stockholders of BSFI and the shareholders
of AFC, no consents, waivers or approvals of, or filings or registrations with,
any Governmental Entity or Bank Regulator are necessary, and, to the Knowledge
of AFC, no consents, waivers or approvals of, or filings or registrations with,
any other third parties are necessary, in connection with (x) the execution and
delivery of this Agreement by AFC and the completion by AFC of the Merger or
(y) the execution and delivery of the agreement and plan of merger in respect of
the Bank Merger and the completion of the Bank Merger. AFC has no reason to
believe that (i) any Regulatory Approvals or other required consents or
approvals will not be received or will include the imposition of any condition
or requirement that could reasonably be expected by AFC to result in a Material
Adverse Effect on AFC and Alliance Bank, taken as a whole, or BSFI and Oswego
County National Bank, taken as a whole, or that (ii) any public body or
authority having jurisdiction over affairs of AFC and Alliance Bank, the consent
or approval of which is not required or pursuant to the rules of which a filing
is not required, will object to the completion of the transactions contemplated
by this Agreement.
     5.6 Financial Statements.
          5.6.1 The AFC Regulatory Reports have been prepared in all material
respects in accordance with applicable regulatory accounting principles and
practices throughout the periods covered by such statements, and fairly present
in all material respects the consolidated financial position, results of
operations and changes in shareholders’ equity of AFC as of and for the periods
ended on the dates thereof, in accordance with applicable regulatory accounting
principles applied on a consistent basis.
          5.6.2 AFC has previously made available to BSFI the AFC Financial
Statements covering periods ended prior to the date hereof. The AFC Financial
Statements have been prepared in accordance with GAAP in all material respects,
and (including the related notes where applicable) fairly present in each case
in all material respects (subject in the case of the unaudited interim
statements to normal year-end adjustments) the consolidated financial position,
results of operations and cash flows of AFC and the Alliance Bank on a
consolidated basis as of and for the respective periods ending on the dates
thereof, in accordance with GAAP during the periods involved, except as
indicated in the notes thereto, or in the case of unaudited statements, as
permitted by Form 10-Q.
          5.6.3 At the date of the most recent consolidated statement of
position included in the AFC Financial Statements, AFC did not have any
liabilities, obligations or loss contingencies of any nature (whether absolute,
accrued, contingent or otherwise) of a type required to be reflected in such AFC
Financial Statements or in the footnotes thereto which are not fully reflected
or reserved against therein or fully disclosed in a footnote thereto, except for
liabilities, obligations and loss contingencies which are not material
individually or in the aggregate or which are incurred in the ordinary course of
business, consistent with past practice,

- 38 -



--------------------------------------------------------------------------------



 




and subject, in the case of any unaudited statements, to normal, recurring audit
adjustments and the absence of footnotes.
     5.7 Taxes.
     AFC and the AFC Subsidiaries are members of the same affiliated group
within the meaning of Code Section 1504(a). AFC, on behalf of itself and its
Subsidiaries, has timely filed or caused to be filed all material foreign,
federal, state and local income, franchise, excise, real and personal property
and other Tax returns and reports (including, but not limited to, those filed on
a consolidated, combined or unitary basis) required to have been filed by AFC
and the AFC Subsidiaries prior to the date hereof, or requests for extensions to
file such returns and reports have been timely filed. All of the foregoing
returns and reports are true, correct, and complete. AFC and the AFC
Subsidiaries have timely paid or, prior to the Effective Time will pay, all
Taxes, whether or not shown on such returns or reports, due or claimed to be due
to any Governmental Entity other than Taxes which are being contested in good
faith or for which adequate provision has been made on the AFC Financial
Statements. AFC and the AFC Subsidiaries have paid and will pay all installments
of estimated Taxes due on or before the Effective Time. AFC and the AFC
Subsidiaries have declared on their Tax returns all positions taken therein that
could give rise to a substantial underpayment of United States Federal Income
Tax within the meaning of Section 6662 of the Code (or any corresponding
provision of state or local laws). AFC and the AFC Subsidiaries have paid or
made adequate provision in accordance with GAAP in the AFC SEC Reports and the
AFC Financial Statements for all Taxes payable in respect of all periods ending
on or prior to the date of this Agreement and will have made or provided for all
Taxes payable in respect of all periods ended on or prior to the Closing Date.
AFC and its Subsidiaries are subject to Tax audits in the ordinary course of
business and there is currently pending a New York State income tax audit with
respect to taxable years ended December 31, 2001, 2002 and 2003. AFC management
does not believe that an adverse resolution of any such audit would reasonably
be likely to have a Material Adverse Effect on AFC. AFC and the AFC Subsidiaries
have not been notified in writing by any jurisdiction that the jurisdiction
believes that AFC or any of the AFC Subsidiaries were required to file any Tax
return that was not filed. The AFC Subsidiaries have not been a member of a
group with which they have filed or been included in a combined, consolidated or
unitary income Tax return other than a group the common parent of which was AFC.
As of the date hereof, all deficiencies proposed as a result of any audits have
been paid or settled. There are no claims or assessments pending against AFC or
any AFC Subsidiary for any alleged deficiency in any Tax, and neither AFC nor
any AFC Subsidiary has been notified in writing of any proposed Tax claims or
assessments against AFC or any AFC Subsidiary. AFC and the AFC Subsidiaries each
have complied with all applicable laws relating to the payment, collection and
withholding of amounts on account of Taxes, have duly and timely withheld,
collected and paid over to the appropriate taxing authority all amounts required
to be so withheld and paid under all applicable laws, and have duly and timely
filed all Tax returns with respect to such withheld Taxes, within the time
prescribed under any applicable law. AFC and the AFC Subsidiaries have made
available to BSFI true and complete copies of all Tax returns of AFC and the AFC
Subsidiaries for taxable periods ending within three (3) years of the date of
this Agreement.

- 39 -



--------------------------------------------------------------------------------



 



     5.8 No Material Adverse Effect.
     Neither AFC nor any AFC Subsidiary has suffered any Material Adverse Effect
since December 31, 2005 and to AFC’s Knowledge, no event has occurred or
circumstance arisen since that date which, in the aggregate, has had or is
reasonably likely to have a Material Adverse Effect on AFC.
     5.9 Material Contracts.
     Subject to any consents that may be required as a result of the
transactions contemplated by this Agreement, to its Knowledge neither AFC nor
any AFC Subsidiary is in material default under any material contract,
agreement, commitment, arrangement, lease, insurance policy or other instrument
to which it is a party, by which its assets, business, or operations may be
bound or affected, or under which it or its assets, business, or operations
receive benefits, and there has not occurred any event that, with the lapse of
time or the giving of notice or both, would constitute such a default.
     5.10 Ownership of Property; Insurance Coverage.
          5.10.1 AFC and each AFC Subsidiary has good and, as to real property,
marketable title to all assets and properties owned by AFC or each AFC
Subsidiary, as applicable, in the conduct of its businesses, whether such assets
and properties are real or personal, tangible or intangible, including assets
and property reflected in the most recent consolidated statement of financial
condition contained in the AFC Financial Statements or acquired subsequent
thereto (except to the extent that such assets and properties have been disposed
of in the ordinary course of business, since the date of such consolidated
statement of financial condition), subject to no encumbrances, liens, mortgages,
security interests or pledges, except (i) those items which secure liabilities
for public or statutory obligations or any discount with, borrowing from or
other obligations to AFC, inter-bank credit facilities, reverse repurchase
agreements or any transaction by a AFC Subsidiary acting in a fiduciary
capacity, and (ii) statutory liens for amounts not yet delinquent or which are
being contested in good faith. AFC and the AFC Subsidiaries, as lessee, have the
right under valid and existing leases of real and personal properties used by
AFC and the AFC Subsidiaries in the conduct of their businesses to occupy or use
all such properties as presently occupied and used by each of them. Such
existing leases and commitments to lease constitute or will constitute operating
leases for both tax and financial accounting purposes and the lease expense and
minimum rental commitments with respect to such leases and lease commitments are
as disclosed in all material respects in the notes to the AFC Financial
Statements.
          5.10.2 AFC and each AFC Subsidiary currently maintain insurance
considered by each of them to be reasonable for their respective operations.
Neither AFC nor any AFC Subsidiary, has received notice from any insurance
carrier on or before the date hereof that (i) such insurance will be canceled or
that coverage thereunder will be reduced or eliminated, or (ii) premium costs
with respect to such policies of insurance will be substantially increased.
Except as listed on AFC Disclosure Schedule 5.10.2, there are presently no
claims pending under such policies of insurance and no notices of claim have
been given by AFC or any AFC Subsidiary under such policies. All such insurance
is valid and enforceable and in full force and effect (other than insurance that
expires in accordance with its terms), and within the

- 40 -



--------------------------------------------------------------------------------



 




last three years AFC and each AFC Subsidiary has received each type of insurance
coverage for which it has applied and during such periods has not been denied
indemnification for any claims submitted under any of its insurance policies.
AFC Disclosure Schedule 5.10.2 identifies all policies of insurance maintained
by AFC and each AFC Subsidiary, including the name of the insurer, the policy
number, the type of policy and any applicable deductibles, as well as the other
matters required to be disclosed under this Section 5.10.2. AFC has made
available to BSFI copies of all of the policies listed on AFC Disclosure
Schedule 5.10.2.
     5.11 Legal Proceedings.
     Except as disclosed in Item 3 of Part I of AFC’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2005 filed with the SEC on March 14,
2006, neither AFC nor any AFC Subsidiary is a party to any, and there are no
pending or, to the Knowledge of AFC, threatened, legal, administrative,
arbitration or other proceedings, claims (whether asserted or unasserted),
actions or governmental investigations or inquiries of any nature (i) against
AFC or any AFC Subsidiary, (ii) to which AFC’s or any AFC Subsidiary’s assets
are or may be subject, (iii) challenging the validity or propriety of any of the
transactions contemplated by this Agreement, or (iv) which would reasonably be
expected to adversely affect the ability of AFC or any AFC Subsidiary to perform
under this Agreement.
     5.12 Compliance With Applicable Law.
     Except as set forth on AFC Disclosure Schedule 5.12:
          5.12.1 To AFC’s Knowledge, AFC and each AFC Subsidiary is in
compliance in all material respects with all applicable federal, state, local
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders or
decrees applicable to it, its properties, assets and deposits, its business, its
conduct of business and its relationship with its employees, including, without
limitation, the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, the Equal Credit
Opportunity Act, the Truth in Lending Act, the Real Estate Settlement Procedures
Act, the Consumer Credit Protection Act, the Fair Credit Reporting Act, the Fair
Debt Collections Act, the Fair Housing Act, the Community Reinvestment Act of
1977 (“CRA”), the Home Mortgage Disclosure Act, and all other applicable fair
lending laws and other laws relating to discriminatory business practices, and
neither AFC nor any AFC Subsidiary has received any written notice to the
contrary.
          5.12.2 AFC and each AFC Subsidiary has all material permits, licenses,
authorizations, orders and approvals of, and has made all filings, applications
and registrations with, all Governmental Entities and Bank Regulators that are
required in order to permit it to own or lease its properties and to conduct its
business as presently conducted; all such permits, licenses, certificates of
authority, orders and approvals are in full force and effect and, to the
Knowledge of AFC, no suspension or cancellation of any such permit, license,
certificate, order or approval is threatened or will result from the
consummation of the transactions contemplated by this Agreement, subject to
obtaining the approvals set forth in Section 8.3.
          5.12.3 For the period beginning January 1, 2004, neither AFC nor any
AFC Subsidiary has received any written notification or any other communication
from any Bank

- 41 -



--------------------------------------------------------------------------------



 




Regulator or Insurance Regulator (i) asserting that AFC or any AFC Subsidiary is
not in material compliance with any of the statutes, regulations or ordinances
which such Bank Regulator or Insurance Regulator enforces; (ii) threatening to
revoke any license, franchise, permit or governmental authorization;
(iii) requiring or threatening to require AFC or any AFC Subsidiary, or
indicating that AFC or any AFC Subsidiary may be required, to enter into a cease
and desist order, agreement or memorandum of understanding or any other
agreement with any federal or state governmental agency or authority which is
charged with the supervision or regulation of banks or insurance agencies, or
engages in the insurance of bank deposits, restricting or limiting, or
purporting to restrict or limit the operations of AFC or any AFC Subsidiary,
including without limitation any restriction on the payment of dividends; or
(iv) directing, restricting or limiting, or purporting to direct, restrict or
limit the operations of AFC or any AFC Subsidiary. Neither AFC nor any BSFI
Subsidiary has consented to or entered into any Regulatory Agreement that is
currently in effect. The most recent regulatory rating given to Alliance Bank as
to compliance with the CRA is satisfactory or better.
     5.13 Employee Benefit Plans.
          5.13.1 All AFC Benefit Plans are in material compliance with (and have
been managed and administrated in accordance with) the applicable terms of
ERISA, the Code and any other applicable laws. Except as set forth on AFC
Disclosure Schedule 5.13.1, each AFC Benefit Plan governed by ERISA that is
intended to be a qualified retirement plan under Section 401(a) of the Code has
either (i) received a favorable determination letter from the IRS (and AFC is
not aware of any circumstances likely to result in revocation of any such
favorable determination letter) or timely application has been made therefore,
or (ii) is maintained under a prototype plan which has been approved by the IRS
and is entitled to rely upon the IRS National Office opinion letter issued to
the prototype plan sponsor. To the Knowledge of AFC and the AFC Subsidiaries,
there exists no fact which would adversely affect the qualification of any of
the AFC Benefit Plans intended to be qualified under Section 401(a) of the Code,
or any threatened or pending claim against any of the AFC Benefit Plans or their
fiduciaries by any participant, beneficiary or Governmental Entity.
          5.13.2 Except as set forth on AFC Disclosure Schedule 5.13.2, no
“defined benefit plan” (as defined in Section 414(j) of the Code) has been
maintained at any time by AFC or any of its ERISA Affiliates for the benefit of
the employees or former employees of AFC or its Subsidiaries.
          5.13.3 Within the last six years, neither AFC nor any of its ERISA
Affiliates maintained or had any obligation to contribute to a AFC Benefit Plan
which is a “multiemployer plan” within the meaning of Section 3(37) of ERISA,
and within the last six years neither AFC nor any of its ERISA Affiliates has
incurred any withdrawal liability within the meaning of Section 4201 of ERISA to
any such “multiemployer plan.” Neither AFC nor any of its ERISA Affiliates has
incurred any unsatisfied liability (other than PBGC premiums) to the PBGC, the
IRS or any other individual or entity under Title IV of ERISA or Section 412 of
the Code, and no event or condition exists that could reasonably be expected to
result in the imposition of any liability on AFC or any of its ERISA Affiliates
under such provisions or that could reasonably be expected to have an adverse
effect on AFC or any of its ERISA Affiliates.

- 42 -



--------------------------------------------------------------------------------



 



          5.13.4 AFC has complied in all material respects with the notice and
continuation requirements of Parts 6 and 7 of Subtitle B of Title I of ERISA and
Section 4980B of the Code, and the regulations thereunder. To AFC’s Knowledge,
all reports, statements, returns and other information required to be furnished
or filed with respect to AFC Benefit Plans have been timely furnished, filed or
both in accordance with Sections 101 through 105 of ERISA and Sections 6057
through 6059 of the Code, and they are true, correct and complete. To AFC’s
Knowledge, records with respect to AFC Benefit Plans have been maintained in
compliance with Section 107 of ERISA. To AFC’s Knowledge, neither AFC nor any
other fiduciary (as that term is defined in Section 3(21) of ERISA) with respect
to any of AFC Benefit Plans has any liability for any breach of any fiduciary
duties under Sections 404, 405 or 409 of ERISA.
          5.13.5 AFC has not, with respect to any of AFC Benefit Plans, nor, to
AFC’s Knowledge, has any administrator of any of AFC Benefit Plans, the related
trusts or any trustee thereof, engaged in any prohibited transaction which would
subject AFC, any ERISA Affiliate of AFC, any of AFC Benefit Plans, any
administrator or trustee or any party dealing with any of AFC Benefit Plans or
any such trusts, to a Tax or penalty on prohibited transactions imposed by
ERISA, Section 4975 of the Code, or to any other liability under ERISA.
          5.13.6 Other than as reflected in the AFC Financial Statements, AFC
has no liability for retiree health and life benefits under any of AFC Benefit
Plans.
          5.13.7 Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (A) result in any
payment (including severance or unemployment compensation) becoming due to any
director or any employee of AFC from AFC under any AFC Benefit Plan,
(B) increase any benefits otherwise payable under any AFC Benefit Plan or (C)
result in any acceleration of the time of payment or vesting of any such
benefit.
          5.13.8 The actuarial present values of all accrued deferred
compensation entitlements (including entitlements under any executive
compensation, supplemental retirement, or employment agreement) of employees and
former employees of AFC and their respective beneficiaries, other than
entitlements accrued pursuant to funded retirement plans subject to the
provisions of Section 412 of the Code or Section 302 of ERISA, have been fully
reflected on the AFC Financial Statements to the extent required by and in
accordance with GAAP.
          5.13.9 There is not, and has not been, any trust or fund maintained by
or contributed to by AFC or its employees to fund an employee benefit plan which
would constitute a Voluntary Employees’ Beneficiary Association or a “welfare
benefit fund” within the meaning of Section 419(a) of the Code.
          5.13.10 No claim, lawsuit, arbitration or other action has been
asserted or instituted or, to the Knowledge of AFC, has been threatened or is
anticipated, against any AFC Benefit Plan (other than routine claims for
benefits and appeals of such claims), AFC or any AFC Subsidiary or any director,
officer or employee thereof, or any of the assets of any trust of any AFC
Benefit Plan.

- 43 -



--------------------------------------------------------------------------------



 



     5.14 Brokers, Finders and Financial Advisors.
     Except with respect to the retention of Keefe, Bruyette & Woods, Inc.,
neither AFC nor any AFC Subsidiary, nor any of their respective officers,
directors, employees or agents, has employed any broker, finder or financial
advisor in connection with the transactions contemplated by this Agreement, or
incurred any liability or commitment for any fees or commissions to any such
person in connection with the transactions contemplated by this Agreement.
     5.15 Environmental Matters.
          5.15.1 Except as may be set forth in AFC Disclosure Schedule 5.15,
with respect to AFC and each AFC Subsidiary:
               (A) Each of AFC and the AFC Subsidiaries, and to the Knowledge of
AFC and the AFC Subsidiaries, the AFC Loan Properties (as defined in
Section 5.15.2) are in material compliance with, and are not liable under, any
Environmental Laws;
               (B) Neither AFC nor any AFC Subsidiary has received written
notice that there is any material suit, claim, action, demand, executive or
administrative order, directive, request for information, investigation or
proceeding pending, which liability or obligation would have or would reasonably
be expected to have a Material Adverse Effect and, to the Knowledge of AFC and
the AFC Subsidiaries, no such action is threatened, before any court,
governmental agency or other forum against them or any AFC Loan Property (x) for
alleged noncompliance (including by any predecessor) with, or liability under,
any Environmental Law or (y) relating to the presence of or release into the
environment of any Materials of Environmental Concern (as defined herein)
whether or not occurring at or on a site owned, leased or operated by AFC, any
of the AFC Subsidiaries or on or at a Loan Property;
               (C) To the Knowledge of AFC and the AFC Subsidiaries, the
properties currently owned or operated by AFC or any AFC Subsidiary (including,
without limitation, soil, groundwater or surface water on, or under the
properties, and buildings thereon) are not contaminated with and do not
otherwise contain any Materials of Environmental Concern other than in amounts
permitted under applicable Environmental Law;
               (D) To the Knowledge of AFC and the AFC Subsidiaries, there are
no underground storage tanks on, in or under any properties owned or operated by
AFC or any of the AFC Subsidiaries or, any AFC Loan Property, and no underground
storage tanks have been closed or removed from any properties owned or operated
by AFC or any of the AFC Subsidiaries or any AFC Loan Property, except as in
compliance with Environmental Law; and
               (E) During the period of (a) AFC’s or any of the AFC
Subsidiaries’ ownership or operation of any of their respective current
properties or (b) AFC’s or any of the AFC Subsidiaries’ participation in the
management of any AFC Loan Property, to the Knowledge of AFC and the AFC
Subsidiaries, there has been no material

- 44 -



--------------------------------------------------------------------------------



 



contamination by or material release of Materials of Environmental Concern in,
on, under or affecting such properties. To the Knowledge of AFC and the AFC
Subsidiaries, prior to the period of (x) AFC’s or any of the AFC Subsidiaries’
ownership of operation of any of their respective current properties or
(y) AFC’s or any of the AFC Subsidiaries’ participation in the management of any
AFC Loan Property, there was no contamination by or release of Materials of
Environmental Concern in, on, under or affecting such properties.
               (F) Neither AFC nor any other AFC Subsidiary has conducted any
environmental studies during the past five (5) years (other than Phase I studies
or Phase II studies which did not indicate any contamination of the environment
by Materials of Environmental Concern above reportable levels) with respect to
any properties owned or leased by it or any of its Subsidiaries, or with respect
to any AFC Loan Property.
          5.15.2 For purposes of this Section 5.15, “AFC Loan Property” means
any property in which AFC or a AFC Subsidiary holds a direct or indirect
security interest securing to a loan or other extension of credit made by them,
including through a Loan Participation, and “AFC Loan Participation” means a
participation interest in a loan or other extension of credit other than by AFC
or a AFC Subsidiary.
     5.16 Intellectual Property.
     AFC and each AFC Subsidiary owns or, to AFC’s Knowledge, possesses valid
and binding licenses and other rights (subject to expirations in accordance with
their terms) to use all patents, copyrights, trade secrets, trade names,
computer software, service marks and trademarks used in its respective business,
each without payment, and neither AFC nor any AFC Subsidiary has received any
notice of breach or conflict with respect thereto that asserts the rights of
others. AFC and each AFC Subsidiary have performed all the obligations required
to be performed, and are not in default in any respect, under any contract,
agreement, arrangement or commitment relating to any of the foregoing.
     5.17 Duties as Fiduciary.
     Alliance Bank has performed all of its duties in a “fiduciary capacity” in
a fashion that complied with all applicable laws, regulations, orders,
agreements, wills, instruments, and common law standards in effect at that time.
Alliance Bank has not received notice of any claim, allegation, or complaint
from any person that Alliance Bank failed to perform these duties in a manner
that complied with all applicable laws, regulations, orders, agreements, wills,
instruments, and common law standards, except for notices involving matters that
have been resolved and any cost of such resolution is reflected in AFC’s
Financial Statements.
     5.18 Employees; Labor Matters.
     There are no labor or collective bargaining agreements to which AFC or any
AFC Subsidiary is a party. There is no union organizing effort pending or, to
the Knowledge of AFC, threatened against AFC or any AFC Subsidiary. There is no
labor strike, labor dispute (other than routine employee grievances that are not
related to union employees), work slowdown, stoppage or lockout pending or, to
the Knowledge of AFC, threatened against AFC or any AFC

- 45 -



--------------------------------------------------------------------------------



 



Subsidiary. There is no unfair labor practice or labor arbitration proceeding
pending or, to the Knowledge of AFC, threatened against AFC or any AFC
Subsidiary (other than routine employee grievances that are not related to union
employees). AFC and each AFC Subsidiary is in compliance with all applicable
laws respecting employment and employment practices, terms and conditions of
employment and wages and hours, and are not engaged in any unfair labor
practice. Neither AFC nor any AFC Subsidiary is a party to, or bound by, any
agreement for the leasing of employees.
     5.19 AFC Information Supplied.
     The information relating to AFC and any AFC Subsidiary to be contained in
the Merger Registration Statement, or in any other document filed with any Bank
Regulator or other Governmental Entity in connection herewith, will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances in which
they are made, not misleading.
     5.20 Securities Documents.
     Since January 1, 2003, AFC has filed with the SEC all forms, reports,
schedules, registration statements, definitive proxy statements and information
statements or other filings (“AFC SEC Reports”) required to be filed by it with
the SEC. As of their respective dates, the AFC SEC Reports complied as to form
with the requirements of the Exchange Act or the Securities Act, as applicable,
and the applicable rules and regulations of the SEC promulgated thereunder in
all material respects. As of their respective dates and as of the date any
information from the AFC SEC Reports has been incorporated by reference, the AFC
SEC Reports did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein made, in light of the circumstances under which they were
made, not misleading. AFC has filed all material contracts, agreements and other
documents or instruments required to be filed as exhibits to the AFC SEC
Reports.
     5.21 Internal Controls.
     None of AFC or any AFC Subsidiary’s records, systems, controls data or
information are recorded, stored, maintained, operated or otherwise wholly or
partly dependent on or held by any means (including any electronic, mechanical
or photographic process, whether computerized or not) which (including all means
of access thereto and therefrom) are not under their exclusive ownership and
direct control. AFC has devised and maintains a system of internal accounting
controls sufficient to provide reasonable assurances regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles and the
applicable provisions of the Securities Act or the Exchange Act.
     5.22 American Jobs Creation Act.
     AFC and each AFC Subsidiary has taken, or will take, any and all actions
necessary to comply with the provisions of the American Jobs Creation Act of
2004, and all rules and regulations promulgated thereunder, that are currently
in effect or that become effective prior to

- 46 -



--------------------------------------------------------------------------------



 



the Closing Date and are required to be complied with prior to Closing;
provided, however, that until IRS regulations are promulgated under Section 409A
of the Code, AFC and each AFC Subsidiary shall only be required to make good
faith efforts to comply with Section 409A of the Code and the regulations
proposed thereunder.
     5.23 AFC Common Stock.
     The shares of AFC Common Stock to be issued pursuant to this Agreement,
when issued in accordance with the terms of this Agreement, will be duly
authorized, validly issued, fully paid and non-assessable and subject to no
preemptive rights.
ARTICLE VI
COVENANTS OF BSFI
     6.1 Conduct of Business.
          6.1.1 Affirmative Covenants.
          (A) During the period from the date of this Agreement to the Effective
Time, except with the written consent of AFC, which consent will not be
unreasonably withheld, conditioned or delayed, BSFI will, and it will cause each
BSFI Subsidiary to: operate its business only in the usual, regular and ordinary
course of business; use commercially reasonable efforts to preserve intact its
business organization and assets and maintain its rights and franchises; and
voluntarily take no action which would: (i) materially adversely affect the
ability of the parties to obtain the Regulatory Approvals or materially increase
the period of time necessary to obtain the Regulatory Approvals, (ii) materially
adversely affect its ability to perform its covenants and agreements under this
Agreement or (iii) result in the representations and warranties contained in
Article IV of this Agreement not being true and correct on the date of this
Agreement or at any future date on or prior to the Closing Date or in any of the
conditions set forth in Article IX hereof not being satisfied.
          (B) In the event the actual costs of the branch construction project
disclosed on BSFI Disclosure Schedule 6.1.2(S) exceed 105% of the budgeted costs
set forth on such schedule, BSFI will negotiate in good faith with AFC an
equitable reduction to the cash portion of the Merger Consideration.
          6.1.2 Negative Covenants. BSFI agrees that from the date of this
Agreement to the Effective Time, except as otherwise specifically permitted or
required by this Agreement or consented to by AFC in writing, it will not, and
it will cause each of the BSFI Subsidiaries not to:
          (A) change or waive any provision of its certificate of incorporation
(or articles of association in the case of Oswego County National Bank) or
bylaws, except as required by law;
          (B) change the number of authorized or issued shares of its capital
stock, issue any shares of BSFI Common Stock that are held as Treasury Shares as
of the

- 47 -



--------------------------------------------------------------------------------



 



date of this Agreement, or issue or grant any Right or agreement of any
character relating to its authorized or issued capital stock or any securities
convertible into shares of such stock, make any grant or award under the BSFI
Stock Option Plans or the BSFI Restricted Stock Plans, or split, combine or
reclassify any shares of capital stock, or declare, set aside or pay any
dividend or other distribution in respect of capital stock, or redeem or
otherwise acquire any shares of capital stock, except that BSFI (i) may issue
shares of BSFI Common Stock upon the valid exercise, in accordance with the
information set forth in BSFI Disclosure Schedule 4.3.1, of presently
outstanding BSFI Options issued under the BSFI Stock Option Plans, (ii) may
permit the vesting of awards previously made under the BSFI Restricted Stock
Plans, (iii) shall continue to declare and pay regular quarterly cash dividends
of no more than $0.09 per share with payment and record dates consistent with
past practice (provided that the declaration of the last quarterly dividend by
BSFI prior to the Effective Time and the payment thereof shall be coordinated
with AFC so that holders of BSFI Common Stock do not receive dividends on both
BSFI Common Stock and AFC Common Stock received in the Merger in respect of such
quarter or fail to receive a dividend on at least one of the BSFI Common Stock
or AFC Common Stock received in the Merger in respect of such quarter) and
(iv) any BSFI Subsidiary may pay dividends to its parent company (as permitted
under applicable law or regulations).
          (C) enter into, amend in any material respect or terminate any
material contract or agreement (including without limitation any settlement
agreement with respect to litigation) except in the ordinary course of business
or as contemplated by this Agreement;
          (D) make application for the opening or closing of any, or open or
close any, branch or automated banking facility;
          (E) grant or agree to pay any bonus, severance or termination to, or
enter into, renew or amend any employment agreement, severance agreement and/or
supplemental executive agreement with, or increase in any manner the
compensation or fringe benefits of, any of its directors, officers, employees or
consultants, except (i) as may be required pursuant to commitments existing on
the date hereof and set forth on BSFI Disclosure Schedules 4.9.1 and 4.13.1 or
as required pursuant to Section 7.9 of this Agreement, (ii) for salary
adjustments in the ordinary course of business consistent with past practice
provided that any increases to such amounts shall not exceed four percent (4%)
in the aggregate, (iii) payment of retention bonuses as mutually agreed upon by
AFC and BSFI or (iv) as otherwise contemplated by this Agreement. Neither BSFI
nor any BSFI Subsidiary shall hire or promote any employee to a rank having a
title of vice president or other more senior rank or hire any new employee at an
annual rate of compensation in excess of $50,000; provided, however, that a BSFI
Subsidiary may hire at-will, non-officer employees at an annual compensation
rate not to exceed $50,000 to fill vacancies that may from time to time arise in
the ordinary course of business; provided, further, that that neither BSFI or
any BSFI Subsidiary shall hire any new employee without first seeking to fill
any position internally and, failing that, through the use of temporary
personnel. Neither BSFI nor or any BSFI Subsidiary shall pay expenses

- 48 -



--------------------------------------------------------------------------------



 



of any employee or director for attending conventions or similar meetings held
after the date hereof;
          (F) enter into or, except as may be required by law, modify any
pension, retirement, stock option, stock purchase, stock appreciation right,
stock grant, savings, profit sharing, deferred compensation, supplemental
retirement, consulting, bonus, group insurance or other employee benefit,
incentive or welfare contract, plan or arrangement, or any trust agreement
related thereto, in respect of any of its directors, officers or employees, or
make any contributions to any defined contribution or defined benefit plan not
in the ordinary course of business consistent with past practice;
          (G) merge or consolidate BSFI or any BSFI Subsidiary with any other
Person; sell or lease all or any substantial portion of the assets or business
of BSFI or any BSFI Subsidiary; make any acquisition of all or any substantial
portion of the business or assets of any other Person other than in connection
with foreclosures, settlements in lieu of foreclosure, troubled loan or debt
restructuring, or the collection of any loan or credit arrangement between BSFI
or Oswego County National Bank and any other Person; enter into a purchase and
assumption transaction with respect to deposits and liabilities; incur deposit
liabilities, other than liabilities incurred in the ordinary course of business
consistent with past practice and in keeping with prevailing competitive rates;
permit the revocation or surrender by any Oswego County National Bank of its
certificate of authority to maintain, or file an application for the relocation
of, any existing branch office, or file an application for a certificate of
authority to establish a new branch office;
          (H) sell or otherwise dispose of the capital stock of BSFI or sell or
otherwise dispose of any asset of BSFI or of any BSFI Subsidiary other than in
the ordinary course of business consistent with past practice; except for
transactions with the FHLB, subject any asset of BSFI or of any BSFI Subsidiary
to a lien, pledge, security interest or other encumbrance (other than in
connection with deposits, repurchase agreements, bankers acceptances, pledges in
connection with acceptance of governmental deposits, and transactions in
“federal funds” and the satisfaction of legal requirements in the exercise of
trust powers) other than in the ordinary course of business consistent with past
practice; incur any indebtedness for borrowed money (or guarantee any
indebtedness for borrowed money), except in the ordinary course of business
consistent with past practice;
          (I) take any action which would result in any of the representations
and warranties of BSFI set forth in this Agreement becoming untrue as of any
date after the date hereof or in any of the conditions set forth in Article IX
hereof not being satisfied, except in each case as may be required by applicable
law;
          (J) change its method, practice or principle of accounting, except as
may be required from time to time by GAAP (without regard to any optional early
adoption date) or regulatory accounting principles or by any Bank Regulator
responsible for regulating BSFI or Oswego County National Bank;

- 49 -



--------------------------------------------------------------------------------



 



          (K) waive, release, grant or transfer any rights of value or modify or
change any existing agreement or indebtedness to which BSFI or any BSFI
Subsidiary is a party;
          (L) purchase any securities except securities (i) rated “A” or higher
by either Standard & Poor’s Ratings Services or Moody’s Investors Service,
(ii) having a face amount in the aggregate of not more than $500,000, (iii) with
a weighted average life of not more than four (4) years and (iv) otherwise in
the ordinary course of business consistent with past practice;
          (M) except as specifically provided below, and except for commitments
issued prior to the date of this Agreement which have not yet expired and which
have been disclosed on BSFI Disclosure Schedule 6.1.2(M) (which schedule need
not include any individual commitment which is less than $50,000 in amount
provided that such schedule includes the aggregate amount of individual
commitments which are less than $50,000 that have been excluded from the
schedule), and except for the renewal of existing lines of credit, (i) make or
acquire any new loan or other credit facility commitment (including without
limitation, loan participations, lines of credit and letters of credit) other
than in the ordinary course of business consistent with past practice or
(ii) make or acquire any new loan or issue any commitment for any new loan with
a principal amount of $750,000 or more without the prior consent of AFC;
provided that such consent shall be deemed to have been granted if AFC does not
object within three (3) business days of receipt of notice from BSFI or its
intent to make such loan;
          (N) enter into, renew, extend or modify any other transaction (other
than a deposit transaction) with any Affiliate;
          (O) enter into any futures contracts, options, interest rate caps,
interest rate floors, interest rate exchange agreements or other agreements or
take any other action for purposes of hedging the exposure of its
interest-earning assets and interest-bearing liabilities to changes in market
rates of interest;
          (P) except for the execution of this Agreement, and actions taken or
which will be taken in accordance with this Agreement and performance hereunder,
take any action that would give rise to a right of payment to any individual
under any employment agreement;
          (Q) make any change in policies in existence on the date of this
Agreement with regard to: the extension of credit, or the establishment of
reserves with respect to the possible loss thereon or the charge off of losses
incurred thereon; investments; asset/liability management; or other banking
policies except as may be required by changes in applicable law or regulations,
GAAP or regulatory accounting principles or by a Bank Regulator;
          (R) except for the execution of this Agreement, and the transactions
contemplated herein, take any action that would give rise to an acceleration of
the right to payment to any individual under any BSFI Benefit Plan;

- 50 -



--------------------------------------------------------------------------------



 



          (S) make any capital expenditures in excess of $25,000 individually or
$50,000 in the aggregate, other than pursuant to binding commitments existing on
the date hereof which are set forth on BSFI Disclosure Schedule 6.1.2(S) which
includes the budget for each such pre-existing commitment.
          (T) purchase or otherwise acquire, or sell or otherwise dispose of,
any assets or incur any liabilities other than in the ordinary course of
business consistent with past practices and policies;
          (U) except for existing commitments to sell any participation interest
in any loan, sell any participation interest in any loan (other than sales of
loans secured by one- to four-family real estate that are consistent with past
practice) unless AFC has been given the first opportunity and a reasonable time
to purchase any loan participation being sold, or purchase any participation
interest in any loan other than purchases of participation interests from AFC;
          (V) undertake or enter into any lease, contract or other commitment
for its account, other than in the ordinary course of providing credit to
customers as part of its banking business, involving a payment by BSFI or any
BSFI Subsidiary of more than $50,000 annually, or containing any financial
commitment extending beyond twelve (12) months from the date hereof;
          (W) pay, discharge, settle or compromise any claim, action,
litigation, arbitration or proceeding, other than any such payment, discharge,
settlement or compromise in the ordinary course of business consistent with past
practice that involves solely money damages in the amount not in excess of
$25,000 individually or $50,000 in the aggregate, and that does not create
negative precedent for other pending or potential claims, actions, litigation,
arbitration or proceedings;
          (X) foreclose upon or take a deed or title to any commercial real
estate without first conducting a Phase I environmental assessment of the
property or foreclose upon any commercial real estate if such environmental
assessment indicates the presence of Materials of Environmental Concern;
          (Y) purchase or sell any mortgage loan servicing rights other than in
the ordinary course of business consistent with past practice;
          (Z) issue any broadly distributed communication of a general nature to
employees (including general communications relating to benefits and
compensation) without prior consultation with AFC and, to the extent relating to
post-Closing employment, benefit or compensation information without the prior
consent of AFC (which shall not be unreasonably withheld, conditioned or
delayed) or issue any broadly distributed communication of a general nature to
customers without the prior approval of AFC (which shall not be unreasonably
withheld), except as required by law or for communications in the ordinary
course of business consistent with past practice that do not relate to the
Merger or other transactions contemplated hereby;
          (AA)agree to do any of the foregoing.

- 51 -



--------------------------------------------------------------------------------



 



     6.2 Current Information.
          6.2.1 During the period from the date of this Agreement to the
Effective Time, BSFI will cause one or more of its representatives to confer
with representatives of AFC to inform AFC regarding BSFI’s operations at such
times as AFC may reasonably request. BSFI will promptly notify AFC of any
significant change in the ordinary course of its business or in the operation of
its properties and, to the extent permitted by applicable law, of any
governmental complaints, investigations or hearings (or communications
indicating that the same may be contemplated), or the institution or the threat
of material litigation involving BSFI or any BSFI Subsidiary. Without limiting
the foregoing, senior officers of AFC and BSFI shall meet monthly to review the
financial and operational affairs of BSFI and the BSFI Subsidiaries, and BSFI
shall give due consideration to AFC’s input on such matters, with the
understanding that, notwithstanding any other provision contained in this
Agreement, neither AFC nor Alliance Bank shall under any circumstance be
permitted to exercise control of BSFI or any BSFI Subsidiary prior to the
Effective Time.
          6.2.2 BSFI and AFC shall cooperate regarding a plan for the conversion
of data processing and related electronic informational systems of BSFI to those
used by AFC, which planning shall include, but not be limited to, discussion of
the possible termination by BSFI of third-party service provider arrangements
effective at the Effective Time or at a date thereafter, non-renewal of personal
property leases and software licenses used by BSFI in connection with its
systems operations, retention of outside consultants and additional employees to
assist with the conversion, and outsourcing, as appropriate, of proprietary or
self-provided system services, it being understood that BSFI shall not be
obligated to take any such action prior to the Effective Time and, unless BSFI
otherwise agrees and provided it is permitted by applicable law, no conversion
shall take place prior to the Effective Time. In the event that Oswego County
National Bank takes, at the request of Alliance Bank, any action relative to
third parties to facilitate the conversion that results in the imposition of any
termination fees or charges, Alliance Bank shall indemnify Oswego County
National Bank for any such fees and charges, and the cost of reversing the
conversion process in an amount not to exceed $150,000, if for any reason the
Merger is not consummated for any reason other than a breach of this Agreement
by BSFI, or a termination of this Agreement under Sections 11.1.7, 11.1.8 or
11.1.9.
          6.2.3 BSFI shall provide AFC, within ten (10) business days of the end
of each calendar month, a written list of nonperforming assets (the term
“nonperforming assets,” for purposes of this subsection, means (i) loans that
are “troubled debt restructuring” as defined in Statement of Financial
Accounting Standards No. 15, “Accounting by Debtors and Creditors for Troubled
Debt Restructuring,” (ii) loans on nonaccrual, (iii) real estate owned, (iv) all
loans ninety (90) days or more past due) as of the end of such month and
(iv) and impaired loans. On a monthly basis, BSFI shall provide AFC with a
schedule of all (x) loan grading changes and (y) loan approvals, which schedule
shall indicate the loan amount, loan type and other material features of the
loan. BSFI will promptly prepare and provide AFC with the minutes of all BSFI
and Oswego County National Bank officer and director loan committee meetings.
          6.2.4 BSFI shall promptly inform AFC upon receiving notice of any
legal, administrative, arbitration or other proceedings, demands, notices,
audits or investigations (by

- 52 -



--------------------------------------------------------------------------------



 




any federal, state or local commission, agency or board) relating to the alleged
liability of BSFI or any BSFI Subsidiary under any labor or employment law.
          6.2.5 BSFI shall keep AFC informed of the status of the construction
of a new branch to be located on Route 104 East in Oswego, New York. Such
information shall include an update on actual project expenditures in relation
to the budgeted cost of the project.
     6.3 Access to Properties and Records.
     Subject to Section 12.1, BSFI shall permit AFC access upon reasonable
notice to its properties and those of the BSFI Subsidiaries, and shall disclose
and make available to AFC during normal business hours all of its books and
records relating to the assets, properties, operations, obligations and
liabilities, including, but not limited to, all books of account (including the
general ledger), tax records, minute books of directors’ and stockholders’
meetings (other than minutes that discuss any of the transactions contemplated
by this Agreement or any other subject matter that BSFI reasonably determines
should be kept confidential), organizational documents, bylaws, material
contracts and agreements, filings with any regulatory authority, litigation
files, plans affecting employees, and any other business activities or prospects
in which AFC may have a reasonable interest; provided, however, that BSFI shall
not be required to take any action that would provide access to or to disclose
information where such access or disclosure, in BSFI’s reasonable judgment,
would interfere with the normal conduct of BSFI’s business or would violate or
prejudice the rights or business interests or confidences of any customer or
other person or would result in the waiver by it of the privilege protecting
communications between it and any of its counsel or contravene any applicable
law. BSFI shall provide and shall request its auditors to provide AFC with such
historical financial information regarding it (and related audit reports and
consents) as AFC may reasonably request for Securities Law disclosure purposes.
AFC shall use commercially reasonable efforts to minimize any interference with
BSFI’s regular business operations during any such access to BSFI’s property,
books and records. BSFI and each BSFI Subsidiary shall permit AFC, at its
expense, to (i) cause a “Phase I environmental assessment” and a “Phase II
environmental assessment” to be performed at any physical location owned or
occupied by BSFI or any BSFI Subsidiary and (ii) cause an appraisal to be
performed in respect of any real property owned by BSFI or any BSFI Subsidiary.
     6.4 Financial and Other Statements.
          6.4.1 Promptly upon receipt thereof, BSFI will furnish to AFC copies
of each annual, interim or special audit of the books of BSFI and the BSFI
Subsidiaries made by its independent registered public accountants and copies of
all internal control reports submitted to BSFI by such accountants, or by any
other accounting firm rendering internal audit services, in connection with each
annual, interim or special audit of the books of BSFI and the BSFI Subsidiaries
made by such accountants.
          6.4.2 As soon as reasonably available, but in no event later than the
date such documents are filed with the FRB, OCC or FDIC, BSFI will deliver to
AFC the BSFI Regulatory Report filed by BSFI or Oswego County National Bank.
Within 15 days after the end of each month, Oswego County National Bank will
deliver to AFC a consolidating balance sheet and a consolidating statement of
operations, without related notes, for such month prepared

- 53 -



--------------------------------------------------------------------------------



 




in accordance with current financial reporting practices, as well as a month-end
and year to date comparison to budget.
          6.4.3 BSFI shall permit AFC to review substantially final drafts of
its quarterly and annual reports on Forms 10-Q and 10-K, respectively, at least
two (2) business days prior to the date such documents are filed with the SEC.
As soon as reasonably available, but in no event later than the date such
documents are filed with the SEC, BSFI will deliver to AFC the Securities
Documents filed by it with the SEC under the Securities Laws. BSFI promptly will
advise AFC of BSFI’s receipt of any inquiry or examination report of any Bank
Regulator or Insurance Regulator with respect to the condition or activities of
BSFI, Oswego County National Bank or Ladd’s, as applicable.
          6.4.4 With reasonable promptness, BSFI will furnish to AFC such
additional financial data that BSFI possesses and as AFC may reasonably request,
including without limitation, detailed monthly financial statements and loan
reports and detailed deposit reports.
     6.5 Maintenance of Insurance.
     BSFI shall use commercially reasonable efforts to maintain, and to cause
the BSFI Subsidiaries to maintain, insurance in such amounts as are reasonable
to cover such risks as are customary in relation to the character and location
of its properties and the nature of its business, with such coverage and in such
amounts not less than that currently maintained by BSFI and the BSFI
Subsidiaries and set forth in BSFI Disclosure Schedule 4.10.3. BSFI will
promptly inform AFC if BSFI or any BSFI Subsidiary receives notice from an
insurance carrier that (i) an insurance policy will be canceled or that coverage
thereunder will be reduced or eliminated, or (ii) premium costs with respect to
any policy of insurance will be substantially increased.
     6.6 Disclosure Supplements.
     From time to time prior to the Effective Time, BSFI will promptly
supplement or amend the BSFI Disclosure Schedule delivered in connection
herewith with respect to any matter hereafter arising which, if existing,
occurring or known at the date of this Agreement, would have been required to be
set forth or described in such BSFI Disclosure Schedule or which is necessary to
correct any information in such BSFI Disclosure Schedule which has been rendered
materially inaccurate thereby. No supplement or amendment to such BSFI
Disclosure Schedule shall have any effect for the purpose of determining
satisfaction of the conditions set forth in Article IX.
     6.7 Consents and Approvals of Third Parties.
     BSFI shall use its commercially reasonable efforts, and shall cause each
BSFI Subsidiary to use its commercially reasonable efforts, to obtain as soon as
practicable all consents and approvals of any other persons necessary for the
consummation of the transactions contemplated by this Agreement.

- 54 -



--------------------------------------------------------------------------------



 



     6.8 All Reasonable Efforts.
     Subject to the terms and conditions herein provided, BSFI agrees to use,
and agrees to cause each BSFI Subsidiary to use, all commercially reasonable
efforts to take, or cause to be taken, all action and to do, or cause to be
done, all things necessary under applicable laws and regulations to consummate
the transactions contemplated by this Agreement.
     6.9 Failure to Fulfill Conditions.
     In the event that BSFI determines that a condition to its obligation to
complete the Merger cannot be fulfilled and that it will not waive that
condition, it will promptly notify AFC.
     6.10 No Solicitation.
     From and after the date hereof until the termination of this Agreement,
neither BSFI, nor any BSFI Subsidiary, nor any of their respective officers,
directors, employees, representatives, agents and affiliates (including, without
limitation, any investment banker, attorney or accountant retained by BSFI or
any of the BSFI Subsidiaries), will, directly or indirectly, initiate, solicit
or knowingly encourage (including by way of furnishing non-public information or
assistance) any inquiries or the making of any proposal that constitutes, or may
reasonably be expected to lead to, any Acquisition Proposal (as defined below),
or enter into or maintain or continue discussions or negotiate with any Person
in furtherance of such inquiries or to obtain an Acquisition Proposal or agree
to or endorse any Acquisition Proposal, or authorize or permit any of its
officers, directors, or employees or any of its Subsidiaries or any investment
banker, financial advisor, attorney, accountant or other representative retained
by any of its Subsidiaries to take any such action, and BSFI shall notify AFC
orally and in writing (as promptly as practicable) of all of the relevant
details relating to all inquiries and proposals which BSFI or any of its
Subsidiaries or any of their respective officers, directors or employees, or, to
BSFI’s Knowledge, investment bankers, financial advisors, attorneys, accountants
or other representatives of BSFI may receive relating to any of such matters,
provided, however, that nothing contained in this Section 6.10 shall prohibit
the Board of Directors of BSFI from (i) complying with its disclosure
obligations under federal or state law; or (ii) furnishing information to, or
entering into discussions or negotiations with, any person or entity that makes
an unsolicited Acquisition Proposal, if, and only to the extent that, (A) the
Board of Directors of BSFI determines in good faith (after consultation with its
financial and legal advisors), taking into account all legal, financial and
regulatory aspects of the proposal and the Person making the proposal, that such
proposal, if consummated, is reasonably likely to result in a transaction more
favorable to BSFI’s shareholders from a financial point of view than the Merger;
(B) the Board of Directors of BSFI determines in good faith (after consultation
with its financial and legal advisors) that the failure to furnish information
to or enter into discussions with such Person would likely cause the Board of
Directors to breach its fiduciary duties to stockholders under applicable law;
(C) such Acquisition Proposal was not solicited by BSFI and did not otherwise
result from a breach of this Section 6.10 by BSFI (such proposal that satisfies
clauses (A), (B) and (C) being referred to herein as a “Superior Proposal”);
(D) BSFI promptly notifies AFC of such inquiries, proposals or offers received
by, any such information requested from, or any such discussions or negotiations
sought to be initiated or continued with BSFI or any of its representatives
indicating, in connection with such notice, the name of such Person and the
material terms and conditions of any inquiries, proposals or offers, and
receives from such

- 55 -



--------------------------------------------------------------------------------



 



Person an executed confidentiality agreement in form and substance identical in
all material respects to the Confidentiality Agreements; and (E) the BSFI
Stockholders Meeting has not occurred. For purposes of this Agreement,
“Acquisition Proposal” shall mean any proposal or offer as to any of the
following (other than the transactions contemplated hereunder) involving BSFI or
any of its Subsidiaries: (i) any merger, consolidation, share exchange, business
combination, or other similar transactions; (ii) any sale, lease, exchange,
mortgage, pledge, transfer or other disposition of 25% or more of the assets of
BSFI and the BSFI Subsidiaries, taken as a whole, in a single transaction or
series of transactions; (iii) any tender offer or exchange offer for 25% or more
of the outstanding shares of capital stock of BSFI or the filing of a
registration statement under the Securities Act in connection therewith; or
(iv) any public announcement of a proposal, plan or intention to do any of the
foregoing or any agreement to engage in any of the foregoing.
     6.11 Reserves and Merger-Related Costs.
     Prior to the Effective Time, each of BSFI and its Subsidiaries shall,
consistent with U.S. GAAP, the rules and regulations of the SEC and applicable
banking laws and regulations, modify or change its loan, OREO, accrual, reserve,
tax, litigation and real estate valuation policies and practices (including loan
classifications and levels of reserves) so as to be applied on a basis that is
consistent with that of AFC, provided, however, that no such modifications or
changes need be made prior to the satisfaction of the conditions set forth in
Sections 9.1.1 and 9.1.3; provided further, that in any event, no accrual or
reserve made by BSFI or any of its Subsidiaries pursuant to this Section 6.11
shall constitute or be deemed to be a breach, violation of or failure to satisfy
any representation, warranty, covenant, agreement, condition or other provision
of this Agreement or otherwise be considered in determining whether any such
breach, violation or failure to satisfy shall have occurred. The recording of
any such adjustments shall not be deemed to imply any misstatement of previously
furnished financial statements or information and shall not be construed as
concurrence of BSFI or its management with any such adjustments.
     6.12 Board of Directors and Committee Meetings.
     BSFI and the BSFI Subsidiaries shall permit one representative of AFC to
attend any meeting of their Board of Directors or the committees thereof, and
shall permit one representative of AFC to attend any meeting of their loan
committee and asset liability committee, as an observer (the “Observer”),
provided that neither BSFI nor any BSFI Subsidiary shall be required to permit
the Observer to remain present during any confidential discussion of this
Agreement and the transactions contemplated hereby or any Acquisition Proposal
or during any other matter that the respective Board of Directors has been
advised of by counsel that such attendance by the Observer may violate a
confidentiality obligation or fiduciary duty or any legal, regulatory or NASDAQ
requirements.
     6.13 Transaction Expenses of BSFI.
     BSFI has provided at BSFI Disclosure Schedule 6.13 its estimated budget of
transaction-related expenses reasonably anticipated to be payable by BSFI in
connection with this transaction, including the fees and expenses of counsel,
accountants, investment bankers and other professionals (collectively, “BSFI
Expenses”). BSFI shall use its best efforts to cause the

- 56 -



--------------------------------------------------------------------------------



 



aggregate amount of all BSFI Expenses to be less than the total expenses
disclosed in BSFI Schedule 6.13. BSFI shall cooperate with AFC in working to
manage all services and related fees and expenses related to the transactions
contemplated by this Agreement.
     6.14 Stock Repurchase Plan; ESOP Loan
     If such plan has not been suspended by the date hereof, the Board of
Directors of BSFI, or an appropriate committee thereof, shall promptly suspend
the effectiveness of BSFI’s share repurchase plan (such suspension to be
effective immediately upon the execution and delivery of this Agreement by
BSFI); subject to the occurrence of the Effective Time, the BSFI ESOP shall be
terminated immediately prior to and effective as of the Effective Time (all
shares of BSFI Common Stock held by the ESOP shall be converted into the right
to receive the Merger Consideration as elected by the participants in the BSFI
ESOP), all outstanding indebtedness of the BSFI ESOP shall be repaid and the
balance of the shares and any other assets remaining in the BSFI ESOP not
allocated to a participant’s account shall be allocated and distributed to BSFI
ESOP participants (subject to receipt of a favorable determination letter from
the IRS). Prior to the Effective Time, BSFI, and following the Effective Time,
AFC shall use their respective best efforts in good faith to obtain such
favorable determination letter (including, but not limited to, making such
changes to the BSFI ESOP and the proposed allocations as may be requested by the
IRS as a condition to its issuance of a favorable determination letter). BSFI
and following the Effective Time, AFC, will adopt such amendments to the BSFI
ESOP to effect the provisions of this Section 6.13. Prior to the Effective Time,
BSFI shall take such actions in consultation with AFC as are required to replace
the existing trustees of the BSFI ESOP with trustees as selected by AFC with
such replacement to be effective as of the Effective Time.
ARTICLE VII
COVENANTS OF AFC
     7.1 Conduct of Business.
          7.1.1 Affirmative Covenants.
          (A) During the period from the date of this Agreement to the Effective
Time, except with the written consent of BSFI, which consent will not be
unreasonably withheld, conditioned or delayed, AFC will, and it will cause each
AFC Subsidiary to; operate its business only in the usual, regular and ordinary
course of business; use commercially reasonable efforts to preserve intact its
business organization and assets and maintain its rights and franchises; and
voluntarily take no action which would: (i) materially adversely affect the
ability of the parties to obtain the Regulatory Approvals or materially increase
the period of time necessary to obtain such approvals; (ii) materially adversely
affect its ability to perform its covenants and agreements under this Agreement;
or (iii) result in the representations and warranties contained in Article V of
this Agreement not being true and correct on the date of this Agreement or at
any future date on or prior to the Closing Date or in any of the conditions set
forth in Article IX hereof not being satisfied.
          (B) In the event the actual costs of the branch construction project
disclosed on BSFI Disclosure Schedule 6.1.2(S) exceed 105% of the budgeted costs
set

- 57 -



--------------------------------------------------------------------------------



 



forth on such schedule, AFC will negotiate in good faith with BSFI an equitable
reduction to the cash portion of the Merger Consideration.
          (C) Promptly after the Effective Time, AFC shall deposit, or shall
cause to be deposited, with the Exchange Agent the Exchange Fund.
          7.1.2 Negative Covenants. AFC agrees that from the date of this
Agreement to the Effective Time, except as otherwise specifically permitted or
required by this Agreement or consented to by BSFI in writing, it will not, and
it will cause each of the AFC Subsidiaries not to:
          (A) change or waive any provision of its certificate of incorporation
(or articles of association in the case of Alliance Bank) or bylaws, except as
required by law;
          (B) change the number of authorized or issued shares of its capital
stock, issue any shares of AFC Common Stock that are held as Treasury Shares as
of the date of this Agreement, or issue or grant any Right or agreement of any
character relating to its authorized or issued capital stock or any securities
convertible into shares of such stock, or split, combine or reclassify any
shares of capital stock, or declare, set aside or pay any dividend or other
distribution in respect of capital stock, or redeem or otherwise acquire any
shares of capital stock, except that AFC (i) may issue shares of AFC Common
Stock upon the valid exercise of presently outstanding options, (ii) may permit
the vesting of awards previously made under the AFC’s restricted stock plan and
(iii) may make stock option and restricted stock awards and engage in other
ordinary course transactions in connection with its stock option and restricted
stock plans;
          (C) merge or consolidate AFC or any AFC Subsidiary with any other
Person; sell or lease all or any substantial portion of the assets or business
of AFC or any AFC Subsidiary; make any acquisition of all or any substantial
portion of the business or assets of any other Person other than in connection
with foreclosures, settlements in lieu of foreclosure, troubled loan or debt
restructuring, or the collection of any loan or credit arrangement between AFC
or Alliance Bank and any other Person; enter into a purchase and assumption
transaction with respect to deposits and liabilities; incur deposit liabilities,
other than liabilities incurred in the ordinary course of business consistent
with past practice and in keeping with prevailing competitive rates;
          (D) sell or otherwise dispose of the capital stock of AFC or sell or
otherwise dispose of any asset of AFC or of any AFC Subsidiary other than in the
ordinary course of business consistent with past practice; except for
transactions with the FHLB, subject any asset of AFC or of any AFC Subsidiary to
a lien, pledge, security interest or other encumbrance (other than in connection
with deposits, repurchase agreements, bankers acceptances, pledges in connection
with acceptance of governmental deposits, and transactions in “federal funds”
and the satisfaction of legal requirements in the exercise of trust powers)
other than in the ordinary course of business consistent with past practice;
incur any indebtedness for borrowed money (or guarantee any indebtedness for
borrowed money), except in the ordinary course of business consistent with past
practice; provided, however, that AFC may issue trust preferred securities;

- 58 -



--------------------------------------------------------------------------------



 



          (E) take any action which would result in any of the representations
and warranties of AFC set forth in this Agreement becoming untrue as of any date
after the date hereof or in any of the conditions set forth in Article IX hereof
not being satisfied, except in each case as may be required by applicable law;
          (F) change its method, practice or principle of accounting, except as
may be required from time to time by GAAP (without regard to any optional early
adoption date) or regulatory accounting principles or by any Bank Regulator
responsible for regulating AFC or Alliance Bank;
          (G) purchase or otherwise acquire, or sell or otherwise dispose of,
any assets or incur any liabilities other than in the ordinary course of
business consistent with past practices and policies;
          (H) pay, discharge, settle or compromise any claim, action,
litigation, arbitration or proceeding, other than any such payment, discharge,
settlement or compromise in the ordinary course of business consistent with past
practice that involves solely money damages in the amount not in excess of
$250,000 individually or $500,000 in the aggregate, and that does not create
negative precedent for other pending or potential claims, actions, litigation,
arbitration or proceedings;
          (I) agree to do any of the foregoing.
     7.2 Current Information and Consultation.
          7.2.1 During the period from the date of this Agreement to the
Effective Time, AFC will cause one or more of its representatives to confer with
representatives of BSFI to inform BSFI regarding AFC’s operations at such times
as BSFI may reasonably request.
          7.2.2 AFC shall promptly inform BSFI upon receiving notice of any
material legal, administrative, arbitration or other proceedings, demands,
notices, audits or investigations (by any federal, state or local commission,
agency or board) relating to the alleged liability of AFC or any AFC Subsidiary
under any labor or employment law.
     7.3 Financial and Other Statements.
          7.3.1 Promptly upon receipt thereof, AFC will furnish to BSFI copies
of each annual, interim or special audit of the books of AFC and the AFC
Subsidiaries made by its independent registered public accountants and copies of
all written internal control reports submitted to AFC by such accountants.
          7.3.2 As soon as reasonably available, but in no event later than the
date such documents are filed with the FRB, OCC or FDIC, AFC will deliver to
BSFI the AFC Regulatory Report filed by AFC or Alliance Bank. Within 15 days
after the end of fiscal quarter, Alliance Bank will deliver to BSFI a
consolidated balance sheet and a consolidated statement of operations, without
related notes, for such quarter prepared in accordance with current financial
reporting practices, as well as a quarter-end and year to date comparison to
budget.

- 59 -



--------------------------------------------------------------------------------



 




          7.3.3 As soon as reasonably available, but in no event later than the
date such documents are filed with the SEC, AFC will deliver to BSFI the
Securities Documents filed by it with the SEC under the Securities Laws other
than those Securities Documents that are available publicly through the SEC’s
EDGAR data base. AFC promptly will advise BSFI of AFC’s receipt of any material
inquiry or examination report of any Bank Regulator with respect to the
condition or activities of AFC or Alliance Bank.
          7.3.4 With reasonable promptness, AFC will furnish to BSFI such
additional financial data that AFC possesses and as BSFI may reasonably request.
     7.4 Maintenance of Insurance.
     AFC shall use commercially reasonably efforts to maintain, and to cause the
AFC Subsidiaries to maintain, insurance in such amounts as are reasonable to
cover such risks as are customary in relation to the character and location of
its properties and the nature of its business, with such coverage and in such
amounts not less than that currently maintained by AFC and the AFC Subsidiaries
and set forth in AFC Disclosure Schedule 5.10.2.
     7.5 Disclosure Supplements.
     From time to time prior to the Effective Time, AFC will promptly supplement
or amend the AFC Disclosure Schedule delivered in connection herewith with
respect to any matter hereafter arising which, if existing, occurring or known
at the date of this Agreement, would have been required to be set forth or
described in such AFC Disclosure Schedule or which is necessary to correct any
information in such AFC Disclosure Schedule which has been rendered inaccurate
thereby. No supplement or amendment to such AFC Disclosure Schedule shall have
any effect for the purpose of determining satisfaction of the conditions set
forth in Article IX.
     7.6 Consents and Approvals of Third Parties.
     AFC shall use its commercially reasonable efforts, and shall cause each AFC
Subsidiary to use its commercially reasonable efforts, to obtain as soon as
practicable all consents and approvals of any other persons necessary for the
consummation of the transactions contemplated by this Agreement.
     7.7 All Reasonable Efforts.
     Subject to the terms and conditions herein provided, AFC agrees to use and
agrees to cause each AFC Subsidiary to use all commercially reasonable efforts
to take, or cause to be taken, all action and to do, or cause to be done, all
things necessary under applicable laws and regulations to consummate the
transactions contemplated by this Agreement.
     7.8 Failure to Fulfill Conditions.
     In the event that AFC determines that a condition to its obligation to
complete the Merger cannot be fulfilled and that it will not waive that
condition, it will promptly notify BSFI.

- 60 -



--------------------------------------------------------------------------------



 



     7.9 Employee Benefits.
          7.9.1 Definition. “Benefit Plan Determination Date” for purposes of
this Section shall mean that date selected by AFC with respect to each BSFI
Benefit Plan to be terminated or replaced with a similar plan or program
provided by AFC or Alliance Bank (as used in this Section, AFC and Alliance Bank
are collectively referred to as “AFC”) to other employees similarly situated;
provided, that, the definition of “Benefit Plan Determination Date” shall be
consistent with the premise that the compensation, employee benefits and terms
and conditions of employment that are provided by AFC after the Closing Date to
Current BSFI Employees shall only be substantially similar, in the aggregate, to
those provided by AFC to similarly situated employees of AFC.
          7.9.2 General Rule: Parity in Benefits; No Gaps. Within a reasonable
period after the Closing Date, but not before the applicable Benefit Plan
Determination Date, AFC shall provide or shall cause to be provided by a
Subsidiary of AFC, to all individuals who are employees of BSFI or any BSFI
Subsidiary at the Closing Date and whose employment continues following the
Effective Time and who are then eligible for a respective BSFI Benefit Plan (the
“Current BSFI Employees”), compensation, employee benefits and terms and
conditions of employment that are substantially similar, in the aggregate, to
those provided by AFC to similarly situated employees of AFC. Notwithstanding
any of the foregoing to the contrary, none of the provisions contained herein
shall (i) operate to duplicate any benefit provided to any Current BSFI
Employees or the funding of any such benefit, (ii) be construed to limit the
ability of AFC to review employee benefit plans, programs and arrangements from
time to time, to make such changes as AFC deems appropriate in its sole and
absolute discretion or to terminate such employee benefit plans, programs and
arrangements and (iii) limit AFC’s ability to freeze or terminate, in the sole
discretion of AFC, BSFI’s defined benefit retirement plan. AFC will waive all
pre-existing condition limitations and proof of insurability provisions (to the
extent such limitations and provisions did not apply to a pre-existing condition
under BSFI’s equivalent plan) and eligibility waiting periods under such plans
that would otherwise be applicable to newly-hired employees for all Current BSFI
Employees; provided that nothing in this sentence shall limit the ability of AFC
to amend or enter into new or different employee benefit plans or arrangements
provided such plans or arrangements treat the Current BSFI Employees in a
substantially similar manner as employees of AFC are treated. AFC will honor
under such plans any deductible, co-payment and out-of-pocket expenses incurred
by the Current BSFI Employees and their covered dependents during the portion of
the plan year prior to the relevant Benefit Plan Determination Date.
          With respect to any Non-qualified Deferred Compensation Plan listed on
BSFI Disclosure Schedule 4.13.1 which is continued following the Effective Time,
AFC will use its best efforts to take any and all actions necessary to
materially comply with the provisions of the American Jobs Creation Act of 2004,
and all rules and regulations promulgated thereunder, that are currently in
effect or that become effective after Closing and are required to be complied
with following Closing; provided, however, that until IRS regulations are
promulgated under Section 409A of the Code, AFC shall be required to make good
faith efforts to comply with Section 409A of the Code and the regulations
proposed thereunder.

- 61 -



--------------------------------------------------------------------------------



 



          7.9.3 AFC 401(k) Plan Participation. Each Current BSFI Employee who
continues in the employment of BSFI or any BSFI Subsidiary until the Closing
Date, shall be eligible to participate in AFC’s 401(k) Plan on the day after the
Benefit Plan Determination Date for the BSFI’s 401(k) Plan. All rights to
participate in AFC’s 401(k) Plan are subject to AFC’s right to amend or
terminate AFC’s 401(k) Plan in its sole and absolute discretion and are subject
to the terms of AFC’s 401(k) Plan including, but not limited to, the eligibility
and vesting provisions of such plan. For purposes of administering AFC’s 401(k)
Plan, service with BSFI or a BSFI Subsidiary shall be deemed to be service with
AFC for eligibility and vesting purposes only, but not for purposes of benefit
accrual or the allocation of employer contributions. To the extent the BSFI
401(k) Plan is terminated at the request of AFC in accordance herewith, AFC’s
401(k) plan shall accept direct rollovers from the BSFI 401(k) Plan, to the
extent permissible under the Code and ERISA, at the Benefit Plan Determination
Date or as soon as administratively feasible thereafter, a direct rollover
including any participant loan.
          7.9.4 Employee Stock Ownership Plan. AFC agrees to take all such
actions related to the BSFI ESOP as stated in Section 6.14 of this Agreement.
          7.9.5 Welfare Benefits. Each Current BSFI Employee shall be eligible
to participate in group hospitalization, medical, dental, life, disability and
other welfare benefit plans and programs available to employees of AFC similarly
situated, subject to the terms of such plans and programs, as of the Benefit
Plan Determination Date for each such plan or program, conditional upon the
Current BSFI Employee’s being employed by AFC as of such Benefit Plan
Determination Date and subject to complying with eligibility requirements of the
respective plans and programs. With respect to any welfare benefit plan or
program of BSFI that AFC determines, in its sole and absolute discretion,
provides benefits of the same type or class as a corresponding plan or program
maintained by AFC, AFC shall continue such BSFI plan or program in effect for
the benefit of the Current BSFI Employees so long as they remain eligible to
participate and until they shall become eligible to become participants in the
corresponding plan or program maintained by AFC (and, with respect to any such
plan or program, subject to complying with eligibility requirements and subject
to the right of AFC to terminate or amend such plan or program). For purposes of
all employee welfare benefit plans, programs and agreements maintained by or
contributed to by AFC, AFC shall cause each such plan, program or arrangement to
treat the service with BSFI prior to the Closing Date of any Current BSFI
Employee (to the same extent such service is recognized under analogous plans,
programs or arrangements of BSFI prior to the Closing) as service rendered to
AFC for all purposes; provided, however, that such crediting of service shall
not operate to duplicate any benefit or the funding of such benefit available to
any Current BSFI Employee.
          7.9.6 Paid Time Off Programs. AFC will give each Current BSFI Employee
credit, for purposes of AFC’s vacation and/or other paid leave benefit programs,
for such Current BSFI Employees’ accrued and unpaid vacation and/or paid leave
balance with BSFI as of the Closing Date.
          7.9.7 AFC to Honor Agreements. AFC agrees to honor all change in
control agreements, severance agreements, deferred compensation agreements and
consulting agreements that BSFI has with its current and former employees and
which have been identified in BSFI Disclosure Schedule 4.9.1, except to the
extent any such agreements shall be superseded

- 62 -



--------------------------------------------------------------------------------



 




or terminated at the Closing Date or following the Closing Date with the written
consent of the affected parties or to the extent such agreements may need to be
amended in order to comply with IRS guidance on the requirements of Code
Section 409A at or after the Closing Date. BSFI shall use its best efforts to
obtain from each of the individuals named in BSFI Disclosure Schedule 7.9.7 an
agreement (a “Settlement Agreement”) to accept in full settlement of his or her
rights under the specified programs the amounts and benefits determined under
his or her Settlement Agreement (the aggregate amount of such payment is to be
specified in BSFI Disclosure Schedule 7.9.7) and pay such amounts to such
individuals who are employed at the Effective Time. As to, and only as to, each
individual who enters into Settlement Agreement, AFC acknowledges and agrees
that (i) the Merger constitutes a “change of control” or “change in control” for
all purposes pursuant to such agreements, plans and arrangements; and (ii) in
light of AFC’s plans relating to management assignments and responsibilities
with respect to the business of AFC from and after the Effective Time, each
officer or employee who is a party to, or is otherwise subject to, any such
agreement will, upon consummation of the Merger, be considered to have
terminated employment thereunder and receive the severance or other similar
benefits as if there was a termination of employment for “good reason,”
“involuntary termination,” constructive discharge, (including, but not limited
to, demotion or reduction in compensation) or other similar events, regardless
of whether such termination of employment has occurred or subsequently occurs.
          Except for the agreements described in the preceding sentences of this
Section 7.9.7 and except as otherwise provided in this Agreement, the BSFI
Benefit Plans shall, in the sole and absolute discretion of AFC, be frozen,
terminated or merged into comparable plans of AFC, effective at such time as AFC
shall determine in its sole and absolute discretion but not before the
applicable Benefit Plan Determination Date.
          7.9.8 No Guarantee of Employment. Except to the extent of commitments
herein or other contractual commitments, if any, specifically made or assumed by
AFC hereunder or by operation of law, AFC shall have no obligation arising from
and after the Closing Date to continue in its employ or in any specific job or
to provide to any specified level of compensation or any incentive payments,
benefits or perquisites to any person who is an employee of BSFI as of the
Closing Date. Each person who is an employee of BSFI as of the Closing Date who
has at least one (1) year of service with BSFI and who is terminated by AFC
within twelve (12) months subsequent to the Closing Date or is not offered
employment with AFC as of the Effective Time, excluding those employees who are
entitled to benefits under change of control arrangements, shall be entitled to
severance benefits equal to two (2) weeks annual cash compensation for each year
of service with a minimum benefit of four (4) weeks and a maximum benefit of
twenty-six (26) weeks (in each case less applicable withholdings) plus
(ii) outplacement services as described on AFC Disclosure Schedule 7.9.8.
     7.10 Directors and Officers Indemnification and Insurance.
          7.10.1 AFC shall maintain in effect for six (6) years following the
Effective Time, the current directors’ and officers’ liability insurance
policies maintained by BSFI (provided, that AFC may substitute therefor policies
of at least the same coverage containing terms and conditions which are not
materially less favorable) with respect to matters occurring prior to the
Effective Time; provided, however, that in no event shall AFC be required to
expend

- 63 -



--------------------------------------------------------------------------------



 




pursuant to this Section 7.10.1 more than an amount equal to 150% of the current
annual amount expended by BSFI with respect to such insurance, as set forth in
BSFI Disclosure Schedule 7.10.1 (the “Maximum Amount”); provided, further, that
if the amount of the aggregate premium necessary to maintain or procure such
insurance coverage exceeds the Maximum Amount, AFC shall maintain the most
advantageous policies of directors and officers insurance obtainable for an
annual premium equal to the Maximum Amount. In connection with the foregoing,
BSFI agrees in order for AFC to fulfill its agreement to provide directors and
officers liability insurance policies for (6) six years to provide such insurer
or substitute insurer with such representations as such insurer may request with
respect to the reporting of any prior claims.
          7.10.2 In addition to Section 7.10.1, for a period of six (6) years
after the Effective Time, AFC shall indemnify, defend and hold harmless each
person who is now, or who has been at any time before the date hereof or who
becomes before the Effective Time, an officer or director of BSFI or any BSFI
Subsidiary (the “Indemnified Parties”) against all losses, claims, damages,
costs, expenses (including attorneys’ fees), liabilities or judgments or amounts
that are paid in settlement (which settlement shall require the prior written
consent of AFC, which consent shall not be unreasonably withheld) of or in
connection with any claim, action, suit, proceeding or investigation, whether
civil, criminal, or administrative (each a “Claim”), in which an Indemnified
Party is, or is threatened to be made, a party or witness in whole or in part or
arising in whole or in part out of the fact that such person is or was a
director, officer or employee of BSFI or a BSFI Subsidiary if such Claim
pertains to any matter of fact arising, existing or occurring before the
Effective Time (including, without limitation, the Merger and the other
transactions contemplated hereby), regardless of whether such Claim is asserted
or claimed before, or after, the Effective Time (the “Indemnified Liabilities”),
to the fullest extent permitted under Delaware law (to the extent not prohibited
by federal law). Any Indemnified Party wishing to claim indemnification under
this Section 7.10.2 upon learning of any Claim, shall notify AFC (but the
failure so to notify AFC shall not relieve it from any liability which it may
have under this Section 7.10.2, except to the extent such failure materially
prejudices AFC). In the event of any such Claim (whether arising before or after
the Effective Time) (1) AFC shall have the right to assume the defense thereof
(in which event the Indemnified Parties will cooperate in the defense of any
such matter) and upon such assumption AFC shall not be liable to any Indemnified
Party for any legal expenses of other counsel or any other expenses subsequently
incurred by any Indemnified Party in connection with the defense thereof, except
that if AFC elects not to assume such defense, or counsel for the Indemnified
Parties reasonably advises the Indemnified Parties that there are or may be
(whether or not any have yet actually arisen) issues which raise conflicts of
interest between AFC and the Indemnified Parties, the Indemnified Parties may
retain counsel reasonably satisfactory to them, and AFC shall pay the reasonable
fees and expenses of such counsel for the Indemnified Parties, (2) except to the
extent otherwise required due to conflicts of interest, AFC shall be obligated
pursuant to this paragraph to pay for only one firm of counsel for all
Indemnified Parties unless there is a conflict of interest that necessitates
more than one law firm, and (3) AFC shall not be liable for any settlement
effected without its prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed).
          7.10.3 In the event that either AFC or any of its successors or
assigns (i) consolidates with or merges into any other Person and shall not be
the continuing or surviving

- 64 -



--------------------------------------------------------------------------------



 




company or entity of such consolidation or merger or (ii) transfers all or
substantially all of its properties and assets to any Person, then, and in each
such case, proper provision shall be made so that the successors and assigns of
AFC shall assume the obligations set forth in this Section 7.10.
          7.10.4 The obligations of AFC provided under this Section 7.10 are
intended to be enforceable against AFC directly by the Indemnified Parties and
shall be binding on all respective successors and permitted assigns of AFC.
     7.11 Stock Listing.
     AFC agrees to file a notification form for the listing on the NASDAQ Stock
Market (or such other national securities exchange on which the shares of the
AFC Common Stock shall be listed as of the Closing Date) of the shares of AFC
Common Stock to be issued in the Merger.
     7.12 Reservation of Stock.
     AFC agrees at all times from the date of this Agreement until the Merger
Consideration has been paid in full to reserve a sufficient number of shares of
AFC Common Stock to fulfill its obligations under this Agreement.
     7.13 Communications to BSFI Employees; Training
     AFC and BSFI agree that as promptly as practicable following the execution
of this Agreement, meetings with employees of BSFI and the BSFI Subsidiaries
shall be held at such locations as AFC and BSFI shall mutually agree, provided
that representatives of BSFI shall be permitted to attend such meetings. AFC and
BSFI shall mutually agree in advance as to the scope and content of all
communications to the employees of BSFI and the BSFI Subsidiaries. At mutually
agreed upon times following execution of this Agreement, representatives of AFC
shall be permitted to meet with the employees of BSFI and the BSFI Subsidiaries
to discuss employment opportunities with AFC, provided that representatives of
BSFI shall be permitted to attend any such meeting. From and after the
Determination Date, AFC shall also be permitted to conduct training sessions
outside of normal business hours or at other times as BSFI may agree, with the
employees of BSFI and the BSFI Subsidiaries and may conduct such training
seminars at any branch location of Oswego County National Bank; provided that
AFC will in good faith attempt to schedule such training sessions in a manner
which does not unreasonably interfere with Oswego County National Bank’s normal
business operations.
     7.14 Changes in Capitalization
     AFC shall not, by way of a stock split, stock dividend, recapitalization,
reclassification, or similar transaction, change (or establish a record date for
changing) the number of, or provide for the exchange of, shares of AFC Common
Stock issued and outstanding prior to the Effective Time; provided, however,
that AFC may repurchase or issue shares of AFC Common Stock under employee
benefit plans maintained by AFC, upon the exercise of stock options or if AFC
issues additional shares of AFC Common Stock and receives fair market value
consideration for such shares.

- 65 -



--------------------------------------------------------------------------------



 



ARTICLE VIII
REGULATORY AND OTHER MATTERS
     8.1 Meeting of Shareholders.
          8.1.1 BSFI will (i) take all steps necessary to duly call, give notice
of, convene and hold a special meeting of its stockholders as promptly as
practicable after the Merger Registration Statement is declared effective by the
SEC, for the purpose of considering this Agreement and the Merger (the “BSFI
Stockholders Meeting”), (ii) in connection with the solicitation of proxies with
respect to the BSFI Stockholders Meeting, have its Board of Directors recommend
approval of this Agreement to the BSFI stockholders; and (iii) cooperate and
consult with AFC with respect to each of the foregoing matters. The Board of
Directors of BSFI may fail to make such a recommendation referred to in clause
(ii) above, or withdraw, modify or change any such recommendation only if such
Board of Directors, after having consulted with and considered the advice of its
financial and legal advisors, has determined that the making of such
recommendation, or the failure so to withdraw, modify or change its
recommendation, would constitute a breach of the fiduciary duties of such
directors under applicable law.
          8.1.2 AFC will (i) take all steps necessary to duly call, give notice
of, convene and hold a special meeting of its shareholders as promptly as
practicable after the Merger Registration Statement is declared effective by the
SEC, for the purpose of considering this Agreement and the Merger (the “AFC
Shareholders Meeting”), (ii) in connection with the solicitation of proxies with
respect to the AFC Shareholders Meeting, have its Board of Directors recommend
approval of this Agreement to the AFC shareholders; and (iii) cooperate and
consult with BSFI with respect to each of the foregoing matters. The Board of
Directors of AFC may fail to make such a recommendation referred to in clause
(ii) above, or withdraw, modify or change any such recommendation only if such
Board of Directors, after having consulted with and considered the advice of its
financial and legal advisors, has determined that the making of such
recommendation, or the failure to withdraw, modify or change its recommendation,
would constitute a breach of the fiduciary duties of such directors under
applicable law.
     8.2 Proxy Statement-Prospectus; Merger Registration Statement.
          8.2.1 For the purposes (x) of registering AFC Common Stock to be
offered to holders of BSFI Common Stock in connection with the Merger with the
SEC under the Securities Act, (ii) of holding the BSFI Stockholders Meeting and
(iii) of holding the AFC Shareholders Meeting, AFC shall draft and prepare, and
BSFI shall cooperate in the preparation of, the Merger Registration Statement,
including a joint proxy statement and prospectus satisfying all applicable
requirements of applicable state securities and banking laws, and of the
Securities Act and the Exchange Act, and the rules and regulations thereunder
(such joint proxy statement/prospectus in the form mailed by BSFI to the BSFI
stockholders and by AFC to the AFC shareholders, together with any and all
amendments or supplements thereto, being herein referred to as the “Proxy
Statement-Prospectus”). AFC shall provide BSFI and its counsel with appropriate
opportunity to review and comment on the Proxy Statement-Prospectus, and shall
incorporate all appropriate comments thereto, prior to the time it is initially
filed with the SEC or any amendments are filed with the SEC. AFC shall file the
Merger Registration Statement, including the Proxy Statement-Prospectus, with
the SEC. Each of AFC and BSFI

- 66 -



--------------------------------------------------------------------------------



 




shall use its reasonable best efforts to have the Merger Registration Statement
declared effective under the Securities Act as promptly as practicable after
such filing, and BSFI and AFC shall each thereafter promptly mail the Proxy
Statement-Prospectus to their respective stockholders. AFC shall also use its
reasonable best efforts to obtain all necessary state securities law or “blue
sky” permits and approvals required to carry out the transactions contemplated
by this Agreement, and BSFI shall furnish all information concerning BSFI and
the holders of BSFI Common Stock as may be reasonably requested in connection
with any such action.
          8.2.2 AFC shall, as soon as practicable, file the Merger Registration
Statement with the SEC under the Securities Act in connection with the
transactions contemplated by this Agreement. AFC will advise BSFI promptly after
AFC receives notice of the time when the Merger Registration Statement has
become effective or any supplement or amendment has been filed, of the issuance
of any stop order or the suspension of the registration of the shares of AFC
Common Stock issuable pursuant to the Merger Registration Statement, or the
initiation or threat of any proceeding for any such purpose, or of any request
by the SEC for the amendment or supplement of the Merger Registration Statement,
or for additional information, and AFC will provide BSFI with as many copies of
such Merger Registration Statement and all amendments thereto promptly upon the
filing thereof as BSFI may reasonably request.
          8.2.3 BSFI and AFC shall promptly notify the other party if at any
time it becomes aware that the Proxy Statement-Prospectus or the Merger
Registration Statement contains any untrue statement of a material fact or omits
to state a material fact required to be stated therein or necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading. In such event, BSFI shall cooperate with AFC in the
preparation of a supplement or amendment to such Proxy Statement-Prospectus that
corrects such misstatement or omission, and AFC shall file an amended Merger
Registration Statement with the SEC, and each of BSFI and AFC shall mail an
amended Proxy Statement-Prospectus to their respective shareholders.
     8.3 Regulatory Approvals.
     Each of BSFI and AFC will cooperate with the other and use reasonable
efforts to promptly prepare and as soon as practicable following the date
hereof, file all necessary documentation to obtain all necessary permits,
consents, waivers, approvals and authorizations of the OCC, the FRB and any
other third parties and Governmental Entities necessary to consummate the
transactions contemplated by this Agreement. BSFI and AFC will furnish each
other and each other’s counsel with all information concerning themselves, their
Subsidiaries, directors, officers and shareholders and such other matters as may
be necessary or advisable in connection with any application, petition or other
statement made by or on behalf of BSFI or AFC to any Bank Regulator or
Governmental Entity in connection with the Merger, Bank Merger and the other
transactions contemplated by this Agreement. BSFI shall have the right to review
and approve in advance all characterizations of the information relating to BSFI
and any BSFI Subsidiary which appear in any filing made in connection with the
transactions contemplated by this Agreement with any Governmental Entity. In
addition, BSFI and AFC shall each furnish to the other for review a copy of each
such filing made in connection with the transactions contemplated by this
Agreement with any Governmental Entity prior to its filing.

- 67 -



--------------------------------------------------------------------------------



 



To the extent any Governmental Entity makes an inquiry or initiates any
proceeding relating to antitrust matters, AFC shall use its commercially
reasonable efforts to address such matters in order to allow for the
consummation of the transactions contemplated hereby and AFC shall be solely
responsible for its expenses and BSFI’s reasonable costs and expenses (as
documented pursuant to Section 6.13) related thereto.
     8.4 Affiliates.
          8.4.1 BSFI shall use reasonable efforts to cause each director and
executive officer (for purposes of Rule 145 under the Securities Act) of BSFI to
deliver to AFC, as soon as practicable after the date of this Agreement, and at
least fifteen (15) days prior to the date of the BSFI Stockholders Meeting, a
Voting Agreement providing that such person will not sell, pledge, transfer or
otherwise dispose of any shares of AFC Common Stock to be received by such
affiliate as a result of the Merger otherwise than in compliance with the
applicable provisions of the Securities Act and the rules and regulations
thereunder.
ARTICLE IX
CLOSING CONDITIONS
     9.1 Conditions to Each Party’s Obligations under this Agreement.
     The respective obligations of each party under this Agreement shall be
subject to the fulfillment at or prior to the Closing Date of the following
conditions, none of which may be waived:
          9.1.1 Stockholder Approval. This Agreement and the transactions
contemplated hereby shall have been approved and adopted by the requisite votes
of the stockholders of BSFI and the shareholders of AFC.
          9.1.2 Injunctions. None of the parties hereto shall be subject to any
order, decree or injunction of a court or agency of competent jurisdiction, and
no statute, rule or regulation shall have been enacted, entered, promulgated,
interpreted, applied or enforced by any Governmental Entity or Bank Regulator,
that enjoins or prohibits the consummation of the transactions contemplated by
this Agreement.
          9.1.3 Regulatory Approvals. All Regulatory Approvals required to
complete the Merger and the Bank Merger shall have been obtained and shall
remain in full force and effect and all waiting periods relating thereto shall
have expired and no such approval, authorization or consent shall include any
condition or requirement, excluding standard conditions that are normally
imposed by the regulatory authorities in bank merger transactions, that would,
in the good faith reasonable judgment of the Board of Directors of AFC result in
a Material Adverse Effect on BSFI or AFC, or in the good faith reasonable
judgment of the Board of Directors of BSFI result in a Material Adverse Effect
on AFC.
          9.1.4 Effectiveness of Merger Registration Statement. The Merger
Registration Statement shall have become effective under the Securities Act and
no stop order suspending the effectiveness of the Merger Registration Statement
shall have been issued, and no proceedings for that purpose shall have been
initiated or threatened by the SEC and, if the offer

- 68 -



--------------------------------------------------------------------------------



 



and sale of AFC Common Stock in the Merger is subject to the state securities or
“blue sky” laws of any state, shall not be subject to a stop order of any state
securities commissioner.
          9.1.5 NASDAQ Listing. AFC shall have filed a notification form for the
listing of the AFC Common Stock to be issued in the Merger.
          9.1.6 Tax Opinion. On the basis of facts, representations and
assumptions which shall be set forth in the certificate rendered pursuant to
Section 2.6 and consistent with the state of facts existing at the Closing Date,
BSFI shall have received and provided AFC with a copy of an opinion of counsel
to BSFI, reasonably acceptable in form and substance to BSFI, dated as of the
Closing Date, substantially to the effect that, for federal income tax purposes:
          (A) The Merger, when consummated in accordance with the terms hereof,
either will constitute a reorganization within the meaning of Section 368(a) of
the Code or will be treated as part of a reorganization within the meaning of
Section 368(a) of the Code; and
          (B) The Bank Merger will not adversely affect the Merger qualifying as
a reorganization within the meaning of Section 368(a) of the Code.
          9.1.7 Fairness Opinions. BSI shall have received an opinion from
Austin Associates, LLC, and AFC shall have received an opinion from Keefe,
Bruyette & Woods, Inc., each to the effect that, subject to the terms,
conditions and qualifications set forth therein, as of the date hereof, the
Merger Consideration to be received by the stockholders of BSFI pursuant to this
Agreement is fair to such shareholders from a financial point of view. Neither
of such opinion shall have been amended or rescinded as of the Effective Time.
     9.2 Conditions to the Obligations of AFC under this Agreement.
     The obligations of AFC under this Agreement shall be further subject to the
satisfaction of the conditions set forth in Sections 9.2.1 through 9.2.8 at or
prior to the Closing Date:
          9.2.1 Representations and Warranties. Each of the representations and
warranties of BSFI set forth in this Agreement shall be true and correct as of
the date of this Agreement and upon the Effective Time with the same effect as
though all such representations and warranties had been made at the Effective
Time (except to the extent such representations and warranties speak as of an
earlier date, which only need be true and correct as of such earlier date), in
any case subject to the standard set forth in Section 4.1; and BSFI shall have
delivered to AFC a certificate to such effect signed by the Chief Executive
Officer and the Chief Financial Officer of BSFI as of the Effective Time.
          9.2.2 Agreements and Covenants. BSFI and each BSFI Subsidiary shall
have performed in all material respects all obligations and complied in all
material respects with all agreements or covenants to be performed or complied
with by each of them at or prior to the Effective Time, and AFC shall have
received a certificate signed on behalf of BSFI by the Chief Executive Officer
and Chief Financial Officer of BSFI to such effect dated as of the Effective
Time.

- 69 -



--------------------------------------------------------------------------------



 



          9.2.3 Regulatory Conditions. No Regulatory Approval required for
consummation the Merger and Bank Merger shall include any condition or
requirement, excluding standard conditions that are normally imposed by the
regulatory authorities in bank merger transactions that could reasonably be
expected by AFC to result in a Material Adverse Effect on BSFI and its
Subsidiaries, taken as a whole.
          9.2.4 Permits, Authorizations, Etc. BSFI and the BSFI Subsidiaries
shall have obtained any and all permits, authorizations, consents, waivers,
clearances or approvals required for the lawful consummation of the Merger and
the Bank Merger, the failure of which to obtain would have a Material Adverse
Effect on BSFI, Oswego County National Bank, AFC or Alliance Bank.
          9.2.5 No Material Adverse Effect. There shall have been no changes,
other than changes contemplated by this Agreement, in the business, operations,
condition (financial or otherwise), assets or liabilities of BSFI and the BSFI
Subsidiaries (regardless of whether or not such events or changes are
inconsistent with the representations and warranties given herein) that
individually or in the aggregate has had or reasonably could be expected to have
a Material Adverse Effect on BSFI or the BSFI Subsidiaries.
     9.3 Conditions to the Obligations of BSFI under this Agreement.
     The obligations of BSFI under this Agreement shall be further subject to
the satisfaction of the conditions set forth in Sections 9.3.1 through 9.3.4 at
or prior to the Closing Date:
          9.3.1 Representations and Warranties. Each of the representations and
warranties of AFC set forth in this Agreement shall be true and correct as of
the date of this Agreement and upon the Effective Time with the same effect as
though all such representations and warranties had been made at the Effective
Time (except to the extent such representations and warranties speak as of an
earlier date, which only need be true and correct as of such earlier date), in
any case subject to the standard set forth in Section 5.1; and AFC shall have
delivered to BSFI a certificate to such effect signed by the Chief Executive
Officer and Chief Financial Officer of AFC as of the Effective Time.
          9.3.2 Agreements and Covenants. AFC and Alliance Bank shall have
performed in all material respects all obligations and complied in all material
respects with all agreements or covenants to be performed or complied with by
each of them at or prior to the Effective Time, and BSFI shall have received a
certificate signed on behalf of AFC by the Chief Executive Officer and Chief
Financial Officer of AFC to such effect dated as of the Effective Time.
          9.3.3 Regulatory Conditions. No Regulatory Approval required for
consummation the Merger and Bank Merger shall include any condition or
requirement, excluding standard conditions that are normally imposed by the
regulatory authorities in bank merger transactions, that could reasonably be
expected by BSFI to result in a Material Adverse Effect on AFC and its
Subsidiaries, taken as a whole.
          9.3.4 Permits, Authorizations, Etc. AFC and Alliance Bank shall have
obtained any and all permits, authorizations, consents, waivers, clearances or
approvals required

- 70 -



--------------------------------------------------------------------------------



 



for the lawful consummation of the Merger and the Bank Merger, the failure of
which to obtain would have a Material Adverse Effect on AFC and Alliance Bank,
taken as a whole.
          9.3.5 No Material Adverse Effect. There shall have been no changes,
other than changes contemplated by this Agreement, in the business, operations,
condition (financial or otherwise), assets or liabilities of AFC and the AFC
Subsidiaries (regardless of whether or not such events or changes are
inconsistent with the representations and warranties given herein) that
individually or in the aggregate has had or reasonably could be expected to have
a Material Adverse Effect on AFC or the AFC Subsidiaries.
ARTICLE X
THE CLOSING
     10.1 Time and Place.
     Subject to the provisions of Articles IX and XI hereof, the Closing of the
transactions contemplated hereby shall take place at the offices of Nixon
Peabody LLP, Clinton Square, Rochester, New York, at 10:00 a.m. on the date
determined by AFC, in its sole discretion, upon five (5) days prior written
notice to BSFI, but in no event later than thirty days (30) after the last
condition precedent (other than those conditions that relate to actions to be
taken at the Closing, but subject to the fulfillment or waiver of those
conditions) pursuant to this Agreement has been fulfilled or waived (including
the expiration of any applicable waiting period), or at such other place, date
or time upon which AFC and BSFI mutually agree. A pre-closing of the
transactions contemplated hereby (the “Pre-Closing”) shall take place at the
offices of Nixon Peabody LLP, at 10:00 a.m. on the day prior to the Closing Date
(the “Pre-Closing Date”).
     10.2 Deliveries at the Pre-Closing and the Closing.
     At the Pre-Closing there shall be delivered to AFC and BSFI the opinions,
certificates, and other documents and instruments required to be delivered at
the Closing under Article IX hereof. At or prior to the Closing, AFC shall
deliver the Merger Consideration as set forth under Section 9.3.4 hereof.
ARTICLE XI
TERMINATION, AMENDMENT AND WAIVER
     11.1 Termination.
     This Agreement may be terminated at any time prior to the Closing Date,
whether before or after approval of the Merger by the stockholders of BSFI:
          11.1.1 At any time by the mutual written agreement of AFC and BSFI;
          11.1.2 By either party (provided, that the terminating party is not
then in breach of any representation, warranty, covenant or other agreement
contained herein) if there shall have been a breach of any of the
representations or warranties set forth in this Agreement on the part of the
other party, which breach by its nature cannot be cured prior to the Closing
Date or shall not have been cured within thirty (30) days after written notice
of such breach by

- 71 -



--------------------------------------------------------------------------------



 



the terminating party to the other party, conditioned upon the defaulting party
promptly commencing to cure the default and thereafter continuing to cure the
default; provided, however, that neither party shall have the right to terminate
this Agreement pursuant to this Section 11.1.2 unless the breach of
representation or warranty, together with all other such breaches, would entitle
the terminating party not to consummate the transactions contemplated hereby
under Section 9.2.1 (in the case of a breach of a representation or warranty by
BSFI) or Section 9.3.1 (in the case of a breach of a representation or warranty
by AFC);
          11.1.3 By either party (provided, that the terminating party is not
then in breach of any representation, warranty, covenant or other agreement
contained herein) if there shall have been a failure to perform or comply with
any of the covenants or agreements set forth in this Agreement on the part of
the other party or its Subsidiaries, which failure by its nature cannot be cured
prior to the Closing Date or shall not have been cured within thirty (30) days
after written notice of such failure by the terminating party to the other
party, conditioned upon the defaulting party promptly commencing to cure the
default and thereafter continuing to cure; provided, however, that neither party
shall have the right to terminate this Agreement pursuant to this Section 11.1.3
unless the breach of covenant or agreement, together with all other such
breaches, would entitle the terminating party not to consummate the transactions
contemplated hereby under Section 9.2.2 (in the case of a breach of covenant by
BSFI) or Section 9.3.2 (in the case of a breach of covenant by AFC);
          11.1.4 At the election of either party, if the Closing shall not have
occurred by the Termination Date, or such later date as shall have been agreed
to in writing by AFC and BSFI; provided, that no party may terminate this
Agreement pursuant to this Section 11.1.4 if the failure of the Closing to have
occurred on or before said date was due to such party’s material breach of any
representation, warranty, covenant or other agreement contained in this
Agreement;
          11.1.5 By either party, if (i) the stockholders of BSFI shall have
voted at the BSFI Stockholders Meeting on the transactions contemplated by this
Agreement and such vote shall not have been sufficient to approve and adopt such
transactions or (ii) the shareholders of AFC shall have voted on the
transactions contemplated by this Agreement and such vote shall not have been
sufficient to approve and adopt such transactions.
          11.1.6 By either party if (i) final action has been taken by a Bank
Regulator whose approval is required in order to satisfy the conditions to the
parties’ obligations to consummate the transactions contemplated hereby as set
forth in Article IX, which final action (x) has become unappealable and (y) does
not approve this Agreement or the transactions contemplated hereby, (ii) any
court of competent jurisdiction or other Governmental Entity shall have issued
an order, decree, ruling or taken any other action restraining, enjoining or
otherwise prohibiting the Merger and such order, decree, ruling or other action
shall have become final and unappealable;
          11.1.7 By the Board of Directors of AFC if BSFI has received a
Superior Proposal and the Board of Directors of BSFI has entered into an
acquisition agreement with respect to the Superior Proposal, withdrawn its
recommendation of this Agreement, has failed to make such recommendation or has
modified or qualified its recommendation in a manner adverse to AFC.

- 72 -



--------------------------------------------------------------------------------



 



          11.1.8 By the Board of Directors of BSFI if BSFI has received a
Superior Proposal and the Board of Directors of BSFI has made a determination to
accept such Superior Proposal; provided that BSFI shall not terminate this
Agreement pursuant to this Section 11.1.8 and enter into a definitive agreement
with respect to the Superior Proposal until the expiration of five (5) business
days following AFC’s receipt of written notice advising AFC that BSFI has
received a Superior Proposal, specifying the material terms and conditions of
such Superior Proposal (and including a copy thereof with all accompanying
documentation, if in writing) identifying the Person making the Superior
Proposal and stating whether BSFI intends to enter into a definitive agreement
with respect to the Superior Proposal. After providing such notice, BSFI shall
provide a reasonable opportunity to AFC during the five-day period to make such
adjustments in the terms and conditions of this Agreement as would enable BSFI
to proceed with the Merger on such adjusted terms.
          11.1.9 By BSFI, if its Board of Directors so determines by a majority
vote of the members of its entire Board, at any time during the five business
day period commencing on the Determination Date, such termination to be
effective on the 30th day following such Determination Date (“Effective
Termination Date”), if both of the following conditions are satisfied:
          (i) the AFC Market Value on the Determination Date is less than the
product of 0.85 and the Initial AFC Market Value; and
          (ii) (a) the number obtained by dividing the AFC Market Value on the
Determination Date by the Initial AFC Market Value (“AFC Ratio”) shall be less
than (b) the quotient obtained by dividing the Final Index Price by the Initial
Index Price minus 0.15 (such number, the “Index Ratio”);
If BSFI elects to exercise its termination right pursuant to this
Section 11.1.9, it shall give prompt written notice thereof to AFC; provided,
that such notice of election to terminate may be withdrawn at any time prior to
the Effective Termination Date. During the five-day period commencing with its
receipt of such notice, AFC shall have the option to adjust the Exchange Ratio
to equal the lesser of (i) a quotient, the numerator of which is equal to the
product of the Initial AFC Market Value, the Exchange Ratio, and the Index
Ratio, and the denominator of which is equal to AFC Market Value on the
Determination Date; or (ii) a quotient, the numerator of which is equal to the
product of 0.85, the Initial AFC Market Value, and the Exchange Ratio and the
denominator of which is equal to the AFC Market Value on the Determination Date.
If AFC so elects, it shall give, within such five-day period, written notice to
BSFI of such election and the Revised Exchange Ratio, whereupon no termination
shall be deemed to have occurred pursuant to this Section 11.1.9 and this
Agreement shall remain in full force and effect in accordance with its terms
(except as the Revised Exchange Ratio shall have been so modified).
     For purposes of this Section 11.1.9, the following terms shall have the
meanings indicated below:
“Acquisition Transaction” shall mean (i) a merger or consolidation, or any
similar transaction, involving the relevant companies, (ii) a purchase, lease or
other acquisition of all or substantially all of the assets of the relevant
companies, (iii) a purchase or other acquisition (including by way of merger,
consolidation, share exchange

- 73 -



--------------------------------------------------------------------------------



 



or otherwise) of securities representing 10% or more of the voting power of the
relevant companies; or (iv) agree or commit to take any action referenced above.
     “AFC Market Value” shall be the average of the daily closing sales prices
of a share of AFC Common Stock as reported on the NASDAQ National Market for the
ten (10) consecutive trading days immediately preceding the Determination Date.
     “Determination Date” shall mean the first date on which all Regulatory
Approvals (and waivers, if applicable) necessary for consummation of the Merger
and the Bank Merger have been received (disregarding any waiting period).
     “Final Index Price” means the sum of the Final Prices for each company
comprising the Index Group multiplied by the weighting set forth opposite such
company’s name in the definition of Index Group below.
     “Final Price,” with respect to any company belonging to the Index Group,
means the average of the daily closing sales prices of a share of common stock
of such company (and if there is no closing sales price on any such day, then
the mean between the closing bid and the closing asked prices on that day), as
reported on the consolidated transaction reporting system for the market or
exchange on which such common stock is principally traded, for the ten
(10) consecutive trading days immediately preceding the Determination Date.
     “Index Group” means the financial institution holding companies listed
below, the common stock of all of which shall be publicly traded and as to which
there shall not have been an Acquisition Transaction involving such company
publicly announced at any time during the period beginning on the date of this
Agreement and ending on the Determination Date. In the event that the common
stock of any such company ceases to be publicly traded or an Acquisition
Proposal for such company to be acquired, or for such company to acquire another
company in transaction with a value exceeding 25% of the acquiror’s market
capitalization, is announced at any time during the period beginning on the date
of this Agreement and ending on the Determination Date, such company will be
removed from the Index Group, and the weights attributed to the remaining
companies will be adjusted proportionately for purposes of determining the Final
Index Price and the Initial Index Price. The financial institution holding
companies and the weights attributed to them are as follows:

                  Company Name   Index Weighting(%)   Index Price
U.S.B. Holding Co., Inc.
    7.88     $ 1.77  
Sandy Spring Bancorp, Inc.
    5.37       2.01  
 
               
Lakeland Bancorp, Incorporated
    7.61       1.13  
 
               
Tompkins Trustco, Inc.
    3.26       1.56  
 
               
Financial Institutions, Inc.
    4.11       0.79  
 
               
Omega Financial Corporation
    4.57       1.50  

- 74 -



--------------------------------------------------------------------------------



 



                  Company Name   Index Weighting(%)   Index Price
Arrow Financial Corporation
    3.79       1.06  
 
               
Suffolk Bancorp
    3.75       1.22  
 
               
First Mariner Bancorp
    2.27       0.44  
 
               
First United Corporation
    2.22       0.49  
 
               
Royal Bancshares of Pennsylvania, Inc.
    4.53       1.08  
 
               
Peapack-Gladstone Financial Corporation
    3.01       0.79  
 
               
Citizens & Northern Corporation
    3.01       0.73  
 
               
Center Bancorp, Inc.
    4.88       0.63  
 
               
Canandaigua National Corporation
    0.17       0.62  
 
               
First National Community Bancorp, Inc.
    4.43       1.28  
 
               
Berkshire Bancorp Inc.
    2.50       0.41  
 
               
Leesport Financial Corp.
    1.84       0.46  
 
               
ACNB Corporation
    1.97       0.40  
 
               
First of Long Island Corporation
    1.40       0.60  
 
               
Greater Community Bancorp
    2.90       0.45  
 
               
AmeriServ Financial, Inc.
    8.03       0.41  
 
               
Smithtown Bancorp, Inc.
    2.15       0.78  
 
               
Shore Bancshares, Inc.
    2.02       0.72  
 
               
Republic First Bancorp, Inc.
    3.13       0.47  
 
               
First Chester County Corporation
    1.87       0.41  
 
               
CNB Financial Corporation
    3.28       0.45  
 
               
Wilber Corporation
    4.05       0.44  
 
               
 
    100 %   $ 23.10  

     “Initial AFC Market Value” means $30.49.
     “Initial Index Price” means the sum of the per share closing sales price of
the common stock of each company comprising the Index Group multiplied by the
applicable weighting, as such prices are reported on the consolidated
transaction reporting system

- 75 -



--------------------------------------------------------------------------------



 



for the market or exchange on which such common stock is principally traded on
the trading day immediately preceding the public announcement of this Agreement.
     If AFC or any company belonging to the Index Group declares or effects a
stock dividend, reclassification, recapitalization, split-up, combination,
exchange of shares or similar transaction between the date of this Agreement and
the Determination Date, the prices for the common stock of such company shall be
appropriately adjusted for the purposes of applying this Section 11.1.9.
     11.2 Effect of Termination.
          11.2.1 In the event of termination of this Agreement pursuant to any
provision of Section 11.1, this Agreement shall forthwith become void and have
no further force, except that (i) the provisions of Sections 11.2, 12.1, 12.2,
12.3, 12.4, 12.5, 12.6, 12.9, 12.10, 12.11, and any other section which, by its
terms, relates to post-termination rights or obligations, shall survive such
termination of this Agreement and remain in full force and effect.
          11.2.2 If this Agreement is terminated, expenses and damages of the
parties hereto shall be determined as follows:
          (A) Except as provided below, whether or not the Merger is
consummated, all costs and expenses incurred in connection with this Agreement
and the transactions contemplated by this Agreement shall be paid by the party
incurring such expenses.
          (B) In the event of a termination of this Agreement because of a
breach of any representation, warranty, covenant or agreement contained in this
Agreement, the breaching party shall remain liable for any and all damages,
costs and expenses, including all reasonable attorneys’ fees, sustained or
incurred by the non-breaching party as a result thereof or in connection
therewith or with respect to the enforcement of its rights hereunder.
          (C) As a condition of AFC’s willingness, and in order to induce AFC to
enter into this Agreement, and to reimburse AFC for incurring the costs and
expenses related to entering into this Agreement and consummating the
transactions contemplated by this Agreement, BSFI hereby agrees to pay AFC, and
AFC shall be entitled to payment of, a fee of $2,200,000 plus expenses actually
incurred by AFC in connection with the transactions contemplated hereby,
including legal, accounting, financial advisor and other consultant expenses
(the “Termination Fee”), by wire transfer of same day funds on the earlier of
(x) the date of termination or (y) within three (3) business days after written
demand for payment is made by AFC, as applicable, following the occurrence of
any of the events set forth below:
          (i) BSFI terminates this Agreement pursuant to Section 11.1.8 or AFC
terminates this Agreement pursuant to Section 11.1.7; or
          (ii) The entering into a definitive agreement by BSFI relating to an
Acquisition Proposal or the consummation of an Acquisition Proposal

- 76 -



--------------------------------------------------------------------------------



 



involving BSFI within one year after the occurrence of any of the following:
(i) the termination of this Agreement by AFC pursuant to Section 11.1.2 or
11.1.3 because of a breach by BSFI or any BSFI Subsidiary after the occurrence
of an Acquisition Proposal has been publicly announced or otherwise made known
to the stockholders of BSFI; or (ii) the termination of this Agreement by AFC or
BSFI pursuant to Section 11.1.5 because of the failure of the stockholders of
BSFI to approve this Agreement at the BSFI Stockholders Meeting after the
occurrence of an Acquisition Proposal has been publicly announced or otherwise
made known to the stockholders of BSFI.
          (D) Upon payment of the Termination Fee pursuant to Section 11.2.2(C),
AFC will not have any other rights or claims against BSFI or any BSFI
Subsidiary, or their respective officers and directors, under this Agreement, it
being agreed that the acceptance of the Termination Fee under Section 11.2.2(C)
will constitute the sole and exclusive remedy of AFC against BSFI and its
Subsidiaries and their respective officers and directors.
     11.3 Amendment, Extension and Waiver.
     Subject to applicable law, at any time prior to the Effective Time (whether
before or after approval thereof by the stockholders of BSFI), the parties
hereto by action of their respective Boards of Directors, may (a) amend this
Agreement, (b) extend the time for the performance of any of the obligations or
other acts of any other party hereto, (c) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto, or (d) waive compliance with any of the agreements or
conditions contained herein; provided, however, that after any approval of this
Agreement and the transactions contemplated hereby by the stockholders of BSFI,
there may not be, without further approval of such shareholders, any amendment
of this Agreement which reduces the amount or value, or changes the form of, the
Merger Consideration to be delivered to BSFI’s stockholders pursuant to this
Agreement. This Agreement may not be amended except by an instrument in writing
signed on behalf of each of the parties hereto. Any agreement on the part of a
party hereto to any extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party, but such waiver or failure
to insist on strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure. Any termination of this Agreement pursuant to this
Article XI may only be effected upon a vote of a majority of the entire Board of
Directors of the terminating party.
ARTICLE XII
MISCELLANEOUS
12.1 Confidentiality.
     Except as specifically set forth herein, AFC and BSFI mutually agree to be
bound by the terms of the Confidentiality Agreements, which are hereby
incorporated herein by reference, and all information furnished by either party
to the other party or its representatives pursuant hereto (including pursuant to
Sections 6.2 and 6.3) shall be subject to, and the parties shall hold such
information in confidence in accordance with, the provisions of the
Confidentiality Agreements.

- 77 -



--------------------------------------------------------------------------------



 



The parties hereto agree that the Confidentiality Agreements shall continue in
accordance with its terms, notwithstanding the termination of this Agreement.
     12.2 Public Announcements.
     BSFI and AFC shall cooperate with each other in the development and
distribution of all news releases and other public disclosures with respect to
this Agreement, and except as may be otherwise required by law, neither BSFI nor
AFC shall issue any news release, or other public announcement or communication
with respect to this Agreement unless such news release or other public
announcement or communication has been mutually agreed upon by the parties
hereto.
     12.3 Survival.
     All representations, warranties and covenants in this Agreement or in any
instrument delivered pursuant hereto shall expire and be terminated and
extinguished at the Effective Time, except for those covenants and agreements
contained herein which by their terms apply in whole or in part after the
Effective Time.
     12.4 Notices.
     All notices or other communications hereunder shall be in writing and shall
be deemed given if delivered by (i) receipted hand delivery, (ii) facsimile with
confirmation of transmission, (iii) mailed by prepaid registered or certified
mail (return receipt requested), or (iv) by recognized overnight courier
addressed as follows:

         
 
  If to BSFI, to:   Mr. Gregory J. Kreis
 
      President and CEO
 
      Bridge Street Financial, Inc.
 
      300 State Route 104
 
      Oswego, New York 13126
 
       
 
  With required copies to:   Richard A. Schaberg, Esq.
 
      Thacher Proffitt & Wood LLP
 
      1700 Pennsylvania Ave., NW
 
      Suite 800
 
      Washington, DC 20006
 
       
 
  If to AFC, to:   Mr. Jack H. Webb
 
      President and CEO
 
      Alliance Financial Corporation
 
      120 Madison Street, Tower II
 
      18th Floor
 
      Syracuse, New York 13202
 
       
 
  With required copies to:   Mr. John H. Watt
 
      Executive Vice President
 
      Alliance Financial Corporation

- 78 -



--------------------------------------------------------------------------------



 



         
 
      120 Madison Street, Tower II
 
      18th Floor
 
      Syracuse, New York 13202
 
       
 
      Justin P. Doyle, Esq.
 
      Nixon Peabody LLP
 
      1300 Clinton Square
 
      Rochester, New York 14604

or such other address as shall be furnished in writing by any party, and any
such notice or communication shall be deemed to have been given, as applicable:
(i) as of the date delivered by hand, (ii) upon confirmation of transmission,
(iii) three (3) business days after being delivered to the U.S. mail, postage
prepaid, or (iv) one (1) business day after being delivered to the overnight
courier.
     12.5 Parties in Interest.
     This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns; provided, however,
that neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any party hereto without the prior written
consent of the other party. Except for the individuals named on BSFI Disclosure
Schedule 7.9.7 with respect to Section 7.9.7 hereof and except for BSFI’s
current directors with respect to Section 7.10 hereof, nothing in this Agreement
is intended to confer upon any person or entity other than the parties hereto
any rights or remedies under or by reason of this Agreement.
     12.6 Complete Agreement.
     This Agreement, including the Exhibits and Disclosure Schedules hereto and
the documents and other writings referred to herein or therein or delivered
pursuant hereto, and the Confidentiality Agreements, contains the entire
agreement and understanding of the parties with respect to its subject matter.
There are no restrictions, agreements, promises, warranties, covenants or
undertakings between the parties other than those expressly set forth herein or
therein. This Agreement supersedes all prior agreements and understandings
(other than the Confidentiality Agreements) between the parties, both written
and oral, with respect to its subject matter.
     12.7 Counterparts.
     This Agreement may be executed in one or more counterparts all of which
shall be considered one and the same agreement and each of which shall be deemed
an original. A facsimile copy of a signature page shall be deemed to be an
original signature page.
     12.8 Severability.
     In the event that any one or more provisions of this Agreement shall for
any reason be held invalid, illegal or unenforceable in any respect, by any
court of competent jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement

- 79 -



--------------------------------------------------------------------------------



 



and the parties shall use their reasonable efforts to substitute a valid, legal
and enforceable provision which, insofar as practical, implements the purposes
and intents of this Agreement.
     12.9 Governing Law.
     This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to principles of conflicts
of law other than Section 5-1401 of the New York General Obligations Law.
     12.10 Interpretation.
     When a reference is made in this Agreement to sections or Exhibits, such
reference shall be to a section of or Exhibit to this Agreement unless otherwise
indicated. The recitals hereto constitute an integral part of this Agreement.
References to sections include subsections, which are part of the related
section (e.g., a section numbered “Section 5.5.1” would be part of “Section 5.5”
and references to “Section 5.5” would also refer to material contained in the
subsection described as “Section 5.5.1”). The table of contents, index and
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Whenever
the words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”. The phrases
“the date of this Agreement”, “the date hereof” and terms of similar import,
unless the context otherwise requires, shall be deemed to refer to the date set
forth in the Recitals to this Agreement. The parties have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.
     12.11 Specific Performance.
     The parties hereto agree that irreparable damage would occur in the event
that the provisions contained in this Agreement were not performed in accordance
with its specific terms or was otherwise breached. It is accordingly agreed that
the parties shall be entitled to an injunction or injunctions, without the
posting of bond or other security, to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction, this being in addition to any other
remedy to which they are entitled at law or in equity.
     12.12 Waiver of Trial by Jury.
     The parties hereto hereby knowingly, voluntarily and intentionally waive
the right any may have to a trial by jury in respect to any litigation based
hereon, or rising out of, under, or in connection with this Agreement and any
agreement contemplated to be executed in connection herewith, or any course of
conduct, course of dealing, statements (whether verbal or written) or actions of
either party in connection with such agreements.
[Signature Page Follows]

- 80 -



--------------------------------------------------------------------------------



 




     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their duly authorized officers as of the date first set
forth above.

            ALLIANCE FINANCIAL CORPORATION
      /s/ Jack H. Webb       Name:   Jack H. Webb      Title:   President and
Chief Executive Officer        BRIDGE STREET FINANCIAL, INC.
      /s/ Gregory J. Kreis       Name:   Gregory J. Kreis      Title:  
President and Chief Executive Officer     

- 81 -